Exhibit 10.1

CREDIT AND GUARANTY AGREEMENT

dated as of May 29, 2019

among

CHENIERE ENERGY PARTNERS, L.P.,

as Borrower,

CERTAIN SUBSIDIARIES OF BORROWER,

as Subsidiary Guarantors,

VARIOUS LENDERS,

NATIXIS, NEW YORK BRANCH

SOCIÉTÉ GÉNÉRALE

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Issuing Banks,

MUFG BANK, LTD.,

as Sole Coordinating Lead Arranger,

MUFG BANK, LTD.,

SG AMERICAS SECURITIES, LLC,

and

ABN AMRO CAPITAL USA LLC

BANCO BILBAO VIZCAYA ARGENTARIA S.A. NEW YORK BRANCH

BANK OF AMERICA, N.A.

BANK OF CHINA, NEW YORK BRANCH

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

CHINA MERCHANTS BANK CO., LTD., NEW YORK BRANCH

CITIBANK, N.A.

COMMONWEALTH BANK OF AUSTRALIA

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

DBS BANK LTD.

GOLDMAN SACHS BANK USA

HSBC BANK USA, NATIONAL ASSOCIATION

INDUSTRIAL AND COMMERCIAL BANK OF CHINA,

INTESA SANPAOLO S.P.A., NEW YORK BRANCH

ING CAPITAL LLC

JPMORGAN CHASE BANK, N.A.

MIZUHO BANK, LTD.

MORGAN STANLEY BANK, N.A.

MORGAN STANLEY SENIOR FUNDING, INC.

MUFG BANK, LTD.

NATIONAL AUSTRALIA BANK LIMITED

NATIXIS, NEW YORK BRANCH

ROYAL BANK OF CANADA

SOCIÉTÉ GÉNÉRALE

SANTANDER BANK N.A.

STANDARD CHARTERED BANK

SUMITOMO MITSUI BANKING CORPORATION

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Joint Lead Arrangers,

and

MUFG BANK, LTD.,

as Administrative Agent

 

 

$750,000,000 Term Loan Commitments

$750,000,000 Revolving Commitments

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.    DEFINITIONS AND INTERPRETATION

     2  

1.1

 

Definitions.

     2  

1.2

 

Accounting Terms.

     54  

1.3

 

Interpretation, Etc.

     54  

1.4

 

Letter of Credit Amounts.

     55  

1.5

 

Timing of Payment or Performance.

     55  

1.6

 

Negative Covenant Compliance and Other Calculations.

     56  

1.7

 

Certifications.

     56  

1.8

 

Rounding.

     56  

SECTION 2.    LOANS AND LETTERS OF CREDIT

     56  

2.1

 

Term Loans.

     56  

2.2

 

Revolving Loans.

     58  

2.3

 

Letters of Credit.

     59  

2.4

 

Pro Rata Shares; Availability of Funds.

     70  

2.5

 

Use of Proceeds.

     71  

2.6

 

Evidence of Debt; Register; Lenders’ Books and Records; Notes.

     71  

2.7

 

Interest on Loans.

     73  

2.8

 

Conversion/Continuation.

     75  

2.9

 

Default Interest.

     75  

2.10

 

Fees.

     76  

2.11

 

Scheduled Payments.

     77  

2.12

 

Voluntary Prepayments/Commitment Reductions.

     77  

2.13

 

Mandatory Prepayments; Commitment Termination.

     78  

2.14

 

Application of Prepayments.

     80  

2.15

 

General Provisions Regarding Payments.

     81  

2.16

 

Ratable Sharing.

     82  

2.17

 

Making or Maintaining LIBO Rate Loans.

     83  

2.18

 

Increased Costs; Capital Adequacy.

     85  

2.19

 

Taxes; Withholding, Etc.

     87  

2.20

 

Obligation to Mitigate.

     90  

2.21

 

Defaulting Lenders.

     91  

2.22

 

Removal or Replacement of a Lender.

     94  

2.23

 

Replacement Debt.

     95  

2.24

 

Additional Secured Indebtedness.

     96  

2.25

 

Additional Unsecured Indebtedness.

     98  

2.26

 

Currency Matters.

     99  

2.27

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     99  

2.28

 

Amend and Extend.

     99  

2.29

 

Acknowledgement Regarding Any Supported QFCs.

     101  

2.30

 

Effect of Benchmark Transition Event.

     102  

 

i



--------------------------------------------------------------------------------

         Page  

SECTION 3.    CONDITIONS PRECEDENT

     103  

3.1

 

Closing Date.

     103  

3.2

 

Conditions to Each Credit Extension not on the Closing Date.

     107  

3.3

 

Notices.

     108  

SECTION 4.    REPRESENTATIONS AND WARRANTIES

     108  

4.1

 

Organization; Requisite Power and Authority; Qualification.

     108  

4.2

 

Equity Interests and Ownership.

     108  

4.3

 

Due Authorization.

     109  

4.4

 

No Conflict.

     109  

4.5

 

Governmental Consents.

     109  

4.6

 

Binding Obligation.

     109  

4.7

 

Financial Statements.

     110  

4.8

 

Projections.

     110  

4.9

 

No Material Adverse Effect.

     111  

4.10

 

Adverse Proceedings.

     111  

4.11

 

Payment of Taxes.

     111  

4.12

 

Properties.

     111  

4.13

 

Environmental Matters.

     111  

4.14

 

No Defaults.

     112  

4.15

 

Material Contracts.

     112  

4.16

 

Investment Company Act of 1940.

     112  

4.17

 

Federal Reserve Regulations; Exchange Act

     112  

4.18

 

Employee Matters.

     113  

4.19

 

Employee Benefit Plans

     113  

4.20

 

Certain Fees.

     114  

4.21

 

Solvency.

     114  

4.22

 

Compliance with Statutes, Etc.

     114  

4.23

 

Equator Principles

     114  

4.24

 

Sanctions; Anti-Corruption Laws; PATRIOT Act.

     114  

4.25

 

Security Documents.

     115  

4.26

 

Insurance.

     115  

4.27

 

Flood Insurance.

     115  

4.28

 

Regulatory Status

     115  

4.29

 

Accounts.

     116  

4.30

 

Government Approvals; Government Rules.

     116  

4.31

 

Tax Status.

     117  

4.32

 

Nature of Business.

     117  

4.33

 

EEA Financial Institutions

     117  

SECTION 5.    AFFIRMATIVE COVENANTS

     117  

5.1

 

Financial Statements and Other Reports.

     117  

5.2

 

Existence.

     121  

5.3

 

Payment of Taxes and Claims.

     121  

5.4

 

Maintenance of Properties.

     122  

5.5

 

Insurance.

     122  

 

ii



--------------------------------------------------------------------------------

         Page  

5.6

 

Revenue Account.

     124  

5.7

 

Books and Records; Inspections.

     124  

5.8

 

Compliance with Laws.

     125  

5.9

 

Environmental.

     126  

5.10

 

Subsidiaries.

     126  

5.11

 

[Reserved].

     127  

5.12

 

[Reserved].

     127  

5.13

 

Further Assurances.

     127  

5.14

 

Use of Proceeds.

     127  

5.15

 

Debt Service Reserve Amount.

     127  

5.16

 

Technology.

     128  

5.17

 

Post-Closing Obligations.

     128  

SECTION 6.    NEGATIVE COVENANTS

     128  

6.1

 

Indebtedness.

     128  

6.2

 

Liens.

     131  

6.3

 

No Further Negative Pledges.

     134  

6.4

 

Restrictions on Subsidiary Distributions.

     134  

6.5

 

Investments.

     134  

6.6

 

Financial Covenants.

     136  

6.7

 

Fundamental Changes; Disposition of Assets; Acquisitions.

     137  

6.8

 

Disposal of Subsidiary Interests.

     139  

6.9

 

Sales and Leasebacks.

     139  

6.10

 

Transactions with Shareholders and Affiliates.

     139  

6.11

 

Conduct of Business.

     140  

6.12

 

Amendments or Waivers of Organizational Documents.

     140  

6.13

 

Modification of Contractual Obligations.

     141  

6.14

 

Fiscal Year.

     142  

6.15

 

Capital Expenditures.

     142  

6.16

 

Speculative Transactions.

     143  

6.17

 

Restricted Payments.

     143  

6.18

 

Accounts.

     144  

6.19

 

Affiliate Loans.

     144  

6.20

 

[Reserved].

     144  

6.21

 

Environmental Matters.

     144  

6.22

 

Margin Regulations.

     144  

SECTION 7.    GUARANTY

     145  

7.1

 

Guaranty of the Obligations.

     145  

7.2

 

Contribution by Guarantors.

     145  

7.3

 

Payment by Guarantors.

     146  

7.4

 

Liability of Guarantors Absolute.

     146  

7.5

 

Waivers by Guarantors.

     148  

7.6

 

Guarantors’ Rights of Subrogation, Contribution, Etc.

     149  

7.7

 

Subordination of Other Obligations.

     149  

7.8

 

Continuing Guaranty.

     149  

 

iii



--------------------------------------------------------------------------------

         Page  

7.9

 

Authority of Guarantors or Borrower.

     150  

7.10

 

Financial Condition of Borrower.

     150  

7.11

 

Bankruptcy, Etc.

     150  

7.12

 

Discharge of Guaranty Upon Sale of Guarantor.

     151  

7.13

 

Keepwell.

     151  

SECTION 8.    EVENTS OF DEFAULT

     151  

8.1

 

Events of Default.

     151  

SECTION 9.    AGENTS

     155  

9.1

 

Appointment of Agent.

     155  

9.2

 

Powers and Duties.

     156  

9.3

 

General Immunity.

     156  

9.4

 

Agents Entitled to Act as Lender.

     158  

9.5

 

Lenders’ Representations, Warranties and Acknowledgment.

     158  

9.6

 

Right to Indemnity.

     158  

9.7

 

Successor Administrative Agent.

     159  

9.8

 

Security Documents and Guaranty.

     160  

9.9

 

Withholding Taxes.

     161  

9.10

 

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.

     162  

9.11

 

Certain ERISA Matters.

     163  

SECTION 10.    MISCELLANEOUS.

     164  

10.1

 

Notices.

     164  

10.2

 

Release of Liens.

     166  

10.3

 

Expenses.

     167  

10.4

 

Indemnity.

     168  

10.5

 

Set Off.

     171  

10.6

 

Amendments and Waivers.

     171  

10.7

 

Successors and Assigns; Participations.

     175  

10.8

 

Independence of Covenants.

     180  

10.9

 

Survival of Representations, Warranties and Agreements.

     181  

10.10

 

No Waiver; Remedies Cumulative.

     181  

10.11

 

Marshalling; Payments Set Aside.

     181  

10.12

 

Severability.

     182  

10.13

 

Obligations Several; Independent Nature of Lenders’ Rights.

     182  

10.14

 

Headings.

     182  

10.15

 

APPLICABLE LAW

     182  

10.16

 

CONSENT TO JURISDICTION

     183  

10.17

 

WAIVER OF JURY TRIAL.

     183  

10.18

 

Confidentiality.

     184  

10.19

 

Usury Savings Clause.

     185  

10.20

 

Effectiveness; Counterparts.

     186  

10.21

 

Entire Agreement.

     186  

10.22

 

PATRIOT Act.

     186  

10.23

 

Electronic Execution of Assignments.

     186  

10.24

 

No Fiduciary Duty.

     187  

10.25

 

Authorization of Filing of Financing Statements.

     188  

10.26

 

Limited Recourse.

     189  

 

iv



--------------------------------------------------------------------------------

APPENDICES:    A-1    Term Loan Commitments    A-2    Revolving Commitments    B
   Notice Addresses ANNEXES    A    Existing Accounts SCHEDULES:    I   
Knowledge Parties    2.11    Amortization Schedule    4.1    Jurisdictions of
Organization and Qualification    4.2    Equity Interests and Ownership    4.12
   Real Estate Assets    4.13    Environmental Matters    4.15    Material
Contracts    4.29    Accounts    4.30    Government Approvals    5.17   
Mortgaged Property    6.3    Certain Negative Pledges    6.10    Certain
Affiliate Transactions EXHIBITS:    A-1    Funding Notice    A-2   
Conversion/Continuation Notice    A-3    Issuance Notice    B-1    Term Loan
Note    B-2    Revolving Loan Note    C    Compliance Certificate    D   
Restricted Payment Certificate    E    Assignment Agreement    F    Replacement
Debt Certificate    G    Closing Date Certificate    H    Counterpart Agreement
   I    Pledge and Security Agreement    J    Mortgage    K    Intercompany Note
   L    Subordination Terms    M    Form of Consent and Agreement    N   
Incumbency Certificate



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of May 29, 2019, is entered into by
and among CHENIERE ENERGY PARTNERS, L.P., a limited partnership formed under the
laws of the State of Delaware (the “Borrower”), and CERTAIN SUBSIDIARIES OF
BORROWER, as Subsidiary Guarantors, the Lenders party hereto from time to time,
the Issuing Banks party hereto from time to time, MUFG BANK, LTD., as
Administrative Agent (together with its permitted successors in such capacity,
“Administrative Agent”), with MUFG BANK, LTD., as Sole Coordinating Lead
Arranger (in such capacity, “Coordinating Lead Arranger”), and MUFG Bank, Ltd.,
SG Americas Securities, LLC, and the Arrangers, as Joint Lead Arrangers.

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 (Definitions) hereof;

WHEREAS, Lenders have agreed to extend certain credit facilities to Borrower
consisting of $750,000,000 aggregate principal amount of Term Loans and
$750,000,000 aggregate principal amount of Revolving Commitments;

WHEREAS, the proceeds of the Term Loans will be used (a) to make equity
contributions or subordinated shareholder loans to the relevant Subsidiary
Guarantor or Sabine Pass Liquefaction, LLC (“SPL”) to finance the design,
development, procurement, construction, commissioning and operation of the Train
6 Facilities, (b) for other Capital Expenditures at any of the Projects
(including, without limitation, as related to a third berth at the SPL Project
or the Project), (c) to pay transaction fees, commissions and expenses related
to the foregoing and to the Financing Documents and (d) for general corporate
purposes of Borrower (including, subject to the limitations and conditions set
forth herein, making Restricted Payments and, subject to Section 6.5
(Investments), financing the development, construction or operation of any
project owned by an Unrestricted Subsidiary), in the case of clause (d), in an
amount up to the GCP Sublimit;

WHEREAS, the proceeds of the Revolving Commitments will be used for
(i) revolving loans (A) to make equity contributions or subordinated shareholder
loans to the relevant Subsidiary Guarantor or SPL for the design, development,
procurement, construction, commissioning and operation of the Train 6
Facilities, and (B) for general corporate purposes of Borrower and its
Subsidiaries (including, subject to the limitations and conditions set forth
herein, making Restricted Payments and, subject to Section 6.5 (Investments),
financing the development, construction or operation of any project owned by an
Unrestricted Subsidiary), in the case of clause (i)(B), in an amount up to the
GCP Sublimit, (ii) to issue Letters of Credit for the general corporate purposes
of Borrower and its subsidiaries and (iii) to fund the Debt Service Reserve
Account;

WHEREAS, Borrower has agreed to secure all of its Obligations as Borrower by
granting to Collateral Agent, for the benefit of the Secured Parties, a first
priority Lien (subject to Permitted Liens) on substantially all of its personal,
real and mixed assets and property, including a pledge of all of the Equity
Interests of each of its Subsidiary Guarantors; and



--------------------------------------------------------------------------------

WHEREAS, each of the Subsidiary Guarantors has agreed to (a) guarantee the
Obligations of Borrower and (b) secure its guarantee of such Obligations by
granting to Collateral Agent, for the benefit of the Secured Parties, a first
priority Lien (subject to Permitted Liens) on substantially all of its
respective personal, real and mixed assets and property, including (i) all
intercompany debt of the Subsidiary Guarantors, and (ii) a pledge of all of the
Equity Interests of each of its respective Subsidiaries;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1.    DEFINITIONS AND INTERPRETATION

1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Acceptable Bank” means any bank, trust company or financial institution having
(or whose parent company or guarantor in respect of the relevant letter of
credit has) a long-term unsecured senior debt rating of Baa1 or better by
Moody’s and BBB+ or better by S&P.

“Acceptable Letter of Credit” means a letter of credit from any Acceptable Bank
for which none of the Credit Parties is an account party or otherwise liable.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Borrower or any of its Subsidiary
Guarantors in exchange for, or as part of, or in connection with, any Permitted
Acquisition, whether paid in cash or property or otherwise and whether payable
at or prior to the consummation of such Permitted Acquisition or deferred for
payment at any future time, whether or not any such future payment is subject to
the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business.

“Additional Material Contract” means any contract, agreement, letter agreement
or other instrument to which a Credit Party becomes a party after the Closing
Date that:

(a)    replaces or substitutes for an existing Material Contract;

(b)    contains obligations and liabilities that are in excess of $100,000,000
over the remaining term (including after taking into account all amendments,
amendments and restatements, supplements, or waivers to any such contract,
agreement, letter agreement or other instrument) and is for a remaining term
that is greater than seven (7) years, in each case as measured at the time such
contract, agreement, letter agreement or other instrument is entered into, or if
not a Material Contract at such time, measured at the time such contract,
agreement, letter agreement or other instrument is amended, amended and
restated, supplemented or otherwise modified; or

 

2



--------------------------------------------------------------------------------

(c)    any contract or other arrangement to which Borrower or any of its
Subsidiary Guarantors is a party (other than the Financing Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

“Additional Secured Indebtedness” means Additional Secured Term Indebtedness
and/or Additional Secured Revolving Indebtedness incurred by one or more Credit
Parties after satisfying the conditions of Section 2.24 (Additional Secured
Indebtedness).

“Additional Secured Revolving Indebtedness” means additional secured revolving,
letter of credit and/or working capital Indebtedness incurred by one or more
Credit Parties through (a) the addition of one or more senior revolving, letter
of credit or working capital credit facilities under this Agreement through a
Joinder Agreement, (b) the increase of the Revolving Commitments through a
Joinder Agreement and/or (c) the entry by a Credit Party into one or more
revolving, letter of credit and/or working capital facilities pursuant to a
credit agreement or other documentation separate from the Financing Documents
(and, in the case of this clause (c), such Indebtedness providers or an agent on
behalf of such Indebtedness providers have become a party to the Intercreditor
Agreement and the Collateral Agency Agreement).

“Additional Secured Term Indebtedness” means additional secured term
indebtedness incurred by Borrower through (a) the addition of one or more
incremental term loan facilities to this Agreement through a Joinder Agreement,
(b) the increase of the Term Loan Commitments through a Joinder Agreement or
(c) the entry by a Credit Party into one or more additional term loan, secured
bond or other Indebtedness facilities pursuant to documentation separate from
the Financing Documents (and, in the case of this clause (c), such Indebtedness
providers or an agent on behalf of such Indebtedness providers have become a
party to the Intercreditor Agreement and the Collateral Agency Agreement).

“Additional Unsecured Indebtedness” means additional unsecured indebtedness
incurred by Borrower pursuant to Section 2.25 (Additional Unsecured
Indebtedness).

“Adjusted LIBO Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBO Rate Loan, the rate per annum obtained
by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other Person which
takes over the administration of that rate) (such page currently being LIBOR01
page) for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service which displays an average London
interbank offered rate administered by ICE Benchmark Administration Limited (or
any other Person which takes over the

 

3



--------------------------------------------------------------------------------

administration of that rate) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum equal to the offered
quotation rate to first class banks in the London interbank market by
Administrative Agent for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in immediately available funds comparable to the
principal amount of the applicable Loan of Administrative Agent, in its capacity
as a Lender, for which the Adjusted LIBO Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, by (ii) an amount equal
to (a) one minus (b) the Applicable Reserve Requirement; provided, however, that
notwithstanding the foregoing, the Adjusted LIBO Rate with respect to any of the
Term Loans or the Revolving Loans shall at no time be less than zero.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, claim (including any Environmental
Claims), proceeding, hearing (in each case, whether administrative, judicial or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of Borrower or any of its Subsidiary Guarantors) at law or
in equity, or before or by any Governmental Authority, domestic or foreign,
whether pending or, to the Knowledge of Borrower or any of its Subsidiary
Guarantors, threatened in writing against or affecting Borrower or any of its
Subsidiaries or any property of Borrower or any of its Subsidiary Guarantors.

“Affected Lender” as defined in Section 2.17(b) (Illegality or Impracticability
of LIBO Rate Loans).

“Affected Loans” as defined in Section 2.17(b) (Illegality or Impracticability
of LIBO Rate Loans).

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly Controls, or is under common Control with, or is Controlled by, such
Person and, if such Person is an individual, any member of the immediate family
(including parents, spouse, children and siblings) of such individual and any
trust whose principal beneficiary is such individual or one or more members of
such immediate family and any Person who is Controlled by any such member or
trust. Notwithstanding the foregoing, the definition of “Affiliate” shall not
encompass (a) any individual solely by reason of his or her being a director,
officer, manager or employee of any Person and (b) any Agent or any Secured Debt
Holder.

“Agent(s)” means each of (a) Administrative Agent (including in its capacity as
Controlling Agent under and as defined in the Intercreditor Agreement), (b)
Collateral Agent, (c) Arrangers and (d) any other Person appointed under the
Financing Documents to serve in an agent or similar capacity.

“Agent Affiliates” as defined in Section 10.1(b) (Electric Communications).

“Aggregate Amounts Due” as defined in Section 2.16 (Ratable Sharing).

 

4



--------------------------------------------------------------------------------

“Aggregate Payments” as defined in Section 7.2 (Contribution by Guarantors).

“Agreement” means this Credit and Guaranty Agreement, dated as of the Closing
Date, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Amortization Schedule” means the amortization schedule set forth in Schedule
2.11.

“Anchor Customer” means Total Gas & Power North America, Inc., Chevron U.S.A.,
Inc. and any replacements for Total Gas & Power North America, Inc. or Chevron
U.S.A. Inc., having (or having a guarantor with) a credit rating of not less
than Baa3 by Moody’s and at least BBB- by S&P and engaged in the international
Gas, petroleum or LNG business.

“Anti-Corruption Laws” as defined in Section 4.24 (Sanctioned Persons;
Anti-Corruption Laws; PATRIOT Act).

“Anti-Terrorism and Money Laundering Laws” means any of the following
(a) Section 1 of Executive Order 13224 of September 24, 2001, Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (Title 12, Part 595 of the US Code of Federal Regulations),
(b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the US Code of
Federal Regulations), (c) the Terrorism List Governments Sanctions Regulations
(Title 31 Part 596 of the US Code of Federal Regulations), (d) the Foreign
Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the US Code
of Federal Regulations), (e) the USA Patriot Act of 2001 (Pub. L. No. 107-56),
(f) the U.S. Money Laundering Control Act of 1986, (g) the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq., (h) Laundering of Monetary Instruments, 18 U.S.C.
section 1956, (i) Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, 18 U.S.C. section 1957, (j) the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations
(Title 31 Part 103 of the US Code of Federal Regulations), (k) any other similar
federal Government Rule having the force of law and relating to money
laundering, terrorist acts or acts of war, and (l) any regulations promulgated
under any of the foregoing.

“Applicable Margin” means:

(a)    with respect to Term Loans, from the Closing Date to the third
anniversary thereof, (i) for Term Loans that are LIBO Rate Loans, 1.50% per
annum and (ii) for Term Loans that are Base Rate Loans, 0.50% per annum, and
(b) on and following the third anniversary of the Closing Date, (i) for Term
Loans that are LIBO Rate Loans, 1.75% per annum and (ii) for Term Loans that are
Base Rate Loans, 0.75% per annum; and

 

5



--------------------------------------------------------------------------------

(b) on any day, with respect to Revolving Loans that are LIBO Rate Loans or Base
Rate Loans, the percent per annum set forth below under the caption “Applicable
Margin for Revolving Loans that are LIBOR Loans” and “Applicable Margin for
Revolving Loans that are Base Rate Loans,” respectively, based upon the level
corresponding to the Ratings by the Rating Agencies applicable on such date:

 

Pricing Grid

Level    Rating    Applicable Margin for
Revolving Loans that are
LIBOR Loans    Applicable Margin for
Revolving Loans that are
Base Rate Loans I    Equal to or higher than BBB+ by Fitch, Baa1 by Moody’s or
BBB+ by S&P    1.25%    0.25% II    BBB by Fitch, Baa2 by Moody’s or BBB by S&P
   1.375%    0.375% III    BBB- by Fitch, Baa3 by Moody’s or BBB- by S&P   
1.625%    0.625% IV    BB+ by Fitch, Ba1 by Moody’s or BB+ by S&P    1.875%   
0.875% V    Equal to or less than BB by Fitch, Ba2 by Moody’s or BB by S&P   
2.125%    1.125%

For purposes of the foregoing, (a) if the Ratings are split, the higher of such
Ratings shall apply, provided that if the higher Rating is two or more levels
above the lower Rating, the Rating next below the higher of the two shall apply;
(b) if only one Rating Agency issues a Rating, such Rating shall apply; (c) if
there is no Rating, the lowest Rating set forth above will apply; and (d) if the
Rating established by any of the Rating Agencies shall be changed (other than as
a result of a change in the Rating system of such Rating Agency), such change
shall be effective as of the date on which it is first announced by the
applicable Rating Agency. If the Rating system of any Rating Agency shall
change, or if any of the Rating Agencies shall cease to be in the business of
rating corporate debt obligations, Borrower and the Administrative Agent shall
negotiate in good faith if necessary to amend this provision to reflect such
changed Rating system or the unavailability of Ratings from such Rating Agencies
and, pending the effectiveness of any such amendment, the applicable commitment
fee rate, the Applicable Margin for LIBOR Loans and the Applicable Margin for
Base Rate Loans shall be determined by reference to the Rating of such Rating
Agency most recently in effect prior to such change or cessation.

“Applicable Reserve Requirement” means, at any time, for any LIBO Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted

 

6



--------------------------------------------------------------------------------

LIBO Rate or any other interest rate of a Loan is to be determined, or (ii) any
category of extensions of credit or other assets which include LIBO Rate Loans.
A LIBO Rate Loan shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed subject to reserve requirements without benefits of credit
for proration, exceptions or offsets that may be available from time to time to
the applicable Lender. The rate of interest on LIBO Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Counterparty” means Polskie Gornictwo Naftowe i Gazownictwo S.A.,
Vitol Inc. and/or CPC Corporation, Taiwan.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Financing Document or the transactions
contemplated therein which is distributed to Agents, Lenders or Issuing Banks by
means of electronic communications pursuant to Section 10.1(b) (Electronic
Communications).

“Approved LNG SPA” means any of the following:

(a)    a free-on-board LNG sale and purchase agreement between Borrower or any
of its Subsidiaries, on the one hand, and an offtaker with an Investment Grade
Rating or Approved Counterparty, on the other;

(b)    a delivered ex-ship or delivered at terminal LNG sale and purchase
agreement between Borrower or any of its Subsidiaries, on the one hand, and an
offtaker with an Investment Grade Rating or Approved Counterparty, on the other;
provided that Cheniere Marketing, LLC or Cheniere Marketing International LLP
shall provide substantially all delivery services thereunder;

(c)    a delivered ex-ship or delivered at terminal LNG sale and purchase
agreement between Cheniere Marketing, LLC or Cheniere Marketing International
LLP, on the one hand, and an offtaker with an Investment Grade Rating or
Approved Counterparty, on the other hand, together with (i) a back-to-back
arrangement between Borrower or one of its Subsidiaries, on one hand, and
Cheniere Marketing, LLC or Cheniere Marketing International LLP, on the other
hand and (ii) security and collateralization arrangements reasonably acceptable
to the Administrative Agent relating thereto; or

(d) any other LNG sale and purchase agreement in form and substance reasonably
acceptable to the Requisite Lenders.

“Arranger Fee Letter” means each fee letter, dated as of the Closing Date,
between an Arranger and Borrower.

“Arranger” means ABN Amro Capital USA LLC, Banco Bilbao Vizcaya Argentaria S.A.
New York Branch, Bank of America, N.A., Bank of China, New York Branch, Canadian
Imperial Bank of Commerce, New York Branch, China Merchants Bank Co., Ltd., New
York Branch, Citibank, N.A., Commonwealth Bank of Australia, Credit Suisse AG,
Cayman Islands

 

7



--------------------------------------------------------------------------------

Branch, DBS Bank Ltd., Goldman Sachs Bank USA, HSBC Bank USA, National
Association, Industrial and Commercial Bank of China, Intesa Sanpaolo S.p.A.,
New York Branch, ING Capital LLC, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd.,
Morgan Stanley Bank, N.A., Morgan Stanley Senior Funding, Inc., MUFG Bank, Ltd.,
National Australia Bank Limited, Natixis, New York Branch, Royal Bank of Canada,
Société Générale, Standard Chartered Bank, Sumitomo Mitsui Banking Corporation,
The Bank of Nova Scotia, Houston Branch and Wells Fargo Bank, National
Association.

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), Sale and
Leaseback Transaction, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition (including through the issuance or
sale of Equity Interests) to, or any exchange of property with, any Person
(other than among Borrower or any Subsidiary Guarantor), in one transaction or a
series of transactions, of all or any part of Borrower’s or any of its
Subsidiary Guarantors’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased or licensed, including the Equity Interests of any
Subsidiary, other than (i) sales or other dispositions of assets that are
obsolete, worn-out, superfluous or no longer used or useful in a Credit Party’s
business in the ordinary course of the Credit Party’s business and that could
not reasonably be expected to result in a Material Adverse Effect, (ii) sales or
other dispositions of LNG, Gas or other commercial products or inventory in
accordance with the Material Contracts and/or as permitted under the Financing
Documents, (iii) sales, transfers or other dispositions of Investments permitted
pursuant to Section 6.5(a) (Investments), (iv) Restricted Payments made in
accordance with the Financing Documents, (v) sales of Services in the ordinary
course of business, (vi) dispositions in compliance with any applicable
administrative, court or governmental order, (vii) settlement, release, waiver
or surrender of contract (other than any Material Contract that is a terminal
use agreement with an Anchor Customer), tort or other claims in the ordinary
course of business or a grant of any Permitted Lien in accordance with
Section 6.2 (Liens), or (viii) sales, leases or licenses out of other assets for
aggregate consideration of less than $30,000,000 in the aggregate during any
Fiscal Year.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.7(b) (Register).

“Attributable Indebtedness” means, when used with respect to any Sale and
Leaseback Transaction permitted by Section 6.9 (Sale and Lease Backs), as at the
time of determination, the present value (discounted at a rate equivalent to
Borrower’s then-current weighted average cost of funds for borrowed money as at
the time of determination, compounded on a semi-annual basis) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such Sale and Leaseback Transaction.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer,
treasurer or other named officer of such Person

 

8



--------------------------------------------------------------------------------

(or, in the case of a limited partnership, of the general partner, acting on
behalf of such limited partnership); provided that the secretary or assistant
secretary of such Person shall have delivered an incumbency certificate to
Administrative Agent as to the authority of such Authorized Officer.

“Availability Period” means (a) for the Term Loan Commitment, the period
beginning on the Closing Date and ending on the earlier of (i) the fourth
anniversary of the Closing Date and (ii) the Term Loan Commitment Termination
Date and (b) for the Revolving Commitment, the period beginning on the Closing
Date and ending on the earlier of (i) the Final Maturity Date and (ii) the
Revolving Commitment Termination Date.

“Auto-Extension Letter of Credit” as defined in Section 2.3(b)(iii) (Procedures
for Issuance and Amendment of Letters of Credit; Auto-Extension Letters of
Credit).

“Auto-Reinstatement Letter of Credit” as defined in Section 2.3(b)(iv)
(Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit).

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code as now and hereafter
in effect, or any successor statute.

“Base Case Forecast” means a financial model forecasting the Revenues and
expenditures of Borrower and its subsidiaries delivered pursuant to
Section 3.1(j) (Base Case Forecast).

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (iii) the sum of (x) the Adjusted LIBO
Rate (after giving effect to any Adjusted LIBO Rate “floor”) that would be
payable on such day for a LIBO Rate Loan with a one-month interest period plus
(y) 1.00%. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate. All Base Rate Loans shall be denominated in Dollars.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving

 

9



--------------------------------------------------------------------------------

or then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. dollar-denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides, with the
consent of the Borrower (not to be unreasonably withheld, conditioned or
delayed), may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides, with the consent of the Borrower (not to be unreasonably
withheld, conditioned or delayed), is reasonably necessary in connection with
the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

10



--------------------------------------------------------------------------------

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, with the consent of the Borrower
(not to be unreasonably withheld, conditioned or delayed), by notice to the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with the Section titled
“Effect of Benchmark Transition Event” and (y) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to
the Section titled “Effect of Benchmark Transition Event.”

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Beneficiary” means each Agent, Issuing Bank and Lender.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

11



--------------------------------------------------------------------------------

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBO Rate
or any LIBO Rate Loans, any day which is a Business Day described in clause
(i) and which is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
of Borrower and its Subsidiaries during such period determined on a consolidated
basis that, in accordance with GAAP, are or should be included in “purchase of
property and equipment” or similar items, or which should otherwise be
capitalized, reflected in the consolidated statement of cash flows of Borrower
and its Subsidiaries; provided that Capital Expenditures shall not include any
expenditures (i) for replacements and substitutions for fixed assets, capital
assets or equipment to the extent made with Net Insurance/Condemnation Proceeds
invested pursuant to Section 2.13(b) (Insurance Condemnation Proceeds) or with
Net Asset Sale Proceeds invested pursuant to Section 2.13(a) (Asset Sales) or
(ii) which constitute a Permitted Acquisition permitted under Section 6.7
(Fundamental Changes; Disposition of Assets; Acquisitions).

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Collateralize” means to pledge and deposit (as a first priority perfected
security interest) with or deliver to Administrative Agent, for the benefit of
Administrative Agent, applicable Issuing Bank and the Lenders, as collateral for
L/C Obligations or obligations of Lenders to fund participations in respect
thereof (as the context may require), Cash or, if the applicable Issuing Bank
benefitting from such collateral shall agree in its sole discretion, other
credit support or, in the case of Cash Collateralization by a Defaulting Lender,
documentation in form and substance satisfactory to (a) Administrative Agent and
(b) the applicable Issuing Bank. “Cash Collateral” and “Cash Collateralization”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within three months
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within three months after
such date and having, at the time of the acquisition thereof, a rating of at
least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing
no more than one year from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at

 

12



--------------------------------------------------------------------------------

least P-1 from Moody’s; (iv) certificates of deposit, Dollar-denominated time
deposits, overnight bank deposits or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; and (v) any money market mutual fund that (a) complies
with the criteria set forth in Securities and Exchange Commission Rule 2a-7 (or
any successor rule) under the Investment Company Act of 1940; (b) is rated
either AAA by S&P and Aaa by Moody’s or at least 95% of the assets of which
constitute Cash Equivalents described in clauses (i) through (iv) of this
definition and/or Dollars; and (c) has net assets of not less than
$5,000,000,000.

“Cash Flow Available for Debt Service” means, for any applicable period, the
amount equal to (a) all Revenues received by Borrower and its Subsidiary
Guarantors during such period (with Revenue for Borrower to include any cash
distributions actually received by Borrower or any Subsidiary Guarantor from
SPL), minus (b) the amount of all Operation and Maintenance Expenses paid by
Borrower and its Subsidiary Guarantors during such period, plus (c) if the Term
Loan Repayment Trigger Date has occurred, any extraordinary, unusual or
non-recurring expenses or losses of Borrower and its subsidiaries actually
subtracted from Revenues pursuant to clause (b) during such applicable period,
plus (d) if the Term Loan Repayment Trigger Date has occurred, any Revenues that
would have been projected to be generated by Borrower and the Subsidiary
Guarantors (including projected distributions from SPL to Borrower and the
Subsidiary Guarantors) that were not generated as a result of any force majeure
event affecting Borrower and the Subsidiary Guarantors (up to a 12 month period,
and without duplication of any business interruption insurance proceeds received
by the Credit Parties as a result of such force majeure event).

“CEI” means Cheniere Energy, Inc.

“Change in Law” as defined in Section 2.18(a) (Compensation For Increased Costs
and Taxes)

“Change of Control” means CEI shall cease to, directly or indirectly, own and
control legally and beneficially on a fully diluted basis more than 50% of the
voting rights associated with ownership of all outstanding Equity Interests of
all classes of Equity Interests of the general partner of Borrower; provided
that no Change of Control shall be deemed to have occurred if the Person
acquiring and maintaining such Equity Interests is a Qualified Owner.

“Closing Date” means the date on which all the conditions set forth in
Section 3.1 (Closing Date) have been satisfied (or waived in accordance with the
terms of this Agreement).

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.

 

13



--------------------------------------------------------------------------------

“Collateral Agent” means MUFG Union Bank, N.A. or any successor to it appointed
pursuant to the terms of the Collateral Agency Agreement.

“Collateral Agency Appointment Agreement” means the Collateral Agency
Appointment Agreement, dated as of the Closing Date, by and among Borrower, each
Subsidiary Guarantor, the Administrative Agent, the Collateral Agent and each
Additional Agent (as defined in the Intercreditor Agreement) party thereto from
time to time.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Commodity Hedge Agreement” means (i) any agreement (including each confirmation
entered into pursuant to any master agreement) providing for any swap, cap,
collar, put, call, floor, future, option, spot, forward, gas or power purchase
and sale agreement, fuel purchase and sale agreement, tolling agreement and
capacity purchase agreement, and (ii) except to the extent entered into for the
purposes of satisfying the requirements of the Projects and not for speculative
purposes, any emissions credit purchase or sale agreement, power transmission
agreement, fuel transmission agreement, fuel storage agreement, netting
agreement or similar agreement, in each case entered into in respect of any
commodity, including any agreement providing for credit support for any of the
foregoing, in all cases whether settled financially or physically.

“Commodity Hedge Counterparty” means any Person that is, as of the date of the
applicable Commodity Hedge Agreement, (a) (i) a commercial bank, insurance
company or other similar financial institution or any Affiliate thereof, or
(ii) a public utility and (b) in the business of selling, marketing, purchasing
or distributing natural gas, ancillary services or other fuel.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consent and Agreement” means a consent and agreement with respect to a
Contractual Obligation of Borrower or any Subsidiary Guarantor, entered into by
and among Borrower or such Subsidiary Guarantor, the counterparty(ies) to such
Contractual Obligation and Collateral Agent, each of which shall be
substantially in the form of Exhibit M or in such other form as may be
reasonably acceptable to Administrative Agent.

“Consultants” means the Independent Engineer, the Insurance Advisor and the
Market Consultant.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2 (Contributions by
Guarantors).

 

14



--------------------------------------------------------------------------------

“Control” (including, with its correlative meanings, “Controlled by” and “under
common Control with”) means possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise) and, in any event, any Person owning at least fifty percent (50%)
of the voting securities of another Person shall be deemed to Control that
Person.

“Control Agreements” means each control agreement to be executed and delivered
by Collateral Agent for the benefit of the Secured Parties, a securities
intermediary or depositary bank and the applicable Credit Party on or following
the Closing Date and each control agreement to be executed and delivered by
Collateral Agent, a securities intermediary or depositary bank and Borrower and
its applicable Subsidiaries pursuant to the terms of the Pledge and Security
Agreement with such modifications as Collateral Agent may reasonably request or
approve.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Cooperation Agreement” means the Amended and Restated Cooperation Agreement,
dated as of June 30, 2015, and amended on or about the Closing Date, between SPL
and SPLNG.

“Coordinating Lead Arranger” as defined in the preamble hereto.

“Corresponding Amount” as defined in Section 2.4(b) (Availability of Funds).

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10
(Subsidiaries).

“CQP Corporate Property Policy” means the insurance program maintained by
Borrower insuring the assets of Borrower and its Subsidiaries.

“CQP Indenture Documents” means (1) the Existing Indenture and (2) any other
indenture providing for the issuance of one or more series of debt securities by
Borrower, in each case, including all other documents, instruments or agreements
executed and delivered in connection therewith.

“CQP Indenture Obligations” means the obligations of Borrower owed to the
noteholders under the CQP Indenture Documents, excluding, in each case, Excluded
Swap Obligations.

“CQP Indenture Trustee” means the trustee(s) appointed from time to time
pursuant to the CQP Indenture Documents.

 

15



--------------------------------------------------------------------------------

“CQP LP Agreement” means the Third Amended and Restated Agreement of Limited
Partnership of Cheniere Energy Partners, L.P., dated as of August 9, 2012, by
and between Cheniere Energy Partners GP, LLC and the limited partners provided
therein.

“CQP MSA” means the letter agreement, dated August 9, 2012, by and between
Borrower and Cheniere LNG Terminals, LLC (successor to Cheniere LNG Terminals,
Inc.) regarding Management and Administrative Services to be provided by
Cheniere LNG Terminals, LLC to Borrower.

“Crain Lands Leasehold Estate” means that certain Leasehold estate created by
that certain Lease Agreement dated effective January 15, 2005, by and between
Crain Lands, L.L.C., as Lessor, and Sabine Pass LNG, L.P., as Lessee, recorded
on February 25, 2005, in Conveyance Book 999, under Entry No. 291098 of the
records of Cameron Parish, Louisiana, as amended by that certain Amendment to
Lease dated effective February 24, 2005, by and between Crain Lands, L.L.C., as
Lessor, and Sabine Pass LNG, L.P., as Lessee, recorded on February 25, 2005, in
Conveyance Book 999, under Entry No. 291099 of the records of Cameron Parish,
Louisiana, as further amended by that certain Second Amendment to Lease dated
July 18, 2006 by and between Crain Lands, L.L.C. as Lessor, and Sabine Pass LNG,
L.P. as Lessee, recorded on July 25, 2006 under Entry No. 299244 of the records
of Cameron Parish, Louisiana

“Crain Brothers Leasehold Estate” means that certain Leasehold estate created by
that certain Lease Agreement dated effective January 15, 2005, by and between
Crain Brothers Ranch, Inc., Marguerite Domatti as Trustee of M.A. Domatti
Management Trust, Eva L. Domatti individually and as Trustee, Domatti Family
Living Trust, Erika Domatti and Renata Domatti, collectively, as Lessor, and
Sabine Pass LNG, L.P., as Lessee, recorded on February 25, 2005, in Conveyance
Book 999, under Entry No. 291100 of the records of Cameron Parish, Louisiana, as
amended by that certain Amendment to Lease dated effective February 24, 2005, by
and between Crain Brothers Ranch, Inc., Marguerite Domatti as Trustee of M.A.
Domatti Management Trust, Eva L. Domatti individually and as Trustee of Domatti
Family Living Trust, Erika Domatti and Renata Domatti, collectively, as Lessor,
and Sabine Pass LNG, L.P., as Lessee, recorded on February 25, 2005, in
Conveyance Book 999, under Entry No. 291101, and on March 10, 2005, in
Conveyance Book 1000 under Entry No. 291401, of the records of Cameron Parish,
Louisiana.

“Credit Agreement Secured Parties” means the Agents, the Issuing Banks and the
Lenders and shall include all former Agents, Issuing Banks and Lenders to the
extent that any Obligations owing to such Persons were incurred while such
Persons were Agents, Issuing Banks or Lenders and such Obligations have not been
paid or satisfied in full.

“Credit Date” means the date of a Credit Extension.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means Borrower and each Subsidiary Guarantor.

“Creole Trail Pipeline” means the approximately 94 miles of 42-inch diameter
natural gas pipeline and other related facilities as described in the
application filed by CTPL pursuant to Section 7(c) of the NGA in FERC Docket
Nos. CP05-357-000, CP12-351-000, and CP13-553-000.

 

16



--------------------------------------------------------------------------------

“CTPL” means Cheniere Creole Trail Pipeline, L.P.

“CTPL FTSA” means the Services Agreement, dated March 11, 2015, between SPL and
CTPL, together with the negotiated rate letter agreement, dated March 11, 2015,
between SPL and CTPL.

“CTPL MSA” means the Management Services Agreement, dated May 27, 2013, between
Cheniere LNG Terminals, LLC and CTPL.

“CTPL O&M Agreement” means the Amended and Restated Operation and Maintenance
Services Agreement, dated as of May 27, 2013, by and among CTPL, Cheniere Energy
Partners GP, LLC and Cheniere LNG O&M Services, LLC.

“Debt Service” means, for any period, the sum computed without duplication, of
the following: (a) all amounts payable by Borrower in respect of scheduled
principal of indebtedness during such period in respect of First Lien
Obligations, plus (b) interest on (i) First Lien Obligations (taking into
account Permitted Hedging Agreements) scheduled to become due and payable (or
for purposes of the Debt Service Coverage Ratio, accrued or paid) during such
period and (ii) unsecured debt of the Credit Parties scheduled to become due and
payable (or for purposes of the Debt Service Coverage Ratio, accrued or paid)
during such period, plus (c) L/C Costs plus (d) all other commitment fees,
agency fees, trustee fees or other administrative fees (other than upfront fees,
arranging fees, underwriting fees or similar fees) payable in connection with
the First Lien Obligations.

“Debt Service Coverage Ratio” means on any applicable date of determination, as
of the end of each calendar quarter (subject to the proviso below), the ratio of
(a) Cash Flow Available for Debt Service for the preceding 12-month period to
(b) the aggregate amount required to service Borrower’s Debt Service payable for
the preceding 12-month period other than (i) pursuant to voluntary prepayments
or mandatory prepayments, (ii) Debt Service due at maturity, (iii) Revolving
Loans, (iv) L/C Costs, and (v) Hedging Termination Values; provided that (A) for
the Debt Service Coverage Ratio calculation for the period on June 30, 2019,
Debt Service shall be deemed to be Debt Service for the period between the
Closing Date and June 30, 2019, annualized for a 12-month period and (B) for any
Debt Service Coverage Ratio calculation performed after July 1, 2019 but prior
to June 30, 2020, the Debt Service shall be calculated as follows: (1) Debt
Service for the period ending September 30, 2019 shall be deemed to be the
product of four (4) times the Debt Service for the Fiscal Quarter ended
September 30, 2019, (2) Debt Service for the period ending on December 31, 2019
shall be deemed to be the product of two (2) times the sum of (A) the Debt
Service for the Fiscal Quarter then ending and (B) the sum of the Debt Service
for the immediately preceding Fiscal Quarter and (3) Debt Service for the period
ending on March 31, 2020 shall be deemed to be the product of four thirds (4/3)
times the sum of (A) the Debt Service for the Fiscal Quarter then ending and
(B) the sum of the Debt Service for the two (2) immediately preceding Fiscal
Quarters.

 

17



--------------------------------------------------------------------------------

“Debt Service Reserve Account” means a deposit or securities account of Borrower
designated in writing by Borrower to the Administrative Agent as the Debt
Service Reserve Account (which, while serving as the “Debt Service Reserve
Account” under the Financing Documents and subject to Section 5.17(a), shall be
subject to a Control Agreement in favor of the Collateral Agent).

“Debt Service Reserve Amount” means the amount that Borrower is required to have
on deposit in the Debt Service Reserve Account pursuant to Section 5.15 (Debt
Service Reserve Amount).

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or any other applicable jurisdictions
from time to time in effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means interest at a rate per annum equal to the highest Adjusted
LIBO Rate applicable to the Loans then outstanding, plus two percent (2%).

“Defaulting Lender” means subject to Section 2.21(b) (Defaulting Lender Cure),
any Lender that (a) has failed to (i) fund all or any portion of its Loans
within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies Administrative Agent and Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (which conditions precedent, together
with the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent, applicable
Issuing Bank or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within two Business Days of the date when due, (b) has notified Borrower,
Administrative Agent, applicable Issuing Bank in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lenders’
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
Administrative Agent, Borrower or the applicable Issuing Bank, to confirm in
writing to Administrative Agent, or such Issuing Bank, and Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by Administrative Agent, the applicable
Issuing Bank and Borrower), (d) Administrative Agent has received notification
that such Lender has, or has a direct or indirect parent company that is
(x) insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a
general assignment for the benefit of its creditors or (y) the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or

 

18



--------------------------------------------------------------------------------

sequestrator or the like has been appointed for such Lender or its direct or
indirect parent company, or such Lender or its direct or indirect parent company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment, or (e) has become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Derivative Counterparties” as defined in Section 10.24 (No Fiduciary Duty).

“Derivatives” as defined in Section 10.24 (No Fiduciary Duty).

“Discharge of Obligations” shall mean:

(a)    payment in full in cash of (i) the outstanding principal amount of Loans
under this Agreement, (ii) Unreimbursed Amounts and (iii) interest accrued and
owing at or prior to the time such amounts are paid (including interest and fees
accruing (or which would, absent the commencement of any case or proceeding
under any Debtor Relief Laws of Borrower, accrue) on or after the commencement
of any case or proceeding under any Debtor Relief Laws of Borrower, whether or
not such interest would be allowed in such case or proceeding), on all
Indebtedness outstanding under this Agreement and the other Financing Documents;

(b)    the termination or expiration of all Commitments, if any, to extend
credit (including the issuance of any Letter of Credit) that would constitute
Obligations;

(c)    cancellation, termination or cash collateralization (including pursuant
to a letter of credit issued by a financial institution for the benefit of each
Issuing Bank satisfactory to such Issuing Bank in its sole discretion) at 102%
of the aggregate maximum amount available to be drawn (in a manner reasonably
satisfactory to the Administrative Agent, and the applicable Issuing Bank and to
the extent not already funded in such amount) under all Letters of Credit issued
and outstanding under the Financing Documents; and

(d)    payment in full in cash of all other Obligations that are then due and
payable or otherwise accrued and owing at or prior to the time such amounts are
paid, including all obligations outstanding under this Credit Agreement which
constitute Obligations.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in

 

19



--------------------------------------------------------------------------------

cash, or (iv) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the date that is 91 days after the Final Maturity Date,
except, in the case of clauses (i) and (ii), if as a result of a change of
control or asset sale, so long as any rights of the holders thereof upon the
occurrence of such a change of control or asset sale event are subject to the
prior payment in full of all Obligations, the cancellation or expiration
(without any pending drawings) of all Letters of Credit and the termination of
the Commitments.

“DOE/FE” means the United States Department of Energy Office of Fossil Energy or
any successor thereto having jurisdiction over the importation of LNG to and the
exportation of LNG from the SPLNG Terminal or SPL Project.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Requisite Lenders to the Administrative Agent (with a copy to the Borrower)
that the Requisite Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section titled “Effect of Benchmark
Transition Event,” are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace LIBOR, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders, in each case, with the consent of the Borrower (not to be
unreasonably withheld, conditioned or delayed), to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower and the Lenders or by
the Requisite Lenders of written notice of such election to the Administrative
Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Arranger, an affiliate of any Lender or Arranger or a Related Fund
(any two or more Related Funds being treated as a single Eligible Assignee for
all purposes hereof), or (ii) a commercial

 

20



--------------------------------------------------------------------------------

bank, financial institution, insurance company, investment or mutual fund or
other entity that is an “accredited investor” (as defined in Regulation D under
the Securities Act) and which extends credit or buys loans in the ordinary
course of business; provided, no Defaulting Lender, Credit Party or Affiliate of
a Credit Party shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or was within the six-year period immediately
preceding the Closing Date, sponsored, maintained or contributed to by, or
required to be contributed by, Borrower or any of its ERISA Affiliates.

“Environmental Claim” means any notice of noncompliance or violation,
investigation, claim, administrative, regulatory, or judicial action, suit,
judgment, written demand with respect to or arising in connection with any
Credit Party or either Project, by any other Person alleging or asserting
liability under any Environmental Law, including for investigatory costs, costs
of response, removal, remediation or cleanup, governmental response costs,
attorneys’ fees, damages to the environment, natural resources, fines, or
penalties arising out of, based on or resulting from (a) the presence, use, or
Release into the environment of any Hazardous Substances or (b) any fact,
circumstance, condition, or occurrence forming the basis of any violation, or
alleged violation, of any Environmental Laws or Government Approvals issued
pursuant to Environmental Law applicable to the Projects.

“Environmental Laws” means any applicable laws, statutes, regulations, rules,
ordinances, orders, decrees, rulings, judgments, writs, decisions, injunctions,
or binding directives of a Governmental Authority having jurisdiction over or
imposing legal requirements on any Credit Party or either Project relating to
human health, safety, natural resources, plant and animal species, or the use or
Release into the environment of any Hazardous Substances, including, but not
limited to, the Clean Air Act (42 U.S.C. §7401 et seq.), the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”) (42
U.S.C.§9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §1251
et seq.), the Resource Conservation and Recovery Act of 1976 (“RCRA”) (42 U.S.C.
§6901 et seq.), the Safe Drinking Water Act (42 U.S.C. §300f et seq.), the Toxic
Substances Control Act (15 U.S.C. §2601 et seq.), Section 10 of the Rivers and
Harbors Act of 1899 (33 U.S.C. § 403), the Endangered Species Act (16 U.S.C.
§1531 et seq.), the Bald and Golden Eagle Protection Act (16 U.S.C. §668 et
seq.), the Migratory Bird Treaty Act (16 U.S.C. §703 et seq.), the National
Environmental Policy Act (42 U.S.C. § 4321 et seq.), the National Historic
Preservation Act (16 U.S.C. § 468-468d), the Emergency Planning and Community
Right to Know Act (42 U.S.C. § 11001 et seq.), the Pollution Prevention Act (42
U.S.C. § 13101 et seq.), the Oil Pollution Act (42 U.S.C. 11001 et seq.), the
Louisiana Solid Waste Management and Resource Recovery Law (La. R.S. 30:2151 et
seq.), the Louisiana Hazardous Waste Control Law (La. R.S. 30:2171 et seq.), the
Louisiana Inactive and Abandoned Hazardous Waste Site Law (La. R.S. 30:2221 et
seq.), the Louisiana Hazardous Substance Remedial Act (La. R.S. 30:2271 et
seq.), and the regulations promulgated pursuant to any of the foregoing and
similar federal, state and local statutes, all as may be amended from time to
time.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

21



--------------------------------------------------------------------------------

“Equator Principles” means the principles named “Equator Principles – A
financial industry benchmark for determining, assessing and managing social and
environmental risk in projects” adopted by various financing institutions in the
form dated June 2013 or, if revised thereafter, as the same exists as of the
Closing Date, and available at:
http://www.equatorprinciples.com/resources/equator_principles_III.pdf.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to PBGC has been
waived by regulation in effect on the Closing Date under subclause .23, .27, .28
or .31 of such regulation); (ii) the failure to meet the minimum funding
standard of Sections 412 and 430 of the Internal Revenue Code and Sections 302
and 303 of ERISA with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code and Section 302(c)
of ERISA) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Borrower or any of its ERISA Affiliates from any Pension Plan with two or
more contributing sponsors or the termination of any such Pension Plan resulting
in liability to Borrower or any of its ERISA Affiliates pursuant to Section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which might
reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
liability on Borrower or any of its ERISA Affiliates pursuant to Section 4062(e)
or 4069 of ERISA or by reason of the application of Section 4212(c) of ERISA;
(vii) the withdrawal of Borrower or any of its ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Borrower or any of its ERISA Affiliates of notice from any
Multiemployer Plan that it is in insolvency pursuant to Section 4245 of ERISA;
(viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, against

 

22



--------------------------------------------------------------------------------

Borrower or any of its ERISA Affiliates in connection with any Employee Benefit
Plan; (ix) receipt from the IRS of notice of the failure of any Pension Plan of
Borrower (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any such
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (x) the imposition of a lien pursuant to
Section 430(k) of the Internal Revenue Code or Section 303(k) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Abandonment” means any of the following shall have occurred:

(a)    the abandonment, suspension or cessation of all or substantially all of
the activities related to any Project for a period in excess of sixty
(60) consecutive days (other than as a result of force majeure so long as CTPL
or SPLNG, as applicable, is diligently attempting to restart the Project);

(b)    a formal, public announcement by Borrower, CTPL or SPLNG, as applicable,
of a decision to abandon or indefinitely defer or suspend a Project for any
reason; or

(c)    Borrower, CTPL or SPLNG, as applicable, shall make any filing with FERC
giving notice of the intent or requesting authority to abandon a Project for any
reason.

“Event of Default” means each of the conditions or events set forth in
Section 8.1 (Events of Default).

“Event of Loss” means any event that causes any Project, or any portion thereof
to be damaged, destroyed or rendered unfit for normal use for any reason
whatsoever and, in each case, shall include an Event of Taking.

“Event of Taking” means any taking, seizure, confiscation, requisition,
expropriation, exercise of rights of eminent domain, public improvement, inverse
condemnation, condemnation or similar action of or proceeding by any
Governmental Authority relating to all or any part of the Project, any Equity
Interests in the Subsidiary Guarantors or any other part of the Collateral.

“Event of Total Loss” means, in relation to any Project, any of the following:
(a) the complete destruction of such Project, (b) the destruction of such
Project such that there remains no substantial remnant thereof which a prudent
owner, uninsured, desiring to restore such Project to its original condition
would utilize as the basis of such restoration, (c) the destruction of such
affected Property irretrievably beyond repair or (d) the destruction of such
Project such that the insured may claim the whole amount of any insurance policy
covering such Project upon abandoning such Project to the insurance underwriters
therefor.

“Exchange Act” means the Securities Exchange Act of 1934.

 

23



--------------------------------------------------------------------------------

“Excluded Accounts” means (a) one or more accounts for deposit of cash
collateral permitted under the definition of “Permitted Liens,” (b) payroll and
other employee wage and benefit accounts, if any, (c) escrow accounts and/or
margin accounts for hedging agreements or transactions permitted by Section 6.16
(Speculative Transactions), (d) accounts holding cash or Cash Equivalents of the
Credit Parties for which Borrower has satisfied the requirements of Section 6.17
(Restricted Payments), but is being held in an account until the dividend date
to unitholders of Borrower and (e) accounts holding, in the aggregate, less than
$10,000,000.

“Excluded Assets” means “Excluded Assets” as defined in the Pledge and Security
Agreement.

“Excluded Subsidiary” means: (a) SPL, (b) Sabine Pass LNG – LP, LLC and (c) each
Unrestricted Subsidiary.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor,
(x) as it relates to all or a portion of the Guaranty of such Subsidiary
Guarantor, any Swap Obligation if, and to the extent that, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Subsidiary Guarantor
becomes effective with respect to such Swap Obligation or (y) as it relates to
all or a portion of the grant by such Subsidiary Guarantor of a security
interest, any Swap Obligation if, and to the extent that, such Swap Obligation
(or such security interest in respect thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the security interest of
such Subsidiary Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Tax imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed by the
jurisdiction (or political subdivision thereof) in which such Recipient is
organized or in which such Recipient’s applicable principal office (and/or, in
the case of a Lender, its applicable lending office) is located or (ii) that are
Other Connection Taxes, (b) in the case of a Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by Borrower under
Section 2.22 (Removal or Replacement of a Lender)) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 2.19 (Taxes;

 

24



--------------------------------------------------------------------------------

Withholding, Etc.), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (c) any amount
of Tax attributable to the failure of a Recipient to comply with Section 2.19(c)
(Status of Lenders), and (d) any Taxes imposed under FATCA.

“Existing Accounts” means the accounts set forth on Annex A.

“Existing Indenture” means the Indenture, dated as of September 18, 2017, as
supplemented by the First Supplemental Indenture, dated as of September 18,
2017, and the Second Supplemental Indenture, dated as of September 11, 2018, by
and among Borrower, various subsidiary guarantors of Borrower and The Bank of
New York Mellon, as trustee. 

“Extended Term Loan Permitted Other Provision” as defined in Section 2.28 (Amend
and Extend).

“Extended Term Loans” as defined in Section 2.28 (Amend and Extend).

“Extending Term Loan Lender” as defined in Section 2.28(a) (Amend and Extend).

“Extension Amendment” as defined in Section 2.28(b) (Amend and Extend).

“Extension Election” as defined in Section 2.28(a) (Amend and Extend).

“Fair Labor Standards Act” means the Fair Labor Standards Act of 1938.

“Fair Share” as defined in Section 7.2 (Contribution by Guarantors).

“Fair Share Contribution Amount” as defined in Section 7.2 (Contribution by
Guarantors).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement between a non-U.S. jurisdiction and the
United States of America with respect to the foregoing and any law, regulation
or practice adopted pursuant to any such intergovernmental agreement.

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided,
(i) if such day is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (ii) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Effective
Rate for such day shall be the average rate charged to Administrative Agent on
such day on such transactions as determined by Administrative Agent.

 

25



--------------------------------------------------------------------------------

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letters” means collectively (a) the fee letter, dated as of the Closing
Date, between Administrative Agent and Borrower, (b) the fee letter, dated as of
the Closing Date, between Collateral Agent and Borrower, (c) each Arranger Fee
Letter and (d) each fee letter, dated as of the Closing Date, between each
Lender and Borrower.

“FERC” means the Federal Energy Regulatory Commission.

“Final Maturity Date” means the earlier of (a) the fifth anniversary of the
Closing Date and (b) the date all Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Financial Covenant” means the financial covenants specified in Section 6.6(a)
and 6.6(b) (Financial Covenants).

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or treasurer of the general partner of Borrower that
such financial statements fairly present, in all material respects, the
financial condition of Borrower and its Subsidiary Guarantors as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

“Financing Document” means any of this Agreement, the Notes, if any, the
Security Documents, any Issuer Documents, the Fee Letters, the Intercreditor
Agreement and all other documents, certificates, instruments or agreements
executed and delivered by or on behalf of a Credit Party for the benefit of any
Agent, any Issuing Bank or any Lender in connection herewith on or after the
Closing Date.

“First Lien Obligations” means collectively (a) the Loans and all Obligations
under this Agreement, (b) Indebtedness and any other secured obligations under a
Permitted Hedging Agreement or Commodity Hedging Agreement permitted to be
entered into pursuant to Section 6.16 (Speculative Transactions), (c) any
Replacement Debt that is secured on a pari passu basis with the Loans and
Obligations, (d) any Additional Secured Indebtedness that is secured on a pari
passu basis with the Loans and Obligations and (e) any Indebtedness under the
Existing Indenture, to the extent required to be secured pursuant to the
Existing Indenture.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiary Guarantors
ending on December 31st of each calendar year.

“Fitch” means Fitch Ratings Ltd., or any successor to the rating agency business
thereof.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

26



--------------------------------------------------------------------------------

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage and
located in an area designated by the Federal Emergency Management Agency as
being in a Flood Zone.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004 and any successor statutes.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968.

“Fourth Anniversary Duration Fee Payment Date” means the 4-year anniversary of
the Closing Date.

“Fourth Anniversary Term Loan Lender” means a Lender that has undrawn Term Loan
Commitments and/or outstanding Term Loans as of the Fourth Anniversary Duration
Fee Payment Date.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fronting Fee” as defined in Section 2.10(e).

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“Funds Flow Memorandum” means a funds flow memorandum to be dated on the Closing
Date and delivered by Borrower to the Administrative Agent, Collateral Agent and
the Issuing Banks in connection with the application of Loan proceeds on the
Closing Date, which funds flow memorandum shall be in form and substance
reasonably satisfactory to the Administrative Agent.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession.

“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane which is in a gaseous state.

“GCP Sublimit” means, with respect to the Term Facility and/or the Revolving
Facility, as applicable, as of any date of calculation, the amount that can be
borrowed under the Term Facility and/or Revolving Facility such that, after
giving effect to such borrowing, (a) the remaining undrawn amounts under the
Revolving Facility, plus (b) the remaining undrawn

 

27



--------------------------------------------------------------------------------

amounts under the Term Facility, plus (c) (i) contracted amounts being paid to
Borrower and its subsidiaries in connection with the operations of the Projects
and Train 1 through Train 5 of the SPL Project, minus (ii) any Operation and
Maintenance Expenses and debt service obligations of Borrower and its
subsidiaries, plus (d) available cash of Borrower and its subsidiaries is at
least equal to Borrower’s then-current estimates of the total remaining amount
of Capital Expenditures for the design, development, procurement, construction,
commissioning and operation of Train 6 Facilities, as certified by Borrower to
the Administrative Agent.

“Government Approval” means (a) any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, order, judgment, or decree of, by, from or with, (b) any required
notice to, (c) any declaration of or with or (d) any registration by or with,
any Governmental Authority.

“Governmental Authority” means any foreign, federal, state, regional, tribal or
local government or political subdivision thereof or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and having jurisdiction over the
Person or matters in question.

“Government Rule” means any statute, law, regulation, ordinance, rule, judgment,
order, decree, directive, requirement of, or other governmental restriction or
any similar binding form of decision of or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority, including all common law, which is applicable to any Person, whether
now or hereafter in effect.

“Grantor” means a “Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1 (Guaranty of the
Obligations).

“Guaranteed Substantial Completion Dates” as defined in the SPL Common Terms
Agreement.

“Guaranty” means the guaranty of each Subsidiary Guarantor set forth in
Section 7 (Guaranty).

“Hazardous Substances” means any hazardous substances, pollutants, contaminants,
wastes, or materials (including petroleum (including crude oil or any fraction
thereof), petroleum wastes, radioactive material, hazardous wastes, toxic
substances, urea formaldehyde insulation, lead-based paint, radon gas, or
asbestos or any materials containing asbestos) designated, regulated, or defined
under or with respect to which any requirement or liability may be imposed
pursuant to any Environmental Law.

“Hedging Termination Value” means, in respect of any Permitted Hedging
Agreement, after taking into account the effect of any legally enforceable
netting agreement to which Borrower is a party relating to such Permitted
Hedging Agreement, for any date on or after the date such Permitted Hedging
Agreement has been closed out and termination value determined in accordance
therewith, such termination value.

 

28



--------------------------------------------------------------------------------

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Honor Date” as defined in Section 2.3(c)(i) (Drawings and Reimbursements;
Funding of Participations).

“Impairment” means, with respect to any Material Contract or any Government
Approval:

(a)    the rescission, revocation, staying, withdrawal, early termination,
cancellation, repeal or invalidity thereof or otherwise ceasing to be in full
force and effect;

(b)    the suspension or injunction thereof; or

(c)    the inability to satisfy in a timely manner stated conditions to
effectiveness or amendment, modification or supplementation (other than, in the
case of a Material Contract, any such amendment, modification or supplementation
effected in accordance with Section 6.13 (Modification of Contractual
Obligations)) thereof in whole or in part. The verb “Impair” shall have a
correlative meaning.

“Increased Cost Lender” as defined in Section 2.22 (Removal or Replacement of a
Lender).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property (including any
earn-out obligations) or services (excluding current accounts payable incurred
in the ordinary course of business), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all direct or indirect guarantees by such Person of Indebtedness of others,
(g) all capital lease obligations of such Person, (h) all reimbursement
obligations of such Person as an account party in respect of payments under
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) Disqualified
Equity Interests, and (k) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including under any
Interest Rate Agreement, in each case, whether entered into for hedging or
speculative purposes or otherwise.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, preparation, study, sampling,
monitoring, maintenance, testing, abatement, cleanup, removal, remediation or

 

29



--------------------------------------------------------------------------------

other response action required pursuant to Environmental Law to remove,
remediate, clean up or abate any Hazardous Substance), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with or as a result
of any action, claim, litigation, proceeding, investigation or hearing commenced
or threatened by any Person, whether or not brought by the Credit Parties, their
respective equity holders or creditors or an Indemnitee, against any Person, and
whether or not any such Indemnitee shall be otherwise designated as a party or a
potential party thereto, and without regard to the exclusive or contributory
negligence of such Indemnitee, and any fees or expenses incurred by Indemnitees
in enforcing this indemnity), whether direct, indirect, special or consequential
and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, including shareholders, partners, members or other equity
holders of the Credit Parties (or their respective Affiliates), in any manner
relating to or arising out of (i) this Agreement or the other Financing
Documents or Letters of Credit or the transactions contemplated hereby or
thereby or any matter referred to herein and therein (including the Lenders’
agreement to make Credit Extensions, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, any
amendments, waivers or consents with respect to any provision of this Agreement
or any of the other Financing Documents or Letters of Credit, or any enforcement
of any of the Financing Documents (including any sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the
Guaranty)); or (ii) any Environmental Claim relating to or arising from,
directly or indirectly, any past or present activity, operation, land ownership
or practice of Borrower or any of its Subsidiaries.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Financing Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” as defined in Section 10.4 (Indemnity).

“Independent Engineer” means Lummus Consultants International, Inc. and any
replacement thereof appointed by the Requisite Lenders and, if no Event of
Default shall then be continuing, after consultation with Borrower.

“Information” as defined in Section 4.7 (Financial Statements).

“Initial Quarterly Principal Payment Date” means the date that is the first
March 31, June 30, September 30 or December 31 to occur following the fourth
anniversary of the Closing Date.

“Insurance Advisor” means Aon Risk Consultants, Inc. and any replacement thereof
appointed by the Requisite Lenders and, if no Event of Default shall then be
occurring, after consultation with Borrower.

“Installment” as defined in Section 2.11 (Scheduled Payments).

 

30



--------------------------------------------------------------------------------

“Intellectual Property” means “Intellectual Property” as defined in the Pledge
and Security Agreement.

“Intellectual Property Security Agreements” means “Intellectual Property
Security Agreements” as defined in the Pledge and Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
K evidencing Indebtedness owed among the Credit Parties and their Subsidiaries.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, by and among Borrower, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and the Senior Class Debt
Representatives (as defined in the Intercreditor Agreement) party thereto from
time to time.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of each March, June, September and December of each
year, commencing on the first such date to occur after the Closing Date and the
Final Maturity Date; and (ii) any Loan that is a LIBO Rate Loan, the last day of
each Interest Period applicable to such Loan; provided, in the case of each
Interest Period of longer than three months “Interest Payment Date” shall also
include each date that is three months, or an integral multiple thereof, after
the commencement of such Interest Period.

“Interest Period” means, in connection with a LIBO Rate Loan, an interest period
of one, two, three or six months or, if agreed to by all relevant Lenders,
twelve months, as selected by Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) for any borrowing made on the Closing Date, the Interest
Period shall begin on the Closing Date and end on June 30, 2019, (b) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (c) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clauses (d), (e) and (f), of this
definition, end on the last Business Day of a calendar month; (d) no Interest
Period with respect to any portion of any Term Loans shall extend beyond the
Final Maturity Date; and (e) no Interest Period with respect to any portion of
the Revolving Loans shall extend beyond the Final Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986.

 

31



--------------------------------------------------------------------------------

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiary Guarantors of, or of a beneficial interest in,
any of the Securities of any other Person (other than a Subsidiary Guarantor);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary Guarantor of Borrower from any Person
(other than Borrower or any Subsidiary Guarantor), of any Equity Interests of
such Person; (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by Borrower or any of its Subsidiary Guarantors to any other
Person (other than Borrower or any Subsidiary Guarantor), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business; and (iv) all investments consisting of any exchange traded or over
the counter derivative transaction, including any Interest Rate Agreement,
whether entered into for hedging or speculative purposes or otherwise. The
amount of any Investment of the type described in clauses (i), (ii) and
(iii) shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write ups, write downs or write offs with respect to such Investment.

“Investment Grade Rating” means a rating of BBB- or higher by S&P, BBB- or
higher by Fitch or Baa3 or higher by Moody’s.

“IRS” means the U.S. Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

“Issuer Documents” means with respect to any Letter of Credit, any Issuance
Notice, any Letter of Credit application required by the applicable Issuing Bank
to be completed and any other document, agreement and instrument entered into by
any Issuing Bank and Borrower or in favor of the Issuing Bank and relating to
such Letter of Credit.

“Issuing Bank” means Natixis, New York Branch, Société Générale, The Bank of
Nova Scotia, Houston Branch and Wells Fargo Bank, National Association. Any
reference to “Issuing Bank” herein shall be to the applicable Issuing Bank, as
appropriate.

“Joinder Agreement” means an agreement substantially in the form of Exhibit Q.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Knowledge” means, with respect to any of the Credit Parties, the actual
knowledge of any Person holding any of the positions (or successor position to
any such position) set forth in Schedule I; provided that each such Person shall
be deemed to have knowledge of all events, conditions and circumstances
described in any notice delivered to Borrower pursuant to the terms of this
Agreement or any other Financing Document.

 

32



--------------------------------------------------------------------------------

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Administrative Agent in its reasonable discretion.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Costs” means (a) fees, expenses and interest associated with the issuance
of Letters of Credit and (b) any reimbursement by a Borrower of amounts paid
under a Letter of Credit for expenditures that if paid by a Credit Party
directly would have constituted Operation and Maintenance Expenses.

“L/C Obligations” means, as at any date of determination, the aggregate maximum
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts not refinanced by a Revolving Loan. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.4 (Letter of Credit Agreement). For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Overnight Rate” means for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the applicable Issuing
Bank in accordance with banking industry rules on interbank compensation.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Lender” means each bank, financial institution or institutional lender listed
on the signature pages hereto as a Lender, and any other Person that becomes a
party hereto pursuant to an Assignment Agreement.

“Letter of Credit” means any letter of credit issued hereunder pursuant to
Section 2.3(a)(i)(B) (Letter of Credit Commitment).

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Final Maturity Date.

“Letter of Credit Fee” as defined in Section 2.3(i) (Letter of Credit Fees).

“Letter of Credit Fees Default Rate” as defined in Section 2.9 (Default
Interest).

 

33



--------------------------------------------------------------------------------

“Letter of Credit Issuance Commitment” means the commitment of each Issuing Bank
to issue Letters of Credit, as applicable, hereunder, and “Letter of Credit
Issuance Commitments” means such commitments of all Issuing Banks in the
aggregate. The Dollar amount of each Issuing Bank’s Letter of Credit Issuance
Commitment is set forth on Appendix A-2 under the caption “Letter of Credit
Issuance Commitment” or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Letter of Credit Issuance Commitments as of the Closing
Date is $750,000,000. The issuance of a Letter of Credit shall reduce the
available Revolving Commitment on a dollar for dollar basis.

“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Adjusted LIBO Rate.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
hypothecation, charge or encumbrance of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, and any lease or license in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

“LNG” means Gas in a liquid state at or below its boiling point at a pressure of
approximately one atmosphere.

“Loan” means a Term Loan or a Revolving Loan.

“Margin Stock” as defined in Regulation U.

“Market Consultant” means Wood Mackenzie Limited.

“Material Adverse Effect” means a material adverse effect on: (a) the results of
operations, business, financial condition or assets of Borrower and its
Subsidiary Guarantors, taken as a whole; (b) Borrower’s and the Subsidiary
Guarantors’ ability, taken as a whole, to perform their payment and/or other
material obligations under the Financing Documents to which any of them are a
party; (c) the legality, validity, binding effect or enforceability of the
Financing Documents (except to the extent expired at their final tenor in
accordance with the provisions thereof); (d) Borrower’s or any Subsidiary
Guarantor’s ability to perform and comply with its material obligations under
each Material Contract then in effect and to which it is a party; or (e) the
security interests created by or under the relevant Security Documents, taken as
a whole in respect of Borrower or the Subsidiary Guarantors, as relevant
including the material impairment of the rights of or benefits or remedies,
taken as a whole, available to the Secured Parties.

“Material Contract” means:

(a)    CQP MSA;

(b)    CTPL MSA;

 

34



--------------------------------------------------------------------------------

(c)    CTPL O&M Agreement;

(d)    CTPL FTSA;

(e)    Cooperation Agreement;

(f)    any terminal use agreement signed with an Anchor Customer (and any
guarantee thereof);

(g)    SPL TUA;

(h)    SPLNG O&M Agreement;

(i)    SPLNG Management Services Agreement;

(j)    the SPLNG Omnibus Agreements;

(k)    the SPLNG Lease Agreements;

(l)    any Additional Material Contract;

(m)    each guarantee or credit support related to any of the foregoing; and

(n)    any replacement of any of the items specified in clauses (a) through (l)
of the foregoing.

“Material Project Parties” means each party to a Material Contract (other than
the Credit Parties) and each guarantor or provider of security or credit support
in respect thereof.

“Mechanics’ Liens” means carriers’, warehousemen’s, laborers’, mechanics’,
workmen’s, materialmen’s, repairmen’s, construction or other like statutory
Liens.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of Cash an amount equal to 102% of the outstanding L/C
Obligations of the applicable Issuing Bank with respect to Letters of Credit
issued and outstanding at such time, and (ii) otherwise, an amount determined by
Administrative Agent and the applicable Issuing Bank, as applicable, in their
sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage substantially in the form of Exhibit J or such other
form agreed to by Collateral Agent and Borrower, as it may be amended, restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Mortgaged Property” means the real property listed on Schedule 5.17.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is, or was within the six-year period immediately preceding the
Closing Date, contributed to by, or required to be contributed by, Borrower, or
any of its ERISA Affiliates.

 

35



--------------------------------------------------------------------------------

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Asset Sale Proceeds” means, an amount equal to, with respect to any Asset
Sale: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrower or any of its Subsidiary Guarantors
from such Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Asset Sale, including (a) income or gains taxes payable by
the seller as a result of any gain recognized in connection with such Asset
Sale, (b) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, (c) any transfer or
similar taxes payable by the seller and (d) a reasonable reserve for any
post-closing adjustments and indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Borrower or any of its
Subsidiaries in connection with such Asset Sale; provided that upon release of
any such reserve, the amount released shall be considered Net Asset Sale
Proceeds; provided further that Net Asset Sale Proceeds shall not include any
proceeds received in connection with the direct or indirect sale of any Equity
Interests in SPL by Borrower or any Subsidiary Guarantor to any non-Affiliate to
the extent that such sale is made to such non-Affiliate in connection with any
new LNG sale and purchase agreement between SPL and such non-Affiliate (or its
Affiliate).

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any casualty or property insurance policy in respect of a covered loss
thereunder or (b) as a result of the taking of any assets or property of
Borrower or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation, expropriation or otherwise, or pursuant to a sale
of any such assets or property to a purchaser with such power under threat of
such a taking, minus (ii) (a) any actual and reasonable costs incurred by
Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Borrower or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets or property as referred to in clause (i)(b) of this definition, including
income taxes payable as a result of any gain recognized in connection therewith.

“Net Tangible Assets” means, at any date of determination, the total amount of
consolidated assets of Borrower and its Subsidiaries (including, without
limitation, any assets consisting of equity securities or equity interests in
any other entity) after deducting therefrom:

(a)    all current liabilities (excluding (i) any current liabilities that by
their terms are extendable or renewable at the option of the obligor thereon to
a time more than twelve months after the time as of which the amount thereof is
being computed, and (ii) current maturities of long-term debt); and

(b)    the value (net of any applicable reserves) of all goodwill, trade names,
trademarks, patents and other like intangible assets; all as prepared in
accordance with GAAP and set forth, or on a pro forma basis would be set forth,
on a consolidated balance sheet of Borrower and its Subsidiaries for Borrower’s
most recently completed fiscal quarter for which financial statements are
available.

 

36



--------------------------------------------------------------------------------

“NGA” means the Natural Gas Act of 1938 and the regulations promulgated
thereunder.

“Non-Consenting Lender” as defined in Section 2.22 (Removal or Replacement of
Lender).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” as defined in Section 2.3(b)(iii) (Procedures for
Issuance and Amendments of Letters of Credit; Auto-Extension Letters of Credit).

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

“Non-Recourse Indebtedness” means Indebtedness:

(a)    as to which neither Borrower nor any of its Subsidiaries (i) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (ii) is directly or indirectly liable as a
guarantor or otherwise, or (iii) constitutes the lender;

(b)    no default with respect to which (including any rights that the holders
of the Indebtedness may have to take enforcement action against a Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness of Borrower or any of its Subsidiaries to declare a default on such
other Indebtedness or cause the payment of the Indebtedness to be accelerated or
payable prior to its stated maturity; and

(c)    as to which the lenders of such Indebtedness have been notified in
writing that they will not have any recourse to the stock or assets of Borrower
or any of its Subsidiaries.

“Non-Recourse Parties” as defined in Section 10.26 (Limited Recourse).

“Non-Reinstatement Deadline” as defined in Section 2.3(b)(iv) (Procedures for
Issuance and Amendments of Letters of Credit; Auto-Extension Letters of Credit).

“Note” means a Term Loan Note or a Revolving Loan Note.

“Notice” means a Funding Notice, Issuance Notice, or a Conversion/ Continuation
Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them, under any Financing Document, whether for
principal, interest (including interest which,

 

37



--------------------------------------------------------------------------------

but for the filing of a petition in bankruptcy with respect to such Credit
Party, would have accrued on any Obligation, whether or not a claim is allowed
against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, fees,
expenses, indemnification or otherwise, excluding, in each case, Excluded Swap
Obligations.

“Obligee Guarantor” as defined in Section 7.7 (Subordination of Other
Obligations).

“Operating Budget” means the current operating budget for CTPL or SPLNG, as
applicable, delivered pursuant to Section 5.1(o) (Operating Budget).

“Operation and Maintenance Expenses” means, for any period, the sum, computed
without duplication, of the following amounts payable or reimbursable by any
Credit Party during such period:

(a)    fees and costs for management or operations and maintenance services,
including those provided pursuant to any secondment agreements; plus

(b)    insurance costs; plus

(c)    applicable sales and excise taxes (if any); plus

(d)    franchise taxes; plus

(e)    property taxes; plus

(f)    any other direct taxes (other than any taxes imposed on or measured by
income or receipts); plus

(g)    legal, accounting and other professional fees attendant to any of the
foregoing items; plus

(h)    Capital Expenditures required for compliance by any Credit Party with
(A) any insurance policies, (B) any Government Approvals or Government Rules or
(C) Prudent Industry Practices; plus

(i)    any fees and costs in connection with the SPL TUA and/or pursuant to the
Terminal Use Rights Assignment and Agreement; plus

(j)    all other cash expenses incurred in the ordinary course of business;

provided that, “Operation and Maintenance Expenses” shall exclude, to the extent
included above (i) payments into any deposit or securities account of the Credit
Parties during such period, (ii) payments of any kind with respect to Restricted
Payments during such period, (iii) depreciation for such period, (iv) other than
as specified in clause (h), any Capital Expenditure and (v) any payments of any
kind with respect to any restoration during such period.

 

38



--------------------------------------------------------------------------------

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its bylaws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its certificate of formation, as
amended, and its operating agreement or limited liability company agreement, as
amended. In the event any term or condition of this Agreement or any other
Financing Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official including an official of a
non-United States government, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official in such official’s relevant jurisdiction.

“Other Applicable Indebtedness” as defined in Section 2.14(b) (Application of
Mandatory Prepayments by Type of Loans).

“Other Connection Taxes” means, with respect to a Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan or Financing
Document).

“Other Taxes” means any and all present or future stamp, court, intangible,
recording, filing or documentary Taxes or any other similar Taxes arising from
any payment made hereunder or receipt thereof, or from the execution, delivery,
enforcement, performance or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Financing Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.22 (Removal or Replacement of a Lender)).

“Outstanding Amount” means with respect to Loans on any date, the amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

“Parent” means, with respect to any Person, any other Person of which the first
Person is a direct or indirect Subsidiary.

“Participant” as defined in Section 10.7(g) (Participations).

“Participant Register” as defined in Section 10.7(g) (Participations).

“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

 

39



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA, other than a Multiemployer Plan, which is, or was within the six-year
period immediately preceding the Closing Date, sponsored, maintained or
contributed to by, or required to be contributed to by, Borrower or any of its
ERISA Affiliates and which is subject the provisions of Title IV of ERISA or to
Section 412 of the Internal Revenue Code or Section 302 of ERISA.

“Permitted Acquisition” means any acquisition, directly or indirectly, by
Borrower or any of its Subsidiary Guarantors, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person; provided,

(a)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; provided that if (i) the Permitted Debt at issue will be used to
effect an acquisition permitted by the Financing Documents; (ii) as of the date
of execution of the acquisition agreement related to such acquisition, no
Default or Event of Default under the Financing Documents shall have occurred
and be continuing; (iii) as of the date of the consummation of such acquisition,
no Event of Default under Sections 8.1(a) (Failure to Make Payments When Due),
8.1(f) (Involuntary Bankruptcy; Appointment of Receiver, Etc) or 8.1(g)
(Voluntary Bankruptcy; Appointment of Receiver, Etc) with respect to Borrower or
SPLNG has occurred and is continuing; (iv) such acquisition is not conditioned
on the availability of, or on obtaining, third-party financing; (v) the
conditions contained in each of clauses (b) through (e) below and
Section 2.24(a) (Additional Secured Indebtedness), (b) and (d) through (i) have
been satisfied; and (vi) any default or event of default under the loan
documents related to such Permitted Debt has been waived or limited as agreed by
Borrower and the lenders thereunder, then Borrower shall be permitted to effect
the consummation of such acquisition notwithstanding any Default or Event of
Default (it being understood that any such closing or waiver will not waive any
Default of Event of Default under the Financing Documents);

(b)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Government Approvals;

(c)    in the case of the acquisition of Equity Interests, Borrower shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
Borrower, each of the actions set forth in Section 5.10 (Subsidiaries), as
applicable, unless, in either case, such newly formed or acquired Subsidiary is
an Unrestricted Subsidiary;

(d)    Borrower and its Subsidiary Guarantors shall be in compliance with the
financial covenant set forth in Section 6.6 (Financial Covenant) on a Pro Forma
Basis after giving effect to such acquisition as if such acquisition occurred on
the first day of the four consecutive Fiscal Quarter period most recently ended
and for which financial statements have been delivered pursuant to Section 5.1
(Financial Statements and Other Reports); and

 

40



--------------------------------------------------------------------------------

(e)    Borrower shall have delivered to Administrative Agent (A) at least 5
Business Days prior to such proposed acquisition (or such shorter period as
Administrative Agent may agree in its reasonable discretion), (i) a Compliance
Certificate evidencing compliance with Section 6.6 (Financial Covenant) as
required under clause (d) above and (ii) all other relevant financial
information with respect to such acquired assets, including the aggregate
consideration for such acquisition and any other information required to
demonstrate compliance with Section 6.6 (Financial Covenant) and (B) promptly
upon request by Administrative Agent, quarterly and annual financial statements
of the Person whose Equity Interests or assets are being acquired for the twelve
(12) month period immediately prior to such proposed Permitted Acquisition,
including any audited financial statements that are available.

“Permitted Debt” means, collectively, the Indebtedness permitted pursuant to
Section 6.1 (Indebtedness).

“Permitted Hedging Agreement” means any Interest Rate Agreement, each of which
is for the purpose of hedging the interest rate exposure associated with
Borrower’s and its Subsidiary Guarantor’s operations, not for speculative
purposes and entered into by Borrower with a Qualified Interest Rate Hedging
Counterparty.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2
(Liens).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(m) (Certification of Public Information).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by each Subsidiary Guarantor, Borrower and the Collateral Agent,
substantially in the form of Exhibit I, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Prepayment Insurance/Condemnation Proceeds” means Net Insurance/Condemnation
Proceeds relating to, or resulting from, an Event of Total Loss affecting the
SPLNG Project.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Agents or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Principal Office” means, for each of Administrative Agent and Issuing Banks,
such Person’s “Principal Office” as set forth on Appendix B, or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to Borrower, Administrative Agent and
each Lender.

 

41



--------------------------------------------------------------------------------

“Pro Forma” or “Pro Forma Basis” means, with respect to compliance with any test
or covenant hereunder, for, or at the end of, any period:

(a)     in the event that the specified Person or any of its Subsidiaries
incurs, assumes, guarantees, repays, repurchases, redeems, defeases or otherwise
discharges any Indebtedness (other than ordinary working capital borrowings) or
issues, repurchases or redeems preferred stock subsequent to the commencement of
the period for which such amount is being calculated and on or prior to the date
on which the calculation is made (the “Calculation Date”), then such amount will
be calculated giving pro forma effect (determined in good faith by Borrower) to
such incurrence, assumption, guarantee, repayment, repurchase, redemption,
defeasance or other discharge, or such issuance, repurchase or redemption, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable four-quarter reference period;

(b)    acquisitions that have been made by the specified Person or any of its
Subsidiaries, including through mergers or consolidations, or any Person or any
of its Subsidiaries acquired by the specified Person or any of its Subsidiaries,
and including all related financing transactions and including increases in
ownership of Subsidiaries, subsequent to such reference period and on or prior
to the applicable Calculation Date, or that are to be made on the Calculation
Date, will be given pro forma effect (determined in good faith by Borrower) as
if they had occurred on the first day of such period;

(c)    the consolidated interest expense attributable to discontinued
operations, and operations or businesses (and ownership interests therein)
disposed of, which disposition has been consummated, prior to the Calculation
Date, will be excluded;

(d)    any Person that is a Subsidiary on the Calculation Date will be deemed to
have been a Subsidiary at all times during any applicable four-quarter
measurement period; and

(e)    any Person that is not a Subsidiary on the Calculation Date will be
deemed not to have been a Subsidiary at any time during any applicable
four-quarter measurement period.

“Pro Rata Funding Share” means with respect to all computations relating to the
funding of the Term Loan of any Lender, the percentage obtained by dividing
(i) the Term Loan Commitment of that Lender by (ii) the aggregate Term Loan
Commitments of all Lenders.

“Project” means the SPLNG Terminal and/or the Creole Trail Pipeline, as
applicable.

“Project Completion Date” as defined in the SPL Common Terms Agreement.

“Projected Debt Service Coverage Ratio” means, for any applicable period, the
ratio of (a) Cash Flow Available for Debt Service projected for such period to
(b) Debt Service projected to be paid in such period (other than (i) pursuant to
voluntary prepayments or mandatory prepayments, (ii) Debt Service due at
maturity, (iii) Revolving Loans, (iv) L/C Costs, and (v) Hedging Termination
Values).

 

42



--------------------------------------------------------------------------------

“Projections” as defined in Section 4.8 (Projections).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether corporeal or incorporeal and
whether tangible or intangible.

“Pro Rata Share” means (a) with respect to all payments, computations and other
matters (other than funding) relating to the Term Loan or Term Loan Commitments
of any Lender, the percentage obtained by dividing (i) the Term Loan Exposure of
that Lender by (ii) the aggregate Term Loan Exposure of all Lenders; and
(b) with respect to all payments, computations and other matters relating to the
Revolving Commitment or Revolving Loans or any participations in Letters of
Credit, the percentage obtained by dividing (i) the Revolving Exposure of such
Revolving Lender by (ii) the aggregate Revolving Exposure of all Revolving
Lenders. For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of the
Term Loan Exposure and the Revolving Exposure of that Lender by (B) an amount
equal to the sum of the aggregate Term Loan Exposure and the aggregate Revolving
Exposure of all Lenders.

“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards and procedures (including those engaged in or approved by a
material portion of the LNG industry) that, at that time, in the exercise of
reasonable judgment in light of the facts known at the time a decision was made,
would reasonably have been expected to accomplish the desired result consistent
with good business practices, including due consideration of the Project’s
reliability, environmental compliance, economy, safety and expedition, and which
practices, methods, standards and acts generally conform to International LNG
Terminal Standards and International LNG Vessel Standards.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Borrower, its Affiliates or their securities.

“PUHCA” means the Public Utility Holding Company Act of 2005.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Interest Rate Hedging Counterparty” means (i) each Lender, each Agent
and each Arranger under the Credit Agreement and each of their respective
Affiliates

 

43



--------------------------------------------------------------------------------

counterparty to a Permitted Hedging Agreement; provided, at the time of entering
into a Permitted Hedging Agreements, no Qualified Interest Rate Hedging
Counterparty shall be a Defaulting Lender and (ii) any other financial
institution with a long term unsecured non-credit enhanced senior debt rating of
Baa1 or better from Moody’s and BBB+ or better from S&P, in each case, at the
time of entry into such Permitted Hedging Agreement, in each case, to the extent
such Qualified Interest Rate Hedging Counterparty has, or concurrently with the
entry into such Permitted Hedging Agreement, shall, become a party to the
Intercreditor Agreement and the Collateral Agency Agreement.

“Qualified Operator” means any Person that, directly or through an affiliate,
within the last 5 years, (a) is engaged in the business of procuring or
transporting at least 0.5 bcf of natural gas per day and (b) has operated LNG
liquefaction facilities processing not less than 4.5 mtpa of LNG.

“Qualified Owner” means any Person that, alone or with its affiliates, (a) has
an Investment Grade Rating for its unsecured long-term senior debt obligations
and (b) either (i) is (or is a subsidiary or a controlled affiliate of) a
Qualified Operator, (ii) has engaged a Qualified Operator to operate the
Projects and the SPL Project, (iii) has engaged one or more affiliates of
Cheniere Energy, Inc. to operate the Projects and the SPL Project or (iv) has
provided the Administrative Agent with a certificate from the Independent
Engineer stating that such Person (or its designated operator) is qualified to
operate the Projects and the SPL Project; provided, that any Qualified Owner
shall have provided the Administrative Agent with all information necessary for
the Secured Parties to identify such Person in accordance with the requirements
of the PATRIOT Act (including applicable, and uniformly applied, “know your
customer” regulations) and all other applicable Money Laundering Laws and
Anti-Terrorism Laws.

“Quarterly Payment Date” means the last Business Day of each Fiscal Quarter.

“Rating” means, with respect to any Rating Agency, Borrower’s long-term senior
secured debt rating.

“Rating Agency” means any of Fitch, Moody’s and S&P.

“Real Estate Asset” means, at any time of determination, any interest (whether
fee, leasehold or otherwise) then owned or held by SPLNG in any real property.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” as defined in Section 2.6(b) (Register).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

44



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the shareholders, partners, members, directors, officers, employees, agents,
sub–agents, trustees, advisors and attorneys of such Person and of such Person’s
Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, or
leaching of any Hazardous Substances into or through the environment.

“Released Collateral” as defined in Section 10.2(c)(ii) (Release of Liens).

“Released Parties” as defined in Section 10.2(c)(i) (Release of Liens).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Repair and Restoration Plan” as defined in Section 5.5(c)(ii) (Insurance).

“Replacement Debt” means secured or unsecured indebtedness incurred by Borrower
pursuant to Section 2.23 (Replacement Debt) in order to partially or in whole
(a) refinance by prepaying the Term Loans, (b) replace by cancelling then
existing Term Loan Commitments, (c) refinance by prepaying the Revolving Loans
or (d) replace by cancelling the then existing Revolving Commitments.

“Replacement Lender” as defined in Section 2.22 (Removal or Replacement of a
Lender).

“Replacement Material Contract” means any agreement entered into in replacement
of a Material Contract (I) (a) which has either (1) substantially similar or
more favorable economic effect for Borrower or the applicable Subsidiary when
taken as a whole together with any other agreements related thereto or
(2) except in the case of any terminal use agreement signed with an Anchor
Customer that is in place as of the Closing Date, is on market economic terms at
the time entered into and (b) which has (1) substantially similar or more
favorable non-economic terms (taken as a whole) for Borrower or the applicable
Subsidiary as the Material Contract being replaced or (2) except in the case of
any terminal use agreement signed with an Anchor Customer that is in place as of
the Closing Date, is on market non-economic terms at the time entered into or
(II) except with respect to the replacement of any Material Contract which was
terminated by Borrower or any Subsidiary and at the time of such termination,
the counterparty

 

45



--------------------------------------------------------------------------------

thereunder was not in default or subject to any event of default (or applicable
terms of similar meaning in such Material Contract), the terms of which Borrower
represents in writing as being the best achievable by Borrower or the applicable
Subsidiary, taking into account then-prevailing market conditions and the
economic and non-economic terms of such replacement Material Contract (taken as
a whole).

“Required Rating” means a long term unsecured non-credit enhanced senior debt
rating of Baa1 or better from Moody’s and BBB+ or better from S&P.

“Requisite L/C Lenders” means the Requisite Lenders holding Revolving Exposure.

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure or Revolving Exposure and representing more than 50% of the sum of the
aggregate Voting Power Determinants of all Lenders; provided that amount of
Voting Power Determinants shall be determined by disregarding the Voting Power
Determinants of any Defaulting Lender.

“Restricted Payment” means any dividend or other distribution by any Credit
Party (in cash, Property of Borrower or its Subsidiaries, securities,
obligations, or other property) on, or other dividends or distributions on
account of, or the setting apart of money for a sinking or other analogous fund
for, or the purchase, redemption, retirement or other acquisition by Borrower or
its Subsidiary Guarantors of, any portion of any membership interest in any
Credit Party. Payments from a Credit Party to an Affiliate of the Credit Party
for fees, costs and indemnification payments pursuant to a Material Contract are
not Restricted Payments.

“Restricted Payment Certificate” means a Restricted Payment Certificate
substantially in the form attached hereto as Exhibit D.

“Retained Excess Cash Flow” means, as of any date of determination, cash or Cash
Equivalents of the Credit Parties retained by the Credit Parties as of such date
not previously distributed pursuant to Section 6.17 (Restricted Payments) and
after payment of or reservation for Operation and Maintenance Expenses, Debt
Service, Capital Expenditures, Taxes, any Cash Collateralization requirements
and other expenses, in each case, taking into account the Revenues reasonably
projected by the Borrower that would be received prior to the time any such
expenses are expected to become due and payable and that would be utilized to
make any such payments.

“Revenue Account” means a deposit or securities account of Borrower designated
in writing by Borrower to the Administrative Agent as the Revenue Account
(which, while serving as the “Revenue Account” under the Financing Documents and
subject to Section 5.17(a), shall be subject to a Control Agreement in favor of
the Collateral Agent).

“Revenue” means, for any period, the aggregate of all cash revenues (without
duplication) received by any Credit Party, including from: (a) the sale of goods
and services during such period, (b) payments for reimbursements for amounts
paid by any Credit Party under the Material Contracts, (c) all proceeds from
business interruption insurance and proceeds of forced outage insurance, (d) any
interest or earnings on cash equivalents on deposit in any of the account of the
Credit Parties, (e) any Restricted Payment made by one Subsidiary Guarantor to

 

46



--------------------------------------------------------------------------------

Borrower or another Subsidiary Guarantor, and (f) any other revenue, proceeds,
receipts, liquidated damages, or earnings received by each Credit Party during
such period determined on a cash basis (including, without limitation and
without duplication of any other clause of this definition, any distribution
actually received by any Credit Party from one or more of its Subsidiaries which
are not also Credit Parties); provided, however, that “Revenue” shall not
include (i) proceeds from the incurrence or issuance of Indebtedness, (ii) any
net insurance/condemnation proceeds (other than as provided in clause (c) above)
or net asset sale proceeds, or (iii) any payments from one Credit Party to
another Credit Party for Operation and Maintenance Expenses.

“Revolving Commitment” means the commitment of each Revolving Lender to make or
otherwise fund any Revolving Loan or to purchase participations in Letters of
Credit, as applicable, hereunder, and “Revolving Commitments” means such
commitments of all Revolving Lenders in the aggregate. The Dollar amount of each
Revolving Lender’s Revolving Commitment is set forth on Appendix A-2 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Revolving
Commitments as of the Closing Date is $750,000,000.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
Final Maturity Date; (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.12(b) (Voluntary Commitment Reductions) or
2.13 (Mandatory Prepayments; Commitment Termination); and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.1 (Events of
Default).

“Revolving Exposure” means, with respect to each Revolving Lender as of any date
of determination, (i) prior to the termination of the Revolving Commitments, the
Revolving Commitments of such Revolving Lender; and (ii) after the termination
of the Revolving Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of such Revolving Lender and (b) the aggregate
amount of all participations by such Revolving Lender in any outstanding Letters
of Credit or any Unreimbursed Amounts. Each Issuing Bank shall be deemed to have
purchased, in its capacity as Revolving Lender, a participation in any Letter of
Credit that it has issued.

“Revolving Facility” means the tranche of Revolving Loans.

“Revolving Lender” means a Lender having a Revolving Exposure.

“Revolving Loan” means a Loan made by a Revolving Lender to Borrower pursuant to
Section 2.2(a) (Revolving Commitments) or deemed made by a Revolving Lender to
Borrower pursuant to Section 2.3(c) (Drawings and Reimbursements; Funding of
Participations).

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

 

47



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” as defined in Section 6.9 (Sales and
Leasebacks).

“Sanctions” as defined in Section 4.24 (Sanctioned Persons; Anti-Corruption;
PATRIOT Act).

“Sanctions Laws” as defined in Section 4.24 (Sanctioned Persons;
Anti-Corruption; Patriot Act).

“Secured Debt Holders” means, at any time, the lenders, holders, or owners of
the First Lien Obligations.

“Secured Parties” has the meaning assigned to the term “First Lien Secured
Parties” in the Intercreditor Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Security Documents” means the Pledge and Security Agreement, the Mortgage, the
Intellectual Property Security Agreements, the Intercreditor Agreement, the
Collateral Agency Appointment Agreement, the Control Agreements, the Consents
and Agreements, and all other instruments, documents and agreements delivered by
or on behalf of any Credit Party pursuant to this Agreement or any of the other
Financing Documents in order to grant to, or perfect in favor of, Collateral
Agent, for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.

“Services” means the services provided or performed by the Credit Parties under
the Material Contracts.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Sole Coordinating Lead Arranger” means MUFG Bank, Ltd.

“Solvent” means, with respect to any Person, that as of the date of
determination, (i) both the then present fair saleable value of the Person’s
present assets is (a) greater than the total liabilities of (including
contingent liabilities) of such Person and (b) greater than the amount that will
be required to pay the probable liability of such Person’s then existing
indebtedness as they become absolute and matured; (ii) such Person’s capital is
not unreasonably small in relation to its business as contemplated on the
Closing Date and reflected in the Projections or with respect to any transaction
contemplated to be undertaken after the Closing Date; (iii) such Person has not

 

48



--------------------------------------------------------------------------------

incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (iv) such Person is “solvent”
within the meaning given that term and similar terms under the Bankruptcy Code
and other applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“SPL” is defined in the recitals hereto.

“SPL Common Terms Agreement” means the Second Amended and Restated Common Terms
Agreement, dated as of June 30, 2015 and as amended by the Omnibus Amendment,
dated as of September 24, 2015, the Administrative Amendment, dated as of
December 31, 2015, the Second Omnibus Amendment and Waiver, dated as of
January 20, 2017, the Amendment to the Common Terms Agreement, dated as of
January 20, 2017, the Amendment to the Common Terms Agreement, dated as of
June 20, 2017, the Third Omnibus Amendment, dated as of May 23, 2018, the Fourth
Omnibus Amendment, dated as of September 17, 2018, the Fifth Omnibus Amendment,
Consent and Waiver, dated as of the Closing Date, by and among SPL, the Secured
Debt Holder Group Representatives party thereto from time to time, the Secured
Hedge Representatives party thereto from time to time, the Secured Gas Hedge
Representatives party thereto from time to time and Société Générale as Common
Security Trustee and Intercreditor Agent.

“SPL Project” means the Sabine Pass Liquefaction Project, the subject of FERC
Docket Nos. CP11-72-000 and CP13-552-000, located on the Sabine Pass River in
Cameron Parish, Louisiana, with six (6) liquefaction trains each with a nominal
capacity of at least 182,500,000 MMBtu per annum that are under development and
construction by SPL and intended to be used for production of LNG and other
services.

“SPL TUA” means the Second Amended and Restated LNG Terminal Use Agreement,
dated as of July 31, 2012, between SPL and SPLNG, as supplemented by that
certain Letter Agreement, dated May 28, 2013.

“SPL Working Capital Facility” means the Amended and Restated Senior Working
Capital Revolving Credit and Letter of Credit Reimbursement Agreement, dated as
of September 4, 2015, and as amended by the Third Omnibus Amendment, dated as of
May 23, 2018, the Fourth Omnibus Amendment, dated as of September 17, 2018, the
Fifth Omnibus Amendment, dated as of the Closing Date, by and among SPL, the
Bank of Nova Scotia, as senior issuing bank and senior facility agent, ABN AMRO
Capital USA, LLC, HSBC Bank USA, National Association, and ING Capital LLC,
Société Géneralé, as swing line lender and common security trustee, and the
other lenders and arrangers party thereto.

“SPLNG” means Sabine Pass LNG, L.P.

 

49



--------------------------------------------------------------------------------

“SPLNG Lease Agreements” means the agreements between SPLNG and any land owner
granting a lease of real property situated in Cameron Parish, Louisiana in
connection with the SPLNG Terminal.

“SPLNG Management Services Agreement” means the Amended and Restated Management
Services Agreement dated August 9, 2012 between SPLNG and Cheniere LNG
Terminals, LLC (successor to Cheniere LNG Terminals, Inc.).

“SPLNG O&M Agreement” means the Amended and Restated Operation and Maintenance
Agreement between SPLNG and Cheniere LNG O&M Services, LLC and Cheniere Energy
Partners GP, LLC dated August 9, 2012.

“SPLNG Omnibus Agreements” means (a) the Omnibus Agreement dated as of
September 2, 2004 between Total Gas & Power North America, Inc. (successor to
Total LNG USA, Inc.) and SPLNG and (b) the Omnibus Agreement dated as of
November 8, 2004 between SPLNG and Chevron U.S.A., Inc.

“SPLNG Terminal” means the Sabine Pass LNG terminal in Cameron Parish,
Louisiana, including associated storage tanks, unloading docks, vaporizers, tugs
and related facilities, as authorized by FERC in Sabine Pass LNG, L.P., 109 FERC
¶ 61,324 (2004), and subsequent orders.

“Stated Amount” has the meaning specified for such term or similar term in any
Letter of Credit, as such amount may be reduced from time to time pursuant to
the terms of such Letter of Credit.

“Subordinated Indebtedness” means any unsecured Indebtedness of the Credit
Parties to any Person permitted by Section 6.1(d) (Indebtedness) which is
subordinated to the Obligations on terms substantially consistent with the terms
set forth on Exhibit L; provided, that such instrument shall include that:
(i) the maturity of such subordinated debt shall be no shorter than the maturity
of the First Lien Obligations; (ii) such subordinated debt shall not be
amortized; (iii) no interest payments shall be made under such subordinated debt
except from cash of the Credit Parties for which Borrower has satisfied the
requirements of Section 6.17 (Restricted Payments) but is being held in an
account until the dividend date to unitholders of Borrower; (iv) such
subordinated debt shall not impose covenants on the Credit Parties; and (v) such
subordinated debt shall otherwise be governed pursuant to the terms of a
subordination agreement in form and substance reasonably satisfactory to the
Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise specified, all references herein to “Subsidiaries” shall refer
to` Subsidiaries of Borrower.

 

50



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means (i)(a) Cheniere Energy Investments, LLC; (b) SPLNG;
(c) CTPL; (d) Sabine Pass LNG-GP, LLC; (e) Sabine Pass Tug Services, LLC; and
(f) Cheniere Pipeline GP Interests, LLC; and (ii) each Subsidiary of Borrower
that, after the Closing Date, signs a Counterpart Agreement or such other
accession agreement to this Agreement (accepted and agreed by, and in form and
substance reasonably satisfactory to, Administrative Agent) as a Subsidiary
Guarantor, in each case until such Person shall cease to be a Subsidiary
Guarantor in compliance with the provisions of this Agreement.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“SWIFT” as defined in Section 2.3(g) (Role of an Issuing Bank).

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature imposed by any Governmental Authority.

“Term Loan Commitment Termination Date” means the earliest to occur of (i) the
Final Maturity Date; (ii) the date the Term Loan Commitments are permanently
reduced to zero pursuant to Section 2.12(b) (Voluntary Commitment Reductions) or
2.13 (Mandatory Prepayments; Commitment Termination); and (iii) the date of the
termination of the Term Loan Commitments pursuant to Section 8.1 (Events of
Default).

“Term Facility” means the tranche of Term Loans.

“Term Loan” means the loan borrowed pursuant to the Term Loan Commitments.

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan, as set forth opposite the name of such Lender in the column
entitled “Term Loan Commitment” in Appendix A-1 or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof (including any reduction resulting from a funding of the Term
Loans), and “Term Loan Commitments” means such commitments of all Lenders in the
aggregate. The aggregate amount of the Term Loan Commitments as of the Closing
Date is $750,000,000.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender, plus such Lender’s Term Loan Commitment.

“Term Loan Extension Request” as defined in Section 2.28 (Amend and Extend).

“Term Loan Lender” means a Lender having a Term Loan Commitment or with
outstanding Term Loans.

 

51



--------------------------------------------------------------------------------

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Term Loan Repayment Trigger Date” means, after giving effect to the application
of any Replacement Debt, mandatory prepayments, amortization payments or other
payments in respect of Term Loans or termination of Term Loan Commitments
hereunder, the date on which the sum of (i) Term Loans repaid in cash using the
proceeds of Replacement Debt, mandatory prepayments, amortization payments or
other payments in respect of Term Loans and (ii) Term Loan Commitments cancelled
pursuant to Section 2.12 equal, in the aggregate, $750,000,000 or more.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Terminal Use Rights Assignment and Agreement” means the Terminal Use Rights
Assignment and Agreement, dated as of July 31, 2012, among Borrower, SPLNG and
Cheniere Energy Investments, LLC.

“Terminated Lender” as defined in Section 2.22 (Removal or Replacement of a
Lender).

“Third Anniversary Duration Fee Payment Date” means the 3-year anniversary of
the Closing Date.

“Third Anniversary Term Loan Lender” means a Lender that has undrawn Term Loan
Commitments and/or outstanding Term Loans as of the Third Anniversary Duration
Fee Payment Date.

“Title Policy” as defined in Section 5.17(c) (Post-Closing Obligations).

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the amount of the aggregate principal amount of
all outstanding Revolving Loans, and (ii) the amount of the aggregate L/C
Obligations.

“Train 6 Facilities” means the sixth liquefaction train and associated
facilities at the SPL Project, the SPLNG Terminal and/or Creole Trail Pipeline.

“Transaction” means collectively, the transactions described in Section 2.5 (Use
of Proceeds).

“Transaction Documents” means collectively, the Financing Documents and Material
Contracts.

“TUA Buy-Down Proceeds” as defined in Section 2.13(c) (Certain Payments for
Anchor Customers).

“Type of Loan” means, with respect to any Loan, a Base Rate Loan or a LIBO Rate
Loan.

 

52



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“U.S. Tax Compliance Certificate” as defined in Section 2.19(c)(ii) (Status of
Lenders).

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unreimbursed Amount” as defined in Section 2.3(c)(i) (Drawings and
Reimbursements; Funding of Participations).

“Unrestricted Subsidiary” means (i) SPL and (ii) any other Subsidiary of a
Credit Party formed or acquired after the Closing Date and designated by a
resolution of the board of directors or similar governing body (or, in the case
of a limited partnership, of the general partner, acting on behalf of such
limited partnership) of such Credit Party (including a general standing
authorization of such governing bodies or Persons, as applicable, granting
authorization to an Authorized Officer of such Credit Party to so designate) as
an Unrestricted Subsidiary subsequent to the Closing Date, and in each case, any
Subsidiary formed or acquired by an Unrestricted Subsidiary following such
Unrestricted Subsidiary’s designation pursuant to clause (i) or (ii); provided
that each of the following conditions is satisfied:

(a)    the Unrestricted Subsidiary does not own any capital stock or
Indebtedness of or hold any Lien on any Property of any Credit Party and has not
guaranteed or otherwise directly or indirectly provided credit support for any
Indebtedness of any Credit Party;

(b)    any Indebtedness of the Unrestricted Subsidiary shall be non-recourse to
the Credit Parties;

(c)    the Unrestricted Subsidiary, either alone or together with all other
Unrestricted Subsidiaries, does not operate all or substantially all of the
business of any of the Credit Parties;

(d)    none of the Credit Parties has any obligation to: (i) subscribe for
additional capital stock of the Unrestricted Subsidiary in an amount greater
than the amounts permitted pursuant to Section 6.5 (Investments); provided that
any such amount shall count toward, and be taken into account for purpose of,
determining whether any investment is permitted under any clause in Section 6.5
(Investments), (ii) maintain or preserve the Unrestricted Subsidiary’s financial
condition, or (iii) cause the Unrestricted Subsidiary to achieve any specified
levels of operating results;

(e)    the Unrestricted Subsidiary is not a party to any agreement or
understanding with any Credit Party that is substantially less favorable to such
Credit Party than would be available from non-Affiliates of the Credit Party;

(f) any Credit Party’s deemed investment in the Subsidiary is permitted pursuant
to Section 6.5 (Investments);

 

53



--------------------------------------------------------------------------------

(g)    Borrower has delivered to the Administrative Agent a copy of the
resolution of the board of directors or similar governing body of the applicable
Credit Party (or, in the case of a limited partnership, of the general partner,
acting on behalf of such limited partnership) designating the Subsidiary as an
Unrestricted Subsidiary; and

(h)    Borrower has delivered to the Administrative Agent an officer’s
certificate certifying that the conditions set forth in clauses (a) through (g)
above have been satisfied.

“Voting Power Determinants” means, collectively, Term Loan Exposure and
Revolving Exposure.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by Borrower to Lenders pursuant to Section 5.1(a) (Quarterly Financial
Statements) and 5.1(b) (Annual Financial Statements) shall be prepared in
accordance with GAAP as in effect at the time of such preparation (and delivered
together with the reconciliation statements provided for in Section 5.1(d)
(Statements of Reconciliation after Change in Accounting Principles)). If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Financing Document, and Borrower shall so request,
Administrative Agent and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of Requisite Lenders), provided that,
until so amended, such ratio or requirement shall continue to be computed in
conformity with those accounting principles and policies as in effect
immediately prior to such change.

1.3    Interpretation, Etc.

Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. The terms lease and
license shall include sub-lease and sub-license, as applicable. A reference to a
statute

 

54



--------------------------------------------------------------------------------

includes all regulations made pursuant to such statute and, unless otherwise
specified, the provisions of any statute or regulation which amends, revises,
restates, supplements or supersedes any such statute or any such regulation. In
this Agreement, where the terms “continuing”, “continuance” or words to similar
effect are used in relation to a Default or an Event of Default, the terms shall
mean only, in the case of a Default, that the applicable event or circumstance
has not been waived or, if capable of being cured, cured, prior to the event
becoming or resulting in an Event of Default, and in the case of an Event of
Default, that such event or circumstance has not been waived. Unless the context
requires otherwise any definition of or reference to any agreement, instrument
or other document herein or in any Financing Document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, supplemented or otherwise modified or
extended, replaced or refinanced (subject to any restrictions or qualifications
on such amendments, restatements, amendment and restatements, supplements or
modifications or extensions, replacements or refinancings set forth herein). Any
reference to the SPL Common Terms Agreement shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified or extended,
replaced or refinanced (subject to any restrictions or qualifications on such
amendments, restatements, amendment and restatements, supplements or
modifications or extensions, replacements or refinancings set forth herein), or,
if such agreement terminates or expires, such agreement as in effect immediately
prior to its termination or expiration. Any reference herein or any other
Financing Document to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a Person, or an allocation of assets to a series of
a Person (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, assignment, sale or transfer or
similar term, as applicable to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder and under
any other Financing Document (and each division of any limited liability company
that is a Subsidiary, Affiliate, joint venture or any other like term shall also
constitute such a Person or entity).

1.4    Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.5    Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day (it is understood that the foregoing shall cause any
grace period associated with any such payment obligation or performance of any
covenant, duty or obligation to extend to the immediately succeeding Business
Day as well).

 

55



--------------------------------------------------------------------------------

1.6    Negative Covenant Compliance and Other Calculations.

For purposes of determining whether Borrower and the Subsidiary Guarantors
comply with any exception to Section 6 (Negative Covenants) (other than the
Financial Covenant) where compliance with any such exception is based on a
financial ratio or metric being satisfied as of a particular point in time, it
is understood that (a) compliance shall be measured at the time when the
relevant event is undertaken, as such financial ratios and metrics are intended
to be “incurrence” tests and not “maintenance” tests and (b) correspondingly,
any such ratio and metric shall only prohibit Borrower and the Subsidiary
Guarantors from creating, incurring, assuming, suffering to exist or making, as
the case may be, any new, for example, Liens, Indebtedness or Investments, but
shall not result in any previously permitted, for example, Liens, Indebtedness
or Investments ceasing to be permitted hereunder. For avoidance of doubt, with
respect to determining whether Borrower and the Subsidiary Guarantors comply
with any negative covenant in Section 6 (Negative Covenants) (other than the
Financial Covenant), to the extent that any obligation, transaction or action
could be attributable to more than one exception to any such negative covenant,
Borrower may categorize or re-categorize all or any portion of such obligation,
transaction or action to any one or more exceptions to such negative covenant
that permit such obligation, transaction or action. For purposes of determining
whether the condition set forth in Section 2.24(a) (Additional Secured
Indebtedness) has been satisfied, First Lien Obligations shall include any
Indebtedness under the Existing Indenture if incurrence of the Additional
Secured Debt would require such Indebtedness to be secured pursuant to the
Existing Indenture.

1.7    Certifications.

All certifications to be made hereunder by an officer or representative of a
Credit Party shall be made by such a Person in his or her capacity solely as an
officer or a representative of such Credit Party, on such Credit Party’s behalf
and not in such Person’s individual capacity.

1.8    Rounding.

Any financial ratios required to be maintained by Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number.

SECTION 2.    LOANS AND LETTERS OF CREDIT

2.1    Term Loans.

(a)    Loan Commitments. During the Availability Period, subject to the terms
and conditions hereof, each Term Loan Lender agrees to make Term Loans to
Borrower in an

 

56



--------------------------------------------------------------------------------

amount equal to such Term Loan Lender’s Pro Rata Funding Share of the requested
Term Loan up to but not exceeding such Term Loan Lender’s Term Loan Commitment;
provided, that after giving effect to the making of any Term Loans in no event
shall the Term Loans exceed the Term Loan Commitments then in effect. Any amount
borrowed under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.12(a) (Voluntary Prepayments) and 2.13
(Mandatory Prepayments; Commitment Termination), all amounts owed hereunder with
respect to the Term Loans shall be paid in full no later than the Final Maturity
Date. On each Credit Date on which a Term Loan is funded, each Term Loan
Lender’s Term Loan Commitment shall be immediately and without further action
reduced by such Term Loan Lender’s Pro Rata Funding Share of the amount of Term
Loans funded on such Credit Date.

(b)    Borrowing Mechanics for Term Loans.

(i)    Term Loans shall be made in an aggregate minimum amount of $1,000,000 and
integral multiples of $1,000,000 in excess of that amount, or, if the remaining
total Term Loan Commitments are less than $1,000,000, as applicable, such
remaining amount.

(ii)    Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than (x) 12:00 noon (New York City time), one Business Day prior
to a Credit Date with respect to Base Rate Loans and (y) 12:00 p.m. (New York
City time), three Business Days prior to a Credit Date with respect to LIBO Rate
Loans (or such shorter period as may be acceptable to Administrative Agent).
Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Term Loan Lender of the proposed
borrowing.

(iii)    Notice of receipt of each Funding Notice in respect of a Term Loan,
together with the applicable interest rate, shall be provided by Administrative
Agent to each Term Loan Lender in accordance with Section 10.1(b)(i) (Electronic
Communications) with reasonable promptness, but (provided Administrative Agent
shall have received such notice by 12:00 p.m. (New York City time)) not later
than 3:00 p.m. (New York City time) on the same day as Administrative Agent’s
receipt of such Notice from Borrower.

(iv)    Each Term Loan Lender shall make its Term Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
Credit Date, by wire transfer of immediately available funds at the Principal
Office designated by Administrative Agent. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Term Loans available to
Borrower on the applicable Credit Date by causing an amount of immediately
available funds equal to the proceeds of all such Term Loans received by
Administrative Agent from the Term Loan Lenders to be credited to the Revenue
Account or such other account of Borrower as designated by Borrower (other than
an Excluded Account), provided that with respect to any borrowing of a Term Loan
made on the Closing Date, Administrative Agent will make such funds available to
Borrower in accordance with the Funds Flow Memorandum.

 

57



--------------------------------------------------------------------------------

2.2    Revolving Loans.

(a)    Revolving Commitments. During the Availability Period, subject to the
terms and conditions hereof, each Revolving Lender agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding such Revolving
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Availability Period. The Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b)    Borrowing Mechanics for Revolving Loans.

(i)    Revolving Loans shall be made in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount, or, if
the remaining total Revolving Commitments are less than $1,000,000, such
remaining amount.

(ii)    Subject to Section 3.3(b) (Notices), whenever Borrower desires that a
Revolving Lender make a Revolving Loan, Borrower shall deliver to Administrative
Agent a fully executed and delivered Funding Notice no later than 12:00 p.m.
(New York City time), at least three Business Days in advance of the proposed
Credit Date in the case of a Revolving Loan that is a LIBO Rate Loan, and at
least 12:00 noon (New York City time), one Business Day in advance of the
proposed Credit Date in the case of a Revolving Loan that is a Base Rate Loan.
Except as otherwise provided herein, a Funding Notice for a Revolving Loan that
is a LIBO Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to make a borrowing in
accordance therewith.

(iii)    Notice of receipt of each Funding Notice in respect of a Revolving
Loan, together with the applicable interest rate, shall be provided by
Administrative Agent to each Revolving Lender in accordance with
Section 10.1(b)(i) (Electronic Communications) with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 12:00 p.m.
(New York City time)) not later than 3:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from Borrower.

(iv)    Each Revolving Lender shall make its share of the amount of the
Revolving Loan available to Administrative Agent not later than 1:00 p.m. (New
York City time) on the applicable Credit Date by wire transfer of immediately
available funds at the Principal Office of Administrative Agent. Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Revolving
Loans available to Borrower on the applicable Credit Date by causing an amount
of immediately available funds equal to the proceeds of all such Revolving Loans
received by Administrative Agent from the Revolving Lenders to be (A) credited
to the Revenue Account or such other account of Borrower as designated by
Borrower or (B) paid directly to the applicable payee, provided that with
respect to any borrowing of a Revolving Loan made on the Closing Date,
Administrative Agent will make such funds available to Borrower in accordance
with the Funds Flow Memorandum.

 

58



--------------------------------------------------------------------------------

(v)    Each Revolving Lender at its option may make any Revolving Loan by
causing any domestic or foreign branch or Affiliate of such Revolving Lender to
make such Revolving Loan; provided that any exercise of such option shall not
affect the obligation of Borrower to repay such Revolving Loan in accordance
with the terms of this Agreement; and provided, further, that, for the avoidance
of doubt, each Revolving Lender exercising such option shall continue to be
required to comply with its obligations under Section 2.20 (Obligation to
Mitigate).

2.3    Letters of Credit.

(a)    Letter of Credit Commitment. Subject to the terms and conditions set
forth herein, (i) each Issuing Bank agrees, in reliance upon the agreements of
Borrower set forth in this Section 2.3, (A) from time to time on any Business
Day during the period from the first Credit Date to occur until at least thirty
days prior to the Letter of Credit Expiration Date, to issue Letters of Credit
for the account of Borrower, and to amend or extend Letters of Credit previously
issued by it in accordance with subsection (b) below, and (B) to honor complying
presentations under the Letters of Credit and (ii) each Revolving Lender
severally agrees to participate in Letters of Credit issued for the account of
Borrower and any drawings thereunder; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the L/C
Obligations with respect to all Letters of Credit issued by each Issuing Bank
shall not exceed such Issuing Bank’s Letter of Credit Issuance Commitment;
(y) the Total Utilization of Revolving Commitments shall not exceed the
Revolving Commitments then in effect; and (z) the aggregate Outstanding Amount
of the Revolving Loans of any Revolving Lender, plus such Revolving Lender’s Pro
Rata Share of the L/C Obligations shall not exceed such Revolving Lender’s
Revolving Commitment. Each request by Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and fully reimbursed.

(i)    No Issuing Bank shall issue any Letter of Credit, if:

(A)    subject to Section 2.3(b)(iii) (Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit), the expiry date of the
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless such Issuing Bank and the Requisite L/C
Lenders have approved such expiry date; or

(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders and the
applicable Issuing Bank have approved such expiry date.

 

59



--------------------------------------------------------------------------------

(ii)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(B)    the issuance of the Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally;

(C)    except as otherwise agreed by Administrative Agent and the applicable
Issuing Bank, the requested Letter of Credit is in an initial stated amount less
than $50,000;

(D)    [Reserved];

(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder;

(F)    the proposed use of the Letter of Credit is not in accordance with
Section 2.5(c) (Use of Proceeds); or

(G)    the requested form of such Letter of Credit is not acceptable to the
Issuing Bank, in its reasonable discretion.

(iii)    No Issuing Bank shall amend any Letter of Credit if such Issuing Bank
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(iv)    An Issuing Bank shall be under no obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(v)    Each Issuing Bank shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Banks shall have all of the benefits and immunities
(A) provided to Administrative Agent in Section 9 (Agents) with respect to any
acts taken or omissions suffered by any Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
Section 9 (Agents) included such Issuing Bank with respect to such acts or
omissions, and (B) as additionally provided herein with respect to each Issuing
Bank.

 

60



--------------------------------------------------------------------------------

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Subject to Section 3 (Conditions Precedent), each Letter of Credit shall
be issued or amended, as the case may be, upon the request of Borrower delivered
to the applicable Issuing Bank during the period specified in Section 2.3(a)
(Letter of Credit Commitment) (with a copy to Administrative Agent) in the form
of an Issuance Notice, appropriately completed and signed by an Authorized
Officer of Borrower. Such Issuance Notice or Letter of Credit application, as
applicable, must be received by the applicable Issuing Bank and Administrative
Agent not later than 12:00 p.m. (New York City time) at least one Business Day
(or such later date and time as Administrative Agent and the applicable Issuing
Bank may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Issuance Notice or
Letter of Credit application, as applicable, shall specify in form and detail
satisfactory to the applicable Issuing Bank: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof (including a final expiration date in the
case of an Auto-Extension Letter of Credit); (D) the name and address of the
beneficiary thereof; (E) the form of such letter of credit (which shall be in
compliance with the requirements of this Section 2.3) and the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit, which shall be in accordance with Section 2.5(c) (Use of Proceeds), or
as otherwise approved by the Issuing Bank in its sole discretion; and (H) such
other matters as the applicable Issuing Bank may reasonably require and shall be
accompanied by such application as the applicable Issuing Bank may specify to
Borrower for use in connection with such requested Letter of Credit and such
other information as shall demonstrate compliance of such Letter of Credit with
the requirements specified in this Agreement and the relevant application. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Issuance Notice or Letter of Credit application, as applicable, shall specify in
form and detail satisfactory to the applicable Issuing Bank (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the applicable Issuing Bank may reasonably require and shall be
accompanied by such application as the applicable Issuing Bank may specify to
Borrower for use in connection with such requested Letter of Credit and such
other information as shall demonstrate compliance of such Letter of Credit with
the requirements specified in this Agreement and the relevant application.
Additionally, Borrower shall furnish to the applicable Issuing Bank and
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable Issuing Bank or Administrative Agent may reasonably
require.

 

61



--------------------------------------------------------------------------------

(ii)    Promptly after receipt of any Issuance Notice and/or Letter of Credit
application, as applicable, the applicable Issuing Bank will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
received a copy of such Issuance Notice and/or Letter of Credit application, as
applicable, from Borrower and, if not, such Issuing Bank will provide
Administrative Agent with a copy thereof, and the Administrative Agent shall
notify the Revolving Lenders of such Issuance Notice and/or Letter of Credit
application. Unless the applicable Issuing Bank has received written notice from
any Revolving Lender, Administrative Agent or any Credit Party, in any case, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Section 3.2 (Conditions Precedent) shall not then be satisfied,
then, subject to the terms and conditions hereof, the applicable Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices and, with respect to any amendment of a Letter of Credit, so long as
the amendment is satisfactory to the Issuing Bank. Immediately upon the issuance
of each Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to (regardless of whether the conditions
set forth in Section 3.2 (Conditions Precedent) have been satisfied), purchase
from the applicable Issuing Bank a risk participation in such Letter of Credit
in an amount equal to the product of such Revolving Lender’s Pro Rata Share
times the amount of such Letter of Credit.

(iii)    If Borrower so requests in any applicable Issuance Notice and/or Letter
of Credit application, as applicable, the applicable Issuing Bank shall issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a date to be agreed in each such twelve-month period at the time such
Letter of Credit is issued (the “Non-Extension Notice Date”). Once an
Auto-Extension Letter of Credit has been issued, unless otherwise directed by
the applicable Issuing Bank, Borrower shall not be required to make a specific
request to such Issuing Bank for any such extension. Once an Auto-Extension
Letter of Credit has been issued, each Revolving Lender shall be deemed to have
authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the applicable
Issuing Bank shall not permit any such extension if (A) such Issuing Bank has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.3(a) (Letter of Credit Commitment) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date from
Administrative Agent, any Revolving Lender or Borrower that one or more of the
applicable conditions specified in Section 3 (Conditions Precedent) is not then
satisfied (or a Default or Event of Default has occurred and is continuing), and
in each such case directing such Issuing Bank not to permit such extension.

(iv)    Subject to Section 2.3(a)(ii)(E) (Letter of Credit Commitment), if
Borrower so requests in any applicable Issuance Notice and/or Letter of Credit
application, as

 

62



--------------------------------------------------------------------------------

applicable, the applicable Issuing Bank shall issue a Letter of Credit that
permits the automatic reinstatement of all or a portion of the stated amount
thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter of
Credit”). Once an Auto-Reinstatement Letter of Credit has been issued, unless
otherwise directed by the applicable Issuing Bank in its sole discretion,
Borrower shall not be required to make a specific request to such Issuing Bank
to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has
been issued, except as provided in the following sentence, each Revolving Lender
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to and the applicable Issuing Bank shall permit the reinstatement of all or
a portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits such Issuing Bank to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), such Issuing Bank shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline from Administrative Agent, any Revolving Lender or
Borrower that one or more of the applicable conditions specified in Section 3
(Conditions Precedent) is not then satisfied (or a Default or Event of Default
has occurred and is continuing) (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing such Issuing
Bank not to permit such reinstatement.

(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to the beneficiary thereof, the applicable Issuing Bank will
also deliver to Borrower, Administrative Agent and each Revolving Lender a true
and complete copy of such Letter of Credit or amendment.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Bank shall
notify Borrower, Administrative Agent and the Revolving Lenders thereof. Not
later than 1:00 p.m. (New York City time) on the date of any payment by the
applicable Issuing Bank under a Letter of Credit in accordance with normal
banking procedures in the place of payment (each such date, an “Honor Date”),
Borrower shall reimburse such Issuing Bank in an amount equal to the amount of
such drawing. If Borrower fails to so reimburse such Issuing Bank by such time,
such Issuing Bank shall notify the Administrative Agent and the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”) and the amount of such
Revolving Lender’s Pro Rata Share thereof. In such event, Borrower shall be
deemed to have requested a Revolving Loan from such Issuing Bank that is a Base
Rate Loan to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.2 (Revolving Loans) for the principal amount of Base Rate Loans or the
conditions set forth in Section 3 (Conditions Precedent). Any notice given by an
Issuing Bank, Administrative Agent or any Revolving Lender pursuant to this
Section 2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

63



--------------------------------------------------------------------------------

(ii)    Each Revolving Lender shall, upon providing any notice pursuant to
Section 2.3(c)(i) (Drawings and Reimbursements; Funding of Participations), make
funds available (and Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of, the applicable Issuing Bank at the Principal
Office designated by such Issuing Bank in an amount equal to its Pro Rata Share
of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the applicable Issuing Bank (with a copy to the
Administrative Agent and Borrower), whereupon, each Revolving Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to Borrower in such Unreimbursed Amount.

(iii)    Until each Revolving Lender funds its Revolving Loans pursuant to this
Section 2.3(c) to reimburse the applicable Issuing Bank for any amount drawn
under any Letter of Credit, interest in respect of such Revolving Lender’s Pro
Rata Share of such amount shall be solely for the account of such Issuing Bank.

(iv)    Each Revolving Lender’s obligation to make Revolving Loans to reimburse
the applicable Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against any Issuing Bank, Borrower, any Subsidiary Guarantor or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a Default
or Event of Default; (C) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any Letter of Credit or any document submitted by any party
in connection with the application for and issuance of a Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (D) failure of the beneficiary to comply fully
with the conditions required in order to demand payment under a Letter of
Credit; or (E) any other occurrence, event or condition, whether or not similar
to any of the foregoing, including any of the events specified in Section 2.3(e)
(Obligations Absolute). No such making of a Revolving Loan shall relieve or
otherwise impair the obligation of Borrower to reimburse the applicable Issuing
Bank for the amount of any payment made by such Issuing Bank under any Letter of
Credit, together with interest as provided herein.

(v)    If any Revolving Lender fails to make available to the applicable Issuing
Bank any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this Section 2.3(c) by the time specified in
Section 2.3(c)(ii) (Drawings and Reimbursements; Funding of Participations),
then, without limiting the other provisions of this Agreement, such Issuing Bank
shall be entitled to recover from such Revolving Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
L/C Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such Issuing Bank in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Loan, included in the relevant Revolving
Commitment. A certificate of the applicable Issuing Bank submitted to any
Revolving Lender (with a copy to Administrative Agent and Borrower) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

 

64



--------------------------------------------------------------------------------

(d)    Repayment of Participations.

(i) At any time after the applicable Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s Pro Rata Share of the Unreimbursed Amount in respect of such payment in
accordance with Section 2.3(c) (Drawings and Reimbursements; Funding of
Participations), if such Issuing Bank receives any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), the Administrative Agent will distribute to such
Revolving Lender its Pro Rata Share thereof in the same funds as those received
by the Administrative Agent.

(ii)    If any payment received by the applicable Issuing Bank pursuant to
Section 2.3(c)(i) (Drawings and Reimbursements; Funding of Participations) is
required to be returned under any of the circumstances described in
Section 10.11 (Marshalling; Payments Set Aside) (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Lender shall pay to such Issuing Bank its Pro Rata Share thereof on demand of
such Issuing Bank, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the L/C Overnight Rate. The obligations of the Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e)    Cash Collateralization Upon Event of Default. Upon the occurrence and
during the continuation of an Event of Default under Article 8, Administrative
Agent may, and at the direction of the Requisite L/C Lenders shall, require
Borrower to cash collateralize the Letters of Credit; provided, that for any
Letter of Credit used to fund the Debt Service Reserve Account, Borrower shall
have the right to (i) deposit any such cash collateral related thereto into the
Debt Service Reserve Account and (ii) in connection therewith, reduce the Stated
Amounts of all such Letters of Credit on a pro rata basis.

(f)    Obligations Absolute. The obligation of Borrower to reimburse the
applicable Issuing Bank for each drawing under each Letter of Credit and to
repay each Revolving Loan, in either case, deemed made pursuant to
Section 2.3(c)(ii) (Drawings and Reimbursements; Funding of Participations)
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Financing Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

65



--------------------------------------------------------------------------------

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    waiver by the Issuing Bank of any requirement that exists for the
Issuing Bank’s protection and not the protection of Borrower or any waiver by
the Issuing Bank which does not in fact materially prejudice Borrower;

(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)    any payment made by the Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;

(vii)    any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(viii)    any amendment or waiver of or any consent or departure from all or any
of the provisions of the Financing Documents or Letter of Credit;

(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any Subsidiary;
or

(x)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the applicable Issuing Bank. Borrower shall be conclusively
deemed to have waived any such claim against such Issuing Bank and its
correspondents unless such notice is given as aforesaid.

 

66



--------------------------------------------------------------------------------

(g)    Role of an Issuing Bank. Each applicable Revolving Lender and Borrower
agree that, in paying any drawing under a Letter of Credit, the applicable
Issuing Bank shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Issuing Banks, Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Bank shall be liable to any Revolving Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Lenders or the Requisite L/C Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Issuing Banks,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.3(e) (Obligations Absolute); provided, however, that anything in such
clauses to the contrary notwithstanding, Borrower may have a claim against any
Issuing Bank, and such Issuing Bank may be liable to Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by Borrower which Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence or such Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of all the documents specified in such Letter of Credit strictly
complying with the terms and conditions of a Letter of Credit. In furtherance
and not in limitation of the foregoing, any Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
Issuing Bank shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The Issuing Bank may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(h)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
Issuing Bank and Borrower when a Letter of Credit is issued or when it is
amended with the consent of the beneficiary thereof, the rules of the ISP shall
apply to each Letter of Credit and as to all matters not governed thereby, the
law of the State of New York. Notwithstanding the foregoing, no Issuing Bank
shall be responsible to Borrower for, and each Issuing Bank’s rights and
remedies against Borrower shall not be impaired by, any action or inaction of
such Issuing Bank required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the law or any order of a jurisdiction where such Issuing
Bank or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

67



--------------------------------------------------------------------------------

(i)    Letter of Credit Fees. Borrower shall pay to Administrative Agent for the
account of each Revolving Lender, in accordance with its Pro Rata Share, a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Margin for Revolving Loans, that are LIBO Rate Loans
times the daily maximum aggregate amount available to be drawn under such Letter
of Credit; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable Issuing Bank pursuant to Section 2.21 (Defaulting Lenders) shall
be payable, to the maximum extent permitted by applicable law, to the other
Revolving Lenders in accordance with the upward adjustments in their respective
Pro Rata Share allocable to such Letter of Credit pursuant to
Section 2.21(a)(iii) (Defaulting Lenders), with the balance of such fee, if any,
payable to such Issuing Bank for its own account. For purposes of computing the
daily maximum aggregate amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.4 (Letter of Credit Amounts). Letter of Credit Fees shall be (i) due
and payable on each Quarterly Payment Date (commencing with the first such date
to occur after the issuance of such Letter of Credit), on the Letter of Credit
Expiration Date and thereafter on demand (to the extent remaining unpaid) and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Margin during any quarter, the daily maximum aggregate amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. Notwithstanding anything to
the contrary contained herein, upon the request of Issuing Banks having
aggregate Letter of Credit Issuance Commitments in excess of 50% of all of the
aggregate Letter of Credit Issuance Commitments, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Letter of Credit Fees
Default Rate.

(j)    Documentary and Processing Charges Payable to applicable Issuing Bank.
Borrower shall pay directly to the applicable Issuing Bank, for its own account,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such Issuing Bank in connection with
Letters of Credit issued by such Issuing Bank as from time to time in effect.
Such customary fees and standard costs and charges, if any, are due and payable
on demand and are nonrefundable.

(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of a
Subsidiary, Borrower shall be obligated to reimburse the applicable Issuing Bank
hereunder for any and all drawings under such Letter of Credit. Borrower and the
Subsidiary Guarantors hereby acknowledge that the issuance of Letters of Credit
in support of any obligations of Subsidiaries, inures to the benefit of Borrower
and such Subsidiaries, and that Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

 

68



--------------------------------------------------------------------------------

(m)    Resignation as Issuing Bank. Any Issuing Bank may, upon 60 days’ notice
to Borrower and Administrative Agent, resign as Issuing Bank. In the event of
any such resignation as Issuing Bank, Borrower or, if Borrower fails to make
such appointment in 30 days, Administrative Agent shall be entitled to appoint a
Person with the Required Ratings who is also an Eligible Assignee and reasonably
satisfactory to Administrative Agent as a successor Issuing Bank hereunder. If
any Issuing Bank resigns as Issuing Bank, it shall retain all the rights,
powers, privileges and duties of an Issuing Bank hereunder with respect to all
Letters of Credit that it issued, including Letters of Credit outstanding as of
the effective date of its resignation as Issuing Bank and all L/C Obligations
with respect thereto. Upon the appointment of a successor Issuing Bank, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, (b) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to the applicable Issuing Bank to effectively assume the
obligations of such Issuing Bank with respect to such Letters of Credit and
(c) the resigning Issuing Bank shall assign its Letter of Credit Issuance
Commitment to issue Letters of Credit and Revolving Loans, as applicable, to
such successor Issuing Bank.

(n)    Replacement of Issuing Banks.

(i)    If at any time an Issuing Bank ceases to have the Required Ratings, then
such Issuing Bank shall promptly, and in any event within two Business Days
after such cessation, notify Borrower thereof and Borrower may, upon 30 days’
prior written notice, in each case, to such Issuing Bank and Administrative
Agent, (A) (x) elect to replace such Issuing Bank in its capacity as an Issuing
Bank with a Person selected by Borrower and with the Required Ratings so long as
such Person is an Eligible Assignee and is reasonably satisfactory to
Administrative Agent and (y) cause such Issuing Bank to assign its Letter of
Credit Issuance Commitment to issue Letters of Credit and its Revolving Loans to
the successor Issuing Bank or (B) cause such Issuing Bank to assign its Letter
of Credit Issuance Commitment to issue Letters of Credit and Revolving Loans, as
applicable, to another or additional Issuing Bank selected by Borrower and with
the Required Ratings, so long as such Person is an Eligible Assignee and is
reasonably satisfactory to Administrative Agent; and

(ii)    Borrower shall notify Administrative Agent of any such replacement of an
Issuing Bank pursuant to paragraph (i) above. At the time any such replacement
shall become effective, Borrower shall have (A) paid all unpaid fees and
Unreimbursed Amounts accrued for the account of the replaced Issuing Bank
pursuant to Section 2.10 (Fees) and (B) effected the cancellation and return to
the replaced Issuing Bank of its Letters of Credit outstanding at such time.
From and after the effective date of any such replacement, (1) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (2) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of a Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights, powers, privileges and
duties of such Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

 

69



--------------------------------------------------------------------------------

2.4    Pro Rata Shares; Availability of Funds.

(a)    Pro Rata Shares.

(i)    All Term Loans shall be made by Term Loan Lenders simultaneously and
proportionately to their respective Pro Rata Funding Shares.

(ii)    All Revolving Loans made pursuant to Section 2.2 (Revolving Loans) shall
be made by Revolving Lenders simultaneously and proportionately to their Pro
Rata Shares.

(iii)    No Lender shall be responsible for any default by any other Lender in
such other Lender’s obligation to make a Loan in respect of which such other
Lender has a Commitment requested hereunder or to purchase a participation
required hereby nor shall any Term Loan Commitment or any Revolving Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan in respect of which such
other Lender has a Commitment requested hereunder or to purchase a participation
required hereby.

(b)    Availability of Funds. Unless Administrative Agent shall have been
notified by any Term Loan Lender or Revolving Lender prior to the applicable
Credit Date that such Term Loan Lender or Revolving Lender, as the case may be,
does not intend to make available to Administrative Agent the amount of such
Term Loan Lender’s or Revolving Lender’s Loan requested on such Credit Date,
Administrative Agent may assume that such Term Loan Lender or Revolving Lender,
as the case may be, has made such amount available to Administrative Agent on
such Credit Date and Administrative Agent may, in its sole discretion, but shall
not be obligated to, make available to Borrower a corresponding amount on such
Credit Date (any such amount made available by Administrative Agent to Borrower,
the “Corresponding Amount”). If such Corresponding Amount is not in fact made
available to Administrative Agent by such Term Loan Lender or Revolving Lender,
as the case may be, Administrative Agent shall be entitled to recover such
Corresponding Amount on demand from such Term Loan Lender or Revolving Lender,
as the case may be, together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. In the event that
Administrative Agent does not make available to Borrower a requested amount on
the applicable Credit Date until such time as all applicable Term Loan Lenders
or Revolving Lenders, as the case may be, have made payment to Administrative
Agent, Administrative Agent shall deem any payment by or on behalf of a Term
Loan Lender or Revolving Lender, as the case may be, hereunder that is not made
in immediately available funds prior to the time period specified herein and
such delay causes Administrative Agent’s failure to fund to Borrower in
accordance with its Funding Notice, a non-conforming payment and such Term Loan
Lender or Revolving Lender, as the case may be, shall not receive interest
hereunder with respect to the requested amount of such Term Loan

 

70



--------------------------------------------------------------------------------

Lender’s or the Revolving Lender’s Loans for the period commencing with the time
specified in this Agreement for receipt of payment by Borrower through and
including the time of Borrower’s receipt of the requested amount. If such Term
Loan Lender or Revolving Lender, as the case may be, does not pay such
Corresponding Amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such Corresponding Amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base Rate
Loans for such Loans. Nothing in this Section 2.4(b) shall be deemed to relieve
any Term Loan Lender from its obligation to fulfill its Term Loan Commitments or
any Revolving Lender from its obligation to fulfill its Revolving Commitments
hereunder or to prejudice any rights that Borrower may have against any Lender
as a result of any default by such Term Loan Lender or Revolving Lender
hereunder.

2.5    Use of Proceeds.

(a)    Term Loans. The proceeds of the Term Loans made on any Credit Date shall
be applied by Borrower as follows (and, on the Closing Date, in accordance with
the Funds Flow Memorandum): (i) to make equity contributions or subordinated
shareholder loans to the relevant Subsidiary Guarantor or SPL to finance the
design, development, procurement, construction, commissioning and operation of
the Train 6 Facilities; (ii) for other Capital Expenditures at the SPL Project
or the Projects (including, without limitation, as related to a third berth at
the SPL Project or at the SPLNG Terminal); (iii) to pay transaction fees and
expenses in connection with the Financing Documents; and (iv) for general
corporate purposes of Borrower, in the case of clause (iv), in an amount up to
the GCP Sublimit.

(b)    Revolving Loans. The proceeds of the Revolving Loans made on any Credit
Date shall be applied by Borrower (i)(A) to make equity contributions or
subordinated shareholder loans to the relevant Subsidiary Guarantor or SPL for
the design, development, procurement, construction, commissioning and operation
of the Train 6 Facilities and (B) for general corporate purposes of Borrower and
its Subsidiaries, in the case of clause (B), in an amount up to the GCP
Sublimit; (ii) for the issuance of Letters of Credit to be used for the general
corporate purposes of Borrower and its Subsidiaries; and (iii) if required, to
fund the Debt Service Reserve Account.

(c)    Letters of Credit. Letters of Credit may be applied by Borrower (i) to
fund the Debt Service Reserve Account or (ii) for general corporate purposes of
Borrower and its Subsidiaries.

2.6    Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)    Lenders’ Evidence of Debt. Each Lender and Issuing Bank shall maintain on
its internal records an account or accounts evidencing the Obligations of
Borrower to such Lender or Issuing Bank, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on Borrower, absent manifest error; provided,
that the failure to make any such recordation, or any

 

71



--------------------------------------------------------------------------------

error in such recordation, shall not affect any Lender’s or Issuing Banks’ Term
Loan Commitment or Revolving Commitment or Borrower’s Obligations in respect of
any applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s or Issuing Bank’s records, the
recordations in the Register shall govern.

(b)    Register. Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of all Lenders and Issuing Banks; the Term Loan Commitment,
Revolving Commitment, Letter of Credit Issuance Commitment, Loans and L/C
Obligations of each Lender and Issuing Bank; and principal amounts (and stated
interest) of the Loans owing to each Lender or Issuing Bank pursuant to the
terms hereof from time to time (the “Register”). The Register shall be available
for inspection by Borrower or any Lender or Issuing Bank (with respect to
(i) any entry relating to such Lender’s or Issuing Bank’s Loans or L/C
Obligations or (ii) the identity of the other Lenders and Issuing Banks (but not
any information with respect to such other Lenders’ or Issuing Bank’s Loans or
L/C Obligations)) at any reasonable time and from time to time upon reasonable
prior notice. Administrative Agent shall record, or shall cause to be recorded,
in the Register the Term Loan Commitments or Revolving Commitments and the Loans
in accordance with the provisions of Section 10.7 (Successors and Assigns;
Participations), and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Borrower, each Lender and each Issuing Bank, absent manifest error; provided,
that failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s or Issuing Bank’s Term Loan Commitment, Revolving
Commitment or Letter of Credit Issuance Commitment or Borrower’s Obligations in
respect of any Loan. Borrower hereby designates Administrative Agent to serve as
Borrower’s non-fiduciary agent solely for purposes of maintaining the Register
as provided in this Section 2.6, and Borrower hereby agrees that, to the extent
Administrative Agent serves in such capacity, Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

(c)    Notes. If so requested by any Lender by written notice to Borrower (with
a copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.7 (Successors and
Assigns; Participations)) on the Closing Date (or, if such notice is delivered
after the Closing Date, promptly after receipt by Borrower of such notice) a
Note or Notes to evidence such Lender’s Term Loan or Revolving Loan, as the case
may be.

 

72



--------------------------------------------------------------------------------

2.7    Interest on Loans.

(a)    Except as otherwise set forth herein, each Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i)    without duplication of amounts payable in connection with Section 2.7(f)
(Interest on Loans), in the case of Revolving Loans:

(A)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(B)    if a LIBO Rate Loan, at the Adjusted LIBO Rate plus the Applicable
Margin; or

(ii)    in the case of Term Loans:

(A)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(B)    if a LIBO Rate Loan, at the Adjusted LIBO Rate plus the Applicable
Margin.

(b)    The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any LIBO Rate Loan, shall be selected by
Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.

(c)    In connection with LIBO Rate Loans there shall be no more than four
(4) Interest Periods outstanding at any time with respect to the Term Loans and
no more than six (6) Interest Periods outstanding at any time with respect to
Revolving Loans. In the event Borrower fails to specify between a Base Rate Loan
or a LIBO Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, such Loan (if not then outstanding, will be made as (or if outstanding
as a Base Rate Loan will remain as) a Base Rate Loan, or if outstanding as a
LIBO Rate Loan, will be automatically converted into a Base Rate Loan on the
last day of the then current Interest Period for such Loan). In the event
Borrower fails to specify an Interest Period for any LIBO Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, Borrower shall be
deemed to have selected an Interest Period of one month. As soon as practicable
after 12:00 p.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the LIBO Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Borrower and each
Lender.

(d)    Interest payable pursuant to Section 2.7(a) (Interest on Loans) shall be
computed (i) in the case of Base Rate Loans on the basis of a 365 or 366 day
year, as the case

 

73



--------------------------------------------------------------------------------

may be, and (ii) in the case of LIBO Rate Loans, on the basis of a 360 day year,
in each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Term Loan, the last Interest Payment Date with respect to such Term Loan
or, with respect to a Base Rate Loan being converted from a LIBO Rate Loan, the
date of conversion of such LIBO Rate Loan to such Base Rate Loan shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a LIBO Rate Loan, the date of conversion of such Base Rate
Loan to such LIBO Rate Loan, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.

(e)    Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans; provided, however, with respect to any voluntary prepayment of a Base
Rate Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.

(f)    Without duplication of any amounts payable under Section 2.7(a)(i)
(Interest on Loans), Borrower agrees to pay to each Issuing Bank, with respect
to drawings honored under any Letter of Credit, interest on the amount paid by
such Issuing Bank in respect of each such honored drawing from the date such
drawing is honored to but excluding the date such amount is reimbursed by or on
behalf of Borrower at a rate equal to (i) for the period from the date such
drawing is honored to but excluding the date that is one Business Day
immediately following the date on which such drawing is honored, the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (ii) thereafter, a rate which is 2% per annum in excess of
the rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans.

(g)    Interest payable pursuant to Section 2.7(f) (Interest on Loans) shall be
computed on the basis of a 365/366 day year for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. Promptly upon receipt by any Issuing
Bank of any payment of interest pursuant to Section 2.7(f) (Interest on Loans),
such Issuing Bank shall distribute to each Revolving Lender, out of the interest
received by such Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which such Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Revolving Loans), the amount that such Revolving Lender
would have been entitled to receive in respect of the letter of credit fee that
would have been payable in respect of such Letter of Credit for such period if
no drawing had been honored under such Letter of Credit. In the event any
Issuing Bank shall have been reimbursed by a Revolving Lender for all or any
portion of such honored drawing, such Issuing Bank shall distribute to each
Revolving Lender which has paid all amounts payable by it under Section 2.3(c)
(Drawings and Reimbursements; Funding of Participations) with respect to such

 

74



--------------------------------------------------------------------------------

honored drawing such Revolving Lender’s Pro Rata Share of any interest received
by such Issuing Bank in respect of that portion of such honored drawing so
reimbursed by Revolving Lenders for the period from the date on which such
Issuing Bank was so reimbursed by Revolving Lenders to but excluding the date on
which such portion of such honored drawing is reimbursed by Borrower.

2.8    Conversion/Continuation.

(a)    Subject to Section 2.17 (Making or Maintaining LIBO Rate Loans) and so
long as no Default or Event of Default shall have occurred and then be
continuing.

(i)    Borrower shall have the option to convert at any time all or any part of
any Revolving Loans, equal to $1,000,000 and integral multiples of $1,000,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided, a
LIBO Rate Loan may only be converted on the expiration of the Interest Period
applicable to such LIBO Rate Loan if Borrower shall pay all amounts due under
Section 2.17 (Making or Maintaining LIBO Loans) in connection with any such
conversion; or

(ii)    Borrower shall have the option to convert at any time all or any part of
any Term Loan, equal to $1,000,000 and integral multiples of $1,000,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided, a
LIBO Rate Loan may only be converted on the expiration of the Interest Period
applicable to such LIBO Rate Loan if Borrower shall pay all amounts due under
Section 2.17 (Making or Maintaining LIBO Loans) in connection with any such
conversion; or

(iii)    in the case of LIBO Rate Loans, Borrower shall have the option upon the
expiration of any Interest Period applicable to any LIBO Rate Loan, to continue
all or any portion of such Loan equal to $1,000,000 and integral multiples of
$1,000,000 in excess of that amount as a LIBO Rate Loan.

(b)    Subject to Section 3.3 (Notices), Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 12:00 p.m.
(New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a LIBO Rate Loan). Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any LIBO Rate Loans shall be irrevocable on and after the
related Interest Rate Determination Date, and Borrower shall be bound to effect
a conversion or continuation in accordance therewith. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day such Loan shall be a Base Rate Loan.

2.9    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder (including

 

75



--------------------------------------------------------------------------------

Letter of Credit Fees (“Letter of Credit Fees Default Rate”)), shall thereafter
bear interest (including post-petition interest in any proceeding under Debtor
Relief Laws) payable on demand at a rate that is 2% per annum in excess of the
interest rate otherwise payable hereunder with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans that are Revolving Loans); provided, in the case of LIBO Rate Loans, upon
the expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such LIBO Rate Loans shall thereupon become Base Rate
Loans and shall thereafter bear interest payable upon demand at a rate which is
2% per annum in excess of the interest rate otherwise payable hereunder for Base
Rate Loans. Payment or acceptance of the increased rates of interest provided
for in this Section 2.9 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Administrative Agent, any Lender or any Issuing
Bank.

2.10    Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.3 (Letters of Credit):

(a)    Borrower agrees to pay to Term Loan Lenders or Revolving Lenders, as
applicable, having: (i) Term Loan Commitments, commitment fees equal to 30% of
the Applicable Margin for LIBO Rate Loans multiplied by the average of the daily
amount of the Term Loan Commitments; and (ii) Revolving Exposure, commitment
fees equal to 30% of the Applicable Margin for LIBO Rate Loans multiplied by the
average of the daily difference between (A) the Revolving Commitments and
(B) the aggregate principal amount of (x) all outstanding Revolving Loans, plus
(y) the L/C Obligations (collectively, “Commitment Fees”).

(b)    All Commitment Fees shall be paid to Administrative Agent at its
Principal Office and upon receipt, Administrative Agent shall promptly
distribute to each applicable Lender its Pro Rata Share thereof.

(c)    All Commitment Fees shall be calculated on the basis of a 360 day year
and the actual number of days elapsed and shall be payable quarterly in arrears
on the last Business Day of March, June, September and December of each year
during the Availability Period, commencing on the first such date to occur after
the Closing Date, and on the Final Maturity Date (or, if earlier, the Revolving
Commitment Termination Date or the Term Loan Commitment Termination Date).

(d)    (i) On the Third Anniversary Duration Fee Payment Date, Borrower agrees
to pay to each Third Anniversary Term Loan Lender a fee in an amount equal to
0.25% multiplied by the aggregate principal amount of (x) outstanding Term Loans
plus (y) undrawn Term Loan Commitments, in each of clause (x) and (y) as held by
such Third Anniversary Term Loan Lender on the Third Anniversary Duration Fee
Payment Date; and (ii) on the Fourth Anniversary Duration Fee Payment Date,
Borrower agrees to pay to each Fourth Anniversary Term Loan Lender a fee in an
amount equal to 0.25% multiplied by the aggregate principal amount of
(x) outstanding Term Loans plus (y) undrawn Term Loan Commitments, in each of
clause (x) and (y) as held by such Fourth Anniversary Term Loan Lender on the
Fourth Anniversary Duration Fee Payment Date.

 

76



--------------------------------------------------------------------------------

(e)    Borrower agrees to pay to each Issuing Bank, a fee in respect of each
Letter of Credit issued by such Issuing Bank (the “Fronting Fee”), for the
period from and including the date of issuance of such Letter of Credit to but
excluding the termination or expiration date of such Letter of Credit, equal to
0.20% per annum multiplied by an amount equal to (a) the average daily stated
amount of such Letter of Credit minus (b) an amount equal to the product of
(i) the average daily stated amount of such Letter of Credit multiplied by
(ii) the Pro Rata Share of such Letter of Credit participated in by such Issuing
Bank in its capacity as Revolving Lender. The Fronting Fee shall be (x) due and
payable on each Quarterly Payment Date, commencing on the first such day to
occur after a Letter of Credit has been issued by the applicable Issuing Bank in
respect of which other Lenders have a participation and (y) computed on the
basis of a year of three hundred sixty (360) days and shall be payable the
actual number of days elapsed (including the first but excluding the last day).

(f)    In addition to any of the foregoing fees, Borrower agrees to pay to
Agents and Administrative Agent for the account of Lenders and Issuing Banks
such other fees in the amounts and at the times separately agreed upon
(including pursuant to the Fee Letters).

2.11    Scheduled Payments. The principal amounts of the Term Loans shall be
repaid in consecutive quarterly installments and at final maturity (each such
payment, an “Installment”) in accordance with the Amortization Schedule,
commencing with the Initial Quarterly Principal Payment Date. Notwithstanding
the foregoing, (x) such Installments shall be reduced in connection with any
voluntary or mandatory prepayments of the Term Loans, in accordance with
Sections 2.12 (Voluntary Prepayments/Commitment Reductions), 2.13 (Mandatory
Prepayments; Commitment Termination) and 2.14 (Application of Prepayments), as
applicable; and (y) the Term Loans, together with all other amounts owed
hereunder with respect thereto, shall, in any event, be paid in full no later
than the Final Maturity Date.

2.12    Voluntary Prepayments/Commitment Reductions.

(a)    Voluntary Prepayments.

(i)    Any time and from time to time Borrower may prepay Loans on any Business
Day in whole or in part, (A) in the case of Term Loans or Revolving Loans, in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount and (B) in the case of Revolving Loans, in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount (provided that, in any such case, such minimum amounts shall not
apply to a prepayment of all outstanding Loans);

(ii)    All such prepayments shall be made:

(A) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(B) upon not less than three Business Days’ prior written or telephonic notice
in the case of LIBO Rate Loans;

 

77



--------------------------------------------------------------------------------

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed by delivery of
written notice thereof to Administrative Agent (and Administrative Agent will
promptly transmit such original notice for Term Loans or Revolving Loans, as the
case may be, by facsimile or telephone to each applicable Lender or Issuing
Bank). Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided, that such prepayment obligation may be conditioned
on the occurrence of any subsequent event (including a refinancing transaction).
Any such voluntary prepayment shall be applied as specified in Section 2.14(a)
(Application of Voluntary Prepayments by Type of Loan).

(b)    Voluntary Commitment Reductions.

(i)    Borrower may, upon not less than three Business Days’ prior written or
telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which original written notice Administrative Agent will
promptly transmit by facsimile or telephone to each applicable Lender), at any
time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Revolving Commitments in an amount up to the
amount by which the Revolving Commitments exceed the Total Utilization of
Revolving Commitments at the time of such proposed termination or reduction;
provided, any such partial reduction of the Revolving Commitments shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount.

(ii)    Borrower’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Revolving Lender proportionately
to its Pro Rata Share thereof; provided, that any such termination or reduction
may be conditioned on the occurrence of any subsequent event (including a
refinancing transaction).

(iii)    If, after giving effect to any reduction of the Revolving Commitments,
the aggregate Letter of Credit Issuing Commitments exceed the aggregate
Revolving Commitments, the Issuing Banks and Borrower shall agree on how to
allocate such excess to reductions of the Letter of Credit Issuing Commitments;
provided, that if the Issuing Banks and Borrower shall not so agree within
thirty (30) days of giving effect to such reduction, such allocation shall be
made pro rata across all unused Letter of Credit Issuing Commitments.

2.13    Mandatory Prepayments; Commitment Termination.

(a)    Asset Sales. No later than the third Business Day following the date of
receipt by Borrower or any Subsidiary Guarantors of any Net Asset Sale Proceeds,
Borrower shall prepay the Term Loans as set forth in Section 2.14(b)
(Application of Mandatory Prepayments by Type of Loans) in an aggregate amount
equal to such Net Asset Sale Proceeds; provided that (i) so long as no Default
or Event of Default shall have occurred and be continuing

 

78



--------------------------------------------------------------------------------

and (ii) to the extent that the amount of such Net Asset Sale Proceeds is not
greater than $30,000,000 in any Fiscal Year, Borrower may, directly or through
one or more of its Subsidiary Guarantors, use such Net Asset Sale Proceeds
within three hundred sixty-five days of receipt thereof to purchase replacement
assets or reinvest in the business of Borrower or its Subsidiaries (which
365-day period may be extended by an additional 180 days if Borrower shall have
provided to Administrative Agent a binding commitment to purchase replacement
assets or make such reinvestment).

(b)    Insurance/Condemnation Proceeds. (i) No later than the third Business Day
following the date of receipt by Borrower or any of its Subsidiary Guarantors,
or Administrative Agent as loss payee, of any Net Insurance/Condemnation
Proceeds in excess of $25,000,000 per occurrence relating to any Event of Loss
or Event of Taking, then, subject to the proviso below, Borrower shall prepay
the Term Loans as set forth in Section 2.14(b) (Application of Mandatory
Prepayments) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds; provided that, so long as no Event of Default shall have occurred and
be continuing, Borrower may use such Net Insurance/Condemnation Proceeds (other
than Prepayment Insurance/Condemnation Proceeds) within three hundred sixty-five
(365) days of receipt thereof by Borrower or the Subsidiary Guarantors (which
365-day period may be extended by an additional one hundred and eighty
(180) days if Borrower shall have provided to Administrative Agent a binding
commitment to make any such payment, restoration or reinvestment) to (A) repay
Permitted Debt of the Credit Party that received such Net Insurance/Condemnation
Proceeds so long as no Default or Event of Default has occurred and is
continuing, (B) to the extent conditions of Section 5.5 (Insurance) have been
satisfied, repair, restore or replace the applicable damaged or destroyed assets
or (C) to the extent conditions of Section 5.5 (Insurance) have been satisfied,
reinvest in the operations and business of Borrower and its subsidiaries to the
extent permitted hereunder.

(c)    Certain Payments from Anchor Customers. No later than the third Business
Day following the date of receipt by any Credit Party of any payment from or on
behalf of any Anchor Customer or any Person providing a guarantee or credit
support to such Anchor Customer from any settlement, release, waiver,
termination, buy-down, surrender or similar action in respect of the terminal
use agreement or guarantee or credit support of the terminal use agreement (a
“TUA Buy-Down Proceeds”), Borrower shall prepay the Term Loans as set forth in
Section 2.14(b) (Application of Mandatory Prepayments by Type of Loans) in an
aggregate amount equal to such payment.

(d)    Prepayment Certificate. Concurrently with any prepayment of the Loans
and/or reduction of the Commitments pursuant to Sections 2.13(a) (Asset Sales),
2.13(b) (Insurance/Condemnation Proceeds) or 2.13(c) (Certain Payments from
Anchor Customers), Borrower shall deliver to Administrative Agent a certificate
of an Authorized Officer demonstrating the calculation of the amount of the
applicable net proceeds. In the event that Borrower shall subsequently determine
that the actual amount received exceeded the amount set forth in such
certificate, Borrower shall promptly make an additional prepayment of the Loans
and/or the Commitments shall be permanently reduced in an amount equal to such
excess, and Borrower shall concurrently therewith deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess.

 

79



--------------------------------------------------------------------------------

2.14    Application of Prepayments.

(a)    Application of Voluntary Prepayments. With respect to each prepayment
made pursuant to Section 2.12(a) (Voluntary Prepayments) and this
Section 2.14(a), on the date specified in the notice of prepayment delivered
pursuant to Section 2.12(a)(ii) (Voluntary Prepayments), such prepayment of the
Loans (other than the Revolving Loans) shall be applied pro rata to:

(i)    the principal of, and accrued but unpaid interest on, the Loans to be
prepaid;

(ii)    any additional amounts required to be paid pursuant to Section 2.17(c)
(Compensation for Breakage or Non-Commencement of Interest Periods); and

(iii)    any other Obligations due in connection with any prepayment under the
Financing Documents.

Payments of principal of the Loans will be applied as directed by Borrower.

(b)    Application of Mandatory Prepayments. Any amount required to be paid
pursuant to Sections 2.13(a) (Asset Sales), 2.13(b) (Insurance/Condemnation
Proceeds) or 2.13(c) (Certain Payments from Anchor Customers) shall be applied
as follows:

(i)    the principal of, and accrued but unpaid interest on, the Term Loans;
provided that if at the time any amount is required to be paid pursuant to
Section 2.13(a) (Asset Sales), 2.13(b) (Insurance/Condemnation Proceeds) or
2.13(c) (Certain Payments from Anchor Customers), Borrower is required to offer
to repay, prepay or repurchase any First Lien Obligations permitted by
Section 6.1 (Indebtedness) pursuant to the terms of the documentation governing
such First Lien Obligations (subject to any applicable thresholds or carve-outs
set forth therein) with any Net Asset Sale Proceeds, Net Insurance/Condemnation
Proceeds or TUA Buy-Down Proceeds (such Indebtedness required to be offered to
be so repaid, prepaid or repurchased, “Other Applicable Indebtedness”), then
Borrower may apply such Net Asset Sale Proceeds, Net Insurance/Condemnation
Proceeds or TUA Buy-Down Proceeds, as applicable, on a pro rata basis subject to
the Intercreditor Agreement (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided that the portion of such Cash proceeds allocated to Other
Applicable Indebtedness shall not exceed the amount of such Cash proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Cash proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repayment, prepayment or repurchase of
Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to Section 2.13(a) (Asset
Sales), 2.13(b) (Insurance/Condemnation Proceeds) or 2.13(c) (Certain Payments
from Anchor Customers), as applicable, shall be reduced accordingly; provided
further that to the extent the holders of Other Applicable Indebtedness decline
to have such Indebtedness purchased, the declined amount shall promptly (and in
any event within 10 Business Days after the date of such rejection) be applied
to prepay the Term Loans in accordance with the terms hereof;

 

80



--------------------------------------------------------------------------------

(ii)    any additional amounts required to be paid Section 2.17(c) (Compensation
for Breakage or Non-Commencement of Interest Periods); and

(iii)    any other Obligations due in connection with any prepayment under the
Financing Documents.

Payments of principal of the Loans will be applied in pro rata against all
remaining scheduled principal repayments in respect of such Loans.

(c)    [Reserved].

(d)    Application of Prepayments of Loans to Base Rate Loans and LIBO Rate
Loans. Any prepayment of the Loans shall be applied first to Base Rate Loans to
the full extent thereof, before application to LIBO Rate Loans, in each case in
a manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.17(c) (Compensation for Breakage or
Non-Commencement of Interest Periods).

2.15    General Provisions Regarding Payments.

(a)    All payments by any Credit Party of principal, interest, fees and other
Obligations shall be made in immediately available funds, without reduction,
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and, except as otherwise required herein, delivered to Administrative
Agent not later than 12:00 p.m. (New York City time) on the date due at the
Principal Office of Administrative Agent for the account of Lenders.

(b)    All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(c)    Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s or Issuing Bank’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by Administrative Agent.

(d)    Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans, in lieu of its Pro Rata Share of any LIBO Rate
Loans, Administrative Agent shall give effect thereto in apportioning payments
received thereafter.

 

81



--------------------------------------------------------------------------------

(e)    Subject to the provisos set forth in the definition of “Interest Period”
as they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to such Loans only, such extension of time shall be included
in the computation of the payment of interest hereunder or of the Revolving
Commitment fees hereunder.

(f)    Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in immediately available funds prior to 3:00 p.m.
(New York City time) to be a non-conforming payment. Any such payment shall not
be deemed to have been received by Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. Administrative Agent shall give prompt telephonic notice to
Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a) (Failure to Make
Payments When Due). Interest and fees shall continue to accrue on any principal
as to which a non-conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding applicable Business Day) at the rate determined pursuant to
Section 2.9 (Default Interest) from the date such amount was due and payable
until the date such amount is paid in full.

(g)    If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1 (Events of Default) or pursuant to any sale of, any collection from,
or other realization upon all or any part of the Collateral, all payments or
proceeds received by Administrative Agent or Collateral Agent in respect of any
of the Obligations, shall be applied in accordance with the application
arrangements described in Section 9.2 of the Pledge and Security Agreement.

2.16    Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Security Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Financing Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Financing Documents (collectively, the “Aggregate Amounts Due”
to such Lender) which is greater than the proportion received by any other
Lender in respect of the Aggregate Amounts Due to such other Lender, then the
Lender receiving such proportionately greater payment shall (a) notify
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, if all or

 

82



--------------------------------------------------------------------------------

part of such proportionately greater payment received by such purchasing Lender
is thereafter recovered from such Lender upon the bankruptcy or reorganization
of Borrower or otherwise, those purchases shall be rescinded and the purchase
prices paid for such participations shall be returned to such purchasing Lender
ratably to the extent of such recovery, but without interest. Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
consolidation, set off or counterclaim with respect to any and all monies owing
by Borrower to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder. The provisions of this
Section 2.16 shall not be construed to apply to (a) any payment made by Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (b) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.

2.17    Making or Maintaining LIBO Rate Loans.

(a)    Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBO Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted LIBO Rate, Administrative Agent
shall on such date give notice (by facsimile or by telephone confirmed in
writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBO Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

(b)    Illegality or Impracticability of LIBO Rate Loans. In the event that on
any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its LIBO Rate Loans has become
unlawful as a result of compliance by such Lenders in good faith with any
treaty, Government Rule or guideline (or would conflict with any such treaty,
Government Rule or guideline not having the force of law even though the failure
to comply therewith would not be unlawful), or (ii) Administrative Agent is
advised by the Requisite Lenders (which determination shall be final and
conclusive and binding upon all parties hereto) that the making, maintaining,
converting to or continuation of LIBO Rate Loans has become impracticable or
unavailable, as a result of contingencies occurring after the Closing Date which
materially and adversely affect the London interbank market or the position of
the Lenders in that market, then, and in any such event, any Lender requesting
compensation under this Section 2.17 shall be an “Affected Lender” and such
Affected Lender shall on that day give notice (by e-mail or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). If Administrative Agent receives a notice from (x) any Lender pursuant
to clause (i) of the preceding sentence or (y) a notice from Lenders
constituting Requisite Lenders pursuant to

 

83



--------------------------------------------------------------------------------

clause (ii) of the preceding sentence, then (1) the obligation of the Lenders
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) to make Loans as, or to convert Loans to, LIBO Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a LIBO Rate Loan
then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding LIBO Rate Loans (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law and (4) the
Affected Loans shall automatically convert into Base Rate Loans on the date of
such termination. Notwithstanding the foregoing, to the extent a determination
by an Affected Lender as described above relates to a LIBO Rate Loan then being
requested by Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, Borrower shall have the option, subject to the provisions of
Section 2.17(c) (Compensation for Breakage or Non-Commencement of Interest
Periods), to rescind such Funding Notice or Conversion/Continuation Notice as to
all Lenders by giving written or telephonic notice (promptly confirmed by
delivery of written notice thereof) to Administrative Agent of such rescission
on the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender).

(c)    Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate each Lender, within 30 days of written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
or payable by such Lender to lenders of funds borrowed by it to make or carry
its LIBO Rate Loans and any loss, expense or liability sustained by such Lender
in connection with the liquidation or re-employment of such funds but excluding
loss of anticipated profits) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender) a borrowing of any LIBO Rate Loan
does not occur on a date specified therefor in a Funding Notice or a telephonic
request for borrowing, or a conversion to or continuation of any LIBO Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its LIBO Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its LIBO Rate Loans is not made on
any date specified in a notice of prepayment given by Borrower. With respect to
any Lender’s claim for compensation under this Section 2.17, Borrower shall not
be required to compensate such Lender for any amount incurred more than 180
calendar days prior to the date that such Lender notifies Borrower of the event
that gives rise to such claim.

(d)    Booking of LIBO Rate Loans. Any Lender may make, carry or transfer LIBO
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

 

84



--------------------------------------------------------------------------------

(e)    Assumptions Concerning Funding of LIBO Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18
(Increased Costs; Capital Adequacy) shall be made as though such Lender had
actually funded each of its relevant LIBO Rate Loans through the purchase of a
Eurodollar deposit bearing interest at the rate obtained pursuant to clause
(i) of the definition of Adjusted LIBO Rate in an amount equal to the amount of
such LIBO Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided, however, each Lender may fund each of its LIBO Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.17 and
under Section 2.18 (Increased Costs; Capital Adequacy).

2.18    Increased Costs; Capital Adequacy.

(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (Taxes; Withholding, Etc.) (which shall be controlling with respect
to the matters covered thereby), in the event that any Lender (which term shall
include each Agent and Issuing Bank for purposes of this Section 2.18(a)) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) any treaty, Government
Rule or guideline, or any change therein or in the interpretation,
administration or application thereof (regardless of whether the underlying
treaty, Government Rule or guideline was issued or enacted prior to the Closing
Date), including the introduction of any new treaty, Government Rule or
guideline but excluding solely proposals thereof, or any determination of a
court or governmental authority, in each case that becomes effective after the
Closing Date, or (B) any guideline, request or directive by any central bank or
other governmental or quasi-governmental authority (whether or not having the
force of law) or any implementation rules or interpretations of previously
issued guidelines, requests or directives, in each case that is issued or made
after the Closing Date (in each case, a “Change in Law”): (i) subjects such
Lender (or its applicable lending office or Affiliate) or any company
controlling such Lender to any additional Tax (other than any Indemnified Taxes
or Other Taxes covered by Section 2.19 (Taxes; Withholding, Etc.) and Excluded
Taxes) with respect to this Agreement or any of the other Financing Documents or
any of its obligations hereunder or thereunder or any payments to such Lender
(or its applicable lending office) of principal, interest, fees or any other
amount payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to LIBO Rate Loans that are reflected
in the definition of Adjusted LIBO Rate) or any company controlling such Lender;
or (iii) imposes any other condition (other than with respect to a Tax matter)
on or affecting such Lender (or its applicable lending office) or any company
controlling such Lender or such Lender’s obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
or decrease the yield to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) hereunder; then, in any such case, Borrower
shall pay to such Lender, within 30 days following receipt of

 

85



--------------------------------------------------------------------------------

the statement referred to in the next sentence, such additional amount or
amounts (in the form of an increased rate of, or a different method of
calculating, interest or in a lump sum or otherwise as such Lender in its sole
discretion shall determine) as may be necessary to compensate such Lender for
any such increased cost or reduction in yield or amounts received or receivable
hereunder. Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this
Section 2.18(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(b)    Capital Adequacy Adjustment. In the event that any Lender (which term
shall include each Issuing Bank for purposes of this Section 2.18(b)) shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the introduction,
adoption, effectiveness, phase in or applicability of any law, rule or
regulation (or any provision thereof) regarding capital adequacy, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or (B) compliance by any Lender (or its applicable
lending office) or any company controlling such Lender with any guideline,
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, in each case after the Closing Date, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender’s Loans, Revolving Commitments or Letters of Credit or participations
therein or other obligations hereunder with respect to the Loans or Letters of
Credit to a level below that which such Lender or such controlling company could
have achieved but for such introduction, adoption, effectiveness, phase in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling company with regard to capital adequacy), then
from time to time, within five Business Days after receipt by Borrower from such
Lender of the statement referred to in the next sentence, Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such controlling company for such reduction. Such Lender shall deliver to
Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.18(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. For the avoidance of
doubt, for all purposes of the Financing Documents, subsections (a) and (b) of
this Section 2.18 shall apply to all requests, rules, guidelines or directives
concerning liquidity and capital adequacy issued or promulgated by any United
States or foreign regulatory authority (i) under or in connection with the
implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) in connection with the implementation of the recommendations of the
Bank for International Settlements, the United States regulatory authorities or
the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority), regardless of the date adopted, issued,
promulgated or implemented.

(c)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or

 

86



--------------------------------------------------------------------------------

reductions suffered more than nine months prior to the date that such Lender or
Issuing Bank, as the case may be, notifies Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

2.19    Taxes; Withholding, Etc.

(a)    Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Financing Documents shall be paid
free and clear of, and without any deduction or withholding on account of, any
Tax, except to the extent required by law.

(b)    Withholding of Taxes. If any Withholding Agent (but, for the avoidance of
doubt, not including a Lender acting as a withholding agent with respect to
payments made to its members, partners or beneficiaries) is required by law to
make any deduction or withholding on account of any Tax from any sum paid or
payable by any Credit Party to Administrative Agent or any Lender under any of
the Financing Documents: (i) the applicable Withholding Agent shall be entitled
to make such deduction or withholding; (ii) the applicable Withholding Agent
shall pay, or cause to be paid, any such Tax to the appropriate Governmental
Authority before the date on which penalties attach thereto; (iii) if the tax is
an Indemnified Tax and unless otherwise provided in this Section 2.19, the sum
payable by such Credit Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of the deduction, withholding or payment for
Indemnified Taxes (including such deductions and withholdings applicable to
additional sums payable under this Section 2.19(b)), the applicable Recipient
receives a net sum equal to what it would have received had no such deduction,
withholding or payment for Indemnified Taxes been required or made; and
(iv) within thirty days after the due date of payment of any Tax which it is
required by clause (ii) above to pay, the applicable Credit Party shall (if any
Credit Party is responsible for the deduction, withholding or payment) deliver
to Administrative Agent the original or a certified copy of a receipt evidencing
such payment, a copy of the return reporting such payment or other evidence
reasonably satisfactory to Administrative Agent of such deduction, withholding
or payment and of the remittance thereof to the relevant Governmental Authority.

(c)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Financing Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or the Administrative Agent

 

87



--------------------------------------------------------------------------------

as will enable Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.19(c)(ii)(A), (c)(ii)(B) and
(c)(ii)(D) and 2.19(g) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender and Agent that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall deliver to Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Lender that is not a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall, to the extent it is
legally entitled to do so, deliver to Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Financing Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Financing Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4)    to the extent a Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as

 

88



--------------------------------------------------------------------------------

applicable; provided that if the Lender is a partnership and one or more direct
or indirect partners of such Lender are claiming the portfolio interest
exemption, such Lender may provide a U.S. Tax Compliance Certificate on behalf
of each such direct and indirect partner;

(C)    any Lender that is not a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall, to the extent it is
legally entitled to do so, deliver to Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)    MUFG Bank, Ltd., as the Administrative Agent, and any successor or
supplemental Administrative Agent that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code, shall deliver to Borrower, on or
prior to the date on which it becomes a party to this Agreement, two duly
completed copies of IRS Form W-8IMY, with the effect that Borrower may make
payments to the Administrative Agent, to the extent such payments are received
by the Administrative Agent as an intermediary, without deduction or withholding
of any Taxes imposed by the United States.

Each Lender agrees that if any form or certification it previously delivered
(under this Section 2.19(c) or under Section 2.19(g)) expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower and the Administrative Agent in
writing of its legal inability to do so.

(d)    Without limiting the provisions of Section 2.19(b) (Withholding of
Taxes), Borrower shall timely pay all Other Taxes to the relevant Governmental
Authorities in accordance with applicable law. Borrower shall deliver to
Administrative Agent the original or certified copy of an official receipt, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent in respect of any Other Taxes
payable hereunder promptly after payment of such Other Taxes.

(e)    Borrower shall indemnify Administrative Agent and any Lender for the full
amount of Indemnified Taxes (taking into account all exceptions provided in this
Section 2.19) arising in connection with payments made under this Agreement or
any other Financing Document (including any such Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.19) payable
or paid by Administrative Agent or Lender required to be withheld or deducted
from a payment to Administrative Agent or Lender and for any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to such Credit Party shall be conclusive absent manifest error. Such payment
shall be due within ten (10) days of such Credit Party’s receipt of such
certificate.

 

89



--------------------------------------------------------------------------------

(f)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund, of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made, under
this Section 2.19 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Taxes resulting in such
indemnification payments or additional amounts and giving rise to such refund
had never been imposed and such indemnification payments or additional amounts
have never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g)    If a payment made to a Lender under any Financing Document would be
subject to Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 2.19(g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(h)    For purposes of this Section 2.19, the term “Lender” shall include any
Issuing Bank.

(i)    Survival. Each party’s obligations under this Section 2.19 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Financing Document.

2.20    Obligation to Mitigate. Each Lender (which term shall include each
Issuing Bank for purposes of this Section 2.20) agrees that, as promptly as
practicable after the officer of such Lender that is directly or indirectly
responsible for administering its Loans or Letters of

 

90



--------------------------------------------------------------------------------

Credit, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.17
(Making or Maintaining LIBO Rate Loans), 2.18 (Increased Costs; Capital
Adequacy) or 2.19 (Taxes; Withholding, Etc.), it will (at the request of
Borrower), to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.17 (Making or Maintaining LIBO Rate Loans),
2.18 (Increased Costs; Capital Adequacy) or 2.19 (Taxes; Withholding, Etc.)
would be eliminated or materially reduced and if, as determined by such Lender
in its sole discretion, the making, issuing, funding or maintaining of such
Revolving Commitments, Loans or Letters of Credit through such other office or
in accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.20 unless Borrower agrees to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.20 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

2.21    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 (Events of Default) or otherwise) or received by Administrative Agent
from a Defaulting Lender pursuant to Section 10.5 (Set Off) shall be applied at
such time or times as may be determined by Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Bank hereunder;
third, as Borrower may request (so long as no Default or Event of Default shall
have occurred and be continuing), to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by Administrative Agent; fourth, if so determined
by Administrative Agent and Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fifth, to the
payment of any amounts owing to the Lenders or any Issuing Bank as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or such
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Event of

 

91



--------------------------------------------------------------------------------

Default shall have occurred and be continuing, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or reimbursement obligations with respect to
Unreimbursed Amounts refinanced by a Revolving Loan in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Section 3 (Conditions
Precedent) were satisfied or waived, such payment shall be applied solely to pay
the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Letters of Credit are held
by the Lenders pro rata in accordance with the applicable Commitments. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.21(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(ii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.10(a) (Fees) for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender); provided,
such Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.3(i) (Letter of Credit Fees) for any period during which that Lender
is a Defaulting Lender only to extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.21(d) (Cash Collateral).

(B)    With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iii) below, (y) pay to the applicable Issuing Bank the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iii)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the applicable conditions set forth
in Section 3 (Conditions Precedent) are satisfied at the time of such
reallocation (and, unless Borrower shall have otherwise notified Administrative
Agent at such time, Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Exposure of any such Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s

 

92



--------------------------------------------------------------------------------

Revolving Commitment. Subject to Section 2.27 (Acknowledgement and Consent to
Bail-In of EEA Financial Institutions), no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(b)    Defaulting Lender Cure. If Borrower, Administrative Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders of the applicable Commitment or take such
other actions as Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.21(a)(iii) (Reallocation of Participations to Reduce
Fronting Exposure)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

(c)    New Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Revolving Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect therto.

(d)    Cash Collateral. Upon the request of Administrative Agent and any Issuing
Bank, as applicable, (1) if such Issuing Bank has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
Unreimbursed Amount, or (2) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, Borrower shall, in each case,
immediately Cash Collateralize 102% of the amount of all L/C Obligations.

(i)    Grant of Security Interest. All Cash Collateral provided by Borrower
(other than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at an institution
selected by Administrative Agent and agreed by the applicable Issuing Bank.
Borrower hereby grants to Administrative Agent, for the benefit of
Administrative Agent and each Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and the applicable Issuing
Bank as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, Borrower will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

93



--------------------------------------------------------------------------------

(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.21, Section 2.3
(Letters of Credit) and Section 2.12(b) (Voluntary Commitment Reductions) in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the applicable Issuing Bank’s Fronting Exposure
shall no longer be required to be held as Cash Collateral pursuant to this
Section 2.21 following (A) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender) or (B) the determination by Administrative Agent that there exists
excess Cash Collateral; provided that, (x) subject to the other provisions of
this Section 2.21, the Person providing Cash Collateral and the applicable
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and (y) Cash Collateral
furnished by or on behalf of a Credit Party shall not be released during the
existence of a Default or Event of Default.

2.22    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.17
(Making or Maintaining LIBO Rate Loans), 2.18 (Increased Costs; Capital
Adequacy) or 2.19 (Taxes; Withholding, Etc.), and (ii) such Lender shall fail to
withdraw such notice within five Business Days after Borrower’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender and continues
to be a Defaulting Lender, and (ii) such Defaulting Lender shall fail to cure
the default pursuant to Section 2.21(b) (Defaulting Lender Cure) within five
Business Days after Borrower’s request that it cure such default; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.6(b) (Affected Lenders’ Consent), the consent of the Requisite
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained; then, with respect to each such Increased Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”), Borrower
may, by giving written notice to Administrative Agent and any Terminated Lender
of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.7
(Successors and Assigns; Participations) and Borrower shall pay the fees, if
any, payable thereunder in connection with any such assignment from an Increased
Cost Lender, a Non-Consenting Lender or a Defaulting Lender; provided, (1) on
the date of such assignment, the Replacement Lender shall pay to Terminated
Lender an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Loans of the Terminated Lender,
(B) an amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such

 

94



--------------------------------------------------------------------------------

Terminated Lender pursuant to Section 2.12 (Fees) (but, in the case of any
Defaulting Lender, subject to Section 2.21(a)(ii) (Certain Fees)); (2) on the
date of such assignment, Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.17(c) (Compensation for Breakage or
Non-Commencement of Interest Periods), 2.18 (Increased Costs; Capital Adequacy)
or 2.19 (Taxes; Withholding, Etc.) or otherwise, as if it were a prepayment
(without regard to any pro rata payment obligation in respect of any other
Loans); (3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender; and
(4) in the case of any such assignment resulting from a claim for payment under
Section 2.18 (Increased Costs; Capital Adequacy) or 2.19 (Taxes; Withholding,
Etc.), or payments required to be made pursuant to Section 2.19 (Taxes;
Withholding, Etc.), such assignment will result in a reduction of such payments;
provided, Borrower may not make such election with respect to any Terminated
Lender that is also an Issuing Bank, unless, prior to the effectiveness of such
election, Borrower shall have caused the outstanding Letters of Credit issued
thereby to be cancelled. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Commitments,
if any, such Terminated Lender shall no longer constitute a “Lender” for
purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Terminated Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 10.7 (Successors and Assigns; Participations). In the event that a
Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice, each Lender
hereby authorizes and directs Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.7 (Successors and Assigns; Participations) on behalf of a
Terminated Lender and any such documentation so executed by Administrative Agent
shall be effective for purposes of documenting an assignment pursuant to
Section 10.7 (Successors and Assigns; Participations).

2.23    Replacement Debt. Subject to the provisions of this Section 2.23,
Borrower may incur or issue Replacement Debt, the proceeds of which shall be
used to refinance the Term Loans or Revolving Loans or replace commitments to
provide the Term Loans, Revolving Loans and/or Letters of Credit subject to the
terms of this Agreement. Borrower may incur Replacement Debt at its sole
discretion, only if, prior to or on the date of incurrence thereof, the
following conditions are satisfied or waived by the Requisite Lenders:

(a)    If the Replacement Debt will constitute First Lien Obligations:

(i)    the maximum principal amount of the proposed Replacement Debt does not
exceed the sum of (x) the Commitments being cancelled concurrently with the
incurrence or issuance of such Replacement Debt; plus (y) the outstanding
principal amount of the Loans being prepaid concurrently with the incurrence or
issuance of such Replacement Debt; plus (z) all accrued interest on the Loans
being repaid, all premiums, discounts, fees, costs and expenses (including,
without duplication, (1) Hedging Termination Values with respect to any
Permitted Hedging Agreements subject to the refinancing with the proposed
Replacement Debt,

 

95



--------------------------------------------------------------------------------

(2) any amounts deposited in a debt service reserve or similar reserve (or any
interest during construction) account in connection with the issuance of such
Replacement Debt and (3) any incremental carrying costs of such Replacement
Debt) associated with any such cancellation or prepayment, or incurred in
connection with the proposed Replacement Debt;

(ii)    the Agent for the Replacement Debt shall have acceded to the
Intercreditor Agreement and Collateral Agency Agreement; and

(iii)    the Replacement Debt is otherwise on reasonable terms and conditions,
as determined by the board of the general partner of Borrower;

(b)    no Default or Event of Default shall have occurred and be continuing or
results from the incurrence or issuance of such Replacement Debt (unless the
incurrence of such Replacement Debt would cure such Default or Event of
Default);

(c)    the weighted average life to maturity of the Replacement Debt shall not
be less than the weighted average life to maturity of the Loans prior to the
incurrence of such Replacement Debt;

(d)    the final maturity date of the Replacement Debt shall not occur prior to
the Final Maturity Date;

(e)    until the occurrence of the Term Loan Repayment Trigger Date, the net
cash proceeds of the Replacement Debt shall be used solely to repay Term Loans
and/or terminate Term Loan Commitments;

(f)    the Administrative Agent shall have received a certificate from an
authorized officer of Borrower at least one (1) Business Day prior to the
incurrence of such Replacement Debt, in the form set out in Exhibit F, which
certificate shall:

(i)    identify the Loans being replaced, the Commitments being cancelled, each
Agent and each Secured Debt Holder for any Replacement Debt; and

(ii)    set forth the material terms, permitted uses, and the tenor and, if
applicable, amortization schedule of such Replacement Debt and the rate, or the
rate basis and margin in the case of a floating rate, at which such Replacement
Debt shall bear interest, and, if applicable, commitment fees or other premiums
relating thereto.

2.24    Additional Secured Indebtedness. Subject to the provisions of this
Section 2.24, Borrower may incur or issue Additional Secured Indebtedness, at
its sole discretion, subject to the satisfaction or waiver of the following
conditions:

(a)    the aggregate principal amount of the Additional Secured Indebtedness
does not exceed the difference between (i) the greater of (A) $1,500,000,000 and
(B) 10% of the Net Tangible Assets of Borrower and its Subsidiaries and (ii) the
aggregate principal amount of the First Lien Obligations then outstanding.

 

96



--------------------------------------------------------------------------------

(b)    (i) in the case of any Additional Secured Revolving Indebtedness, each
Lender shall be granted a right of first refusal with respect to participation
in such Additional Secured Revolving Indebtedness up to a percentage equal to
its pro rata percentage of Commitments under the Revolving Facility as of the
date of incurrence of the Additional Secured Revolving Indebtedness; provided,
that no Lender shall be required to participate in any such Additional Secured
Revolving Indebtedness; and (ii)(A) in the case of any Additional Secured Term
Indebtedness which would constitute a secured commercial bank “term loan A”
facility (an “Additional Term Loan A Facility”), each Lender shall be granted a
right of first refusal with respect to such Lender’s pro rata portion of 50.1%
of such Additional Term Loan A Facility, (it being acknowledged and agreed that
Borrower shall have no obligation to approach any existing Lender to provide the
remaining 49.9% of such Additional Term Loan A Facility, and no Lender shall be
required to participate in such Additional Term Loan A Facility) and (B) in the
case of any Additional Secured Term Indebtedness which would not constitute an
Additional Term Loan A Facility, no Lender will be required to participate in
any such Additional Secured Indebtedness (and Borrower shall not have any
obligation to approach any existing Lender to provide such Additional Secured
Indebtedness);

(c)    no Default or Event of Default shall have occurred and be continuing or
shall result from the incurrence of any such Additional Secured Indebtedness;
provided, that if (i) the Additional Secured Indebtedness at issue will be used
to effect a Permitted Acquisition; (ii) as of the date of execution of the
acquisition agreement related to such acquisition, no Default or Event of
Default under the Financing Documents has occurred and is continuing; (iii) as
of the date of the consummation of such acquisition, no Event of Default
pursuant to Section 8.1(a) (Failure to Make Payments When Due), Section 8.1(f)
(Involuntary Bankruptcy; Appointment of Receiver, Etc.) or Section 8.1(g)
(Voluntary Bankruptcy; Appointment of Receiver, Etc.) has occurred and is
continuing; and (iv) any default or event of default under the loan documents
related to such Additional Secured Indebtedness has been waived or limited as
agreed by Borrower and the lenders thereunder, then Borrower shall be permitted
to effect the consummation of such acquisition and the incurrence of Additional
Secured Indebtedness related thereto (it being understood that any such closing
or waiver will not waive any Default or Event of Default under the Financing
Documents);

(d)    the Additional Secured Indebtedness will have a final maturity no earlier
than the Final Maturity Date;

(e)    the weighted average life to maturity of any Additional Secured Term
Indebtedness shall be no shorter than the remaining weighted average life to
maturity of the Loans (without giving effect to prior prepayments that would
otherwise modify the weighted average life to maturity of the Loans);

(f)    subject to clauses (d) and (e) above, the amortization schedule
applicable to any Additional Secured Indebtedness shall be determined by
Borrower and the lenders thereunder;

(g)    regardless of whether any Additional Secured Indebtedness is created or
incurred under the Financing Documents, (i) it shall not be guaranteed by any
Person other than the Subsidiary Guarantors and (ii) it shall not be secured by
any assets not constituting Collateral;

 

97



--------------------------------------------------------------------------------

(h)    either (i) Borrower shall have demonstrated by delivery of an updated
Base Case Forecast that after the incurrence of such Additional Secured
Indebtedness, the Projected Debt Service Coverage Ratio for each calendar year
through the remaining term of the offtake contracts of SPL, SPLNG and CTPL
(assuming, in the case of SPLNG and CTPL, a renewal of each such contract
through such calculation period unless, in the case of CTPL, more than 50.0% of
the equity interests in CTPL have been sold by Borrower) shall not be less than
1.50x; or (ii) two of the Rating Agencies (or one Rating Agency, if only one
Rating Agency is then rating the Term Facility and Revolving Facility) shall
have provided written confirmation of (A) if any Term Loans and/or Term Loan
Commitments remain outstanding, an Investment Grade Rating of the Loans after
giving effect to the incurrence of such Additional Secured Indebtedness or
(B) if the Term Loans have been fully repaid and Term Loan Commitments have been
terminated, a ratings reaffirmation of the lower of (1) the then-current rating
and (2) an Investment Grade Rating of the Revolving Loans after giving effect to
the incurrence of such Additional Secured Indebtedness; and

(i)    except as otherwise required or permitted in clauses (a) through (h)
above, all other terms of such Additional Secured Indebtedness, if not
consistent with the terms applicable to the Term Loans or Revolving Loans, as
the case may be, shall be reasonably satisfactory to the Administrative Agent
(except for provisions which apply after the then latest maturity date of the
Term Loans or Revolving Loans, as the case may be, or, to the extent that such
provisions are added for the benefit of the Lenders to the Term Loans or
Revolving Loans, as the case may be).

2.25    Additional Unsecured Indebtedness. Subject to the provisions of this
Section 2.25, Borrower may incur or issue Additional Unsecured Indebtedness, at
its sole discretion, subject to the satisfaction or waiver following conditions:

(a)    if the Additional Unsecured Indebtedness will be used solely to (i) repay
the Term Loans and/or terminate Term Loan Commitments; or (ii) prepay amounts
owing in connection with the Revolving Loans and/or concurrently terminate
Revolving Commitments, then (A) no Default or Event of Default has occurred and
is continuing and (B) the weighted average life to maturity of any such
Additional Unsecured Indebtedness shall be no shorter than the remaining
weighted average life to maturity of the Loans being replaced (without giving
effect to prior prepayments that would otherwise modify the weighted average
life to maturity of such Loans); or

(b)    if the Additional Unsecured Indebtedness will be used for general
corporate purposes of the Credit Parties, then (i) no Default or Event of
Default has occurred and is continuing, (ii) the weighted average life to
maturity of any such unsecured debt shall be no shorter than the remaining
weighted average life to maturity of the Loans (without giving effect to prior
prepayments that would otherwise modify the weighted average life to maturity of
the Loans) and (iii) either (A) Borrower shall have demonstrated by delivery of
an updated Base Case Forecast that after the incurrence of such Additional
Unsecured Indebtedness, the Projected

 

98



--------------------------------------------------------------------------------

Debt Service Coverage Ratio for each calendar year through the remaining term of
the offtake contracts of SPL, SPLNG and CTPL (assuming, in the case of SPLNG and
CTPL, a renewal of each such contract through such calculation period unless, in
the case of CTPL, more than 50% of the equity interests in CTPL have been sold
by Borrower) shall not be less than 1.50x or (B) two of the Rating Agencies (or
one Rating Agency, if only one Rating Agency is then rating the Loans) shall
have provided written confirmation of (1) an Investment Grade Rating or (2) the
then-prevailing ratings (or better) of the Loans after giving effect to the
incurrence of such Additional Unsecured Indebtedness.

2.26    Currency Matters. All Obligations of each Credit Party under the
Financing Documents shall be payable in Dollars. All calculations, comparisons,
measurements or determinations under the Financing Documents shall be made in
Dollars.

2.27    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Financing Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Financing Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Financing Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

2.28    Amend and Extend. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Term Loans (any such Term Loans which
have been so converted, “Extended Term Loans”) and to provide for other terms
consistent with this Section 2.28. In order to establish any Extended Term
Loans, the Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Term Loan Lenders, which such
request shall be offered equally to all such Term Loan Lenders) (a “Term Loan
Extension Request”) setting

 

99



--------------------------------------------------------------------------------

forth the proposed terms of the Extended Term Loans to be established, which
shall not be materially more restrictive to the Credit Parties (as determined in
good faith by the Borrower), when taken as a whole, than the terms of the Term
Loans, unless (x) the Term Loan Lenders of the Term Loans receive the benefit of
such more restrictive terms or (y) any such provisions apply only after the
Final Maturity Date (an “Extended Term Loan Permitted Other Provision”);
provided, however, that (i) the scheduled final maturity date shall be extended
and all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans (with any such delay in a
corresponding adjustment to the scheduled amortization payments reflected in
Section 2.4, in each case as more particularly set forth in paragraph (a) of
this Section 2.28 below), (ii) (A) the interest margins with respect to the
Extended Term Loans may be higher or lower than the interest margins for the
Term Loans of and/or (B) additional fees and premiums may be payable to the Term
Loan Lenders providing such Extended Term Loans in addition to or in lieu of any
increased margins contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Extension Amendment, (iii) the Extended Term
Loans may not participate with the existing Term Loans on a greater than pro
rata basis in any voluntary or mandatory repayments or prepayments hereunder,
and (iv) to the extent that any Extended Term Loan Permitted Other Provision is
added for the benefit of any such Indebtedness, no consent shall be required by
any Agent or any of the Term Loan Lenders if such Extended Term Loan Permitted
Other Provision is also added for the benefit of any corresponding Term Loans
remaining outstanding after the issuance or incurrence of such Indebtedness or
if such Extended Term Loan Permitted Other Provision applies only after the
Final Maturity Date. No Term Loan Lender shall have any obligation to agree to
have any of its Term Loans converted into Extended Term Loans pursuant to any
Term Loan Extension Request; provided that Borrower shall be entitled to
exercise its right to remove any Term Loan Lender who does not agree to such
conversion as a Non-Consenting Lender pursuant to Section 2.22 (Removal or
Replacement of a Lender).

(a)    Any Term Loan Lender (an “Extending Term Loan Lender”) wishing to have
all or a portion of its Term Loans subject to such Extension Request converted
into Extended Term Loans shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans subject to such Extension Request that it has elected
to convert into Extended Term Loans. In the event that the aggregate amount of
Term Loans subject to Extension Elections exceeds the amount of Extended Term
Loans requested pursuant to the Extension Request, Term Loans subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Term Loans included in such Extension Election.

(b)    Extended Term Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.28 and
notwithstanding anything to the contrary set forth in Section 10.6, shall not
require the consent of any Term Loan Lender other than the Extending Term Loan
Lenders with respect to the Extended Term Loans) executed by the Credit Parties,
the Administrative Agent and the Extending Term Loan Lenders. In addition to any
terms and changes required or permitted by Section 2.28, each Extension
Amendment (i) shall amend the scheduled amortization payments pursuant to
Section 2.4 with respect to the Term Loans to reduce each scheduled repayment
amount for the existing Term Loans in the same

 

100



--------------------------------------------------------------------------------

proportions as the amount of Term Loans are to be converted pursuant to such
Extension Amendment (it being understood that the amount of any repayment amount
payable with respect to any individual Term Loan that is not an Extended Term
Loan shall not be reduced as a result thereof) and (ii) may, but shall not be
required to, impose additional requirements (not inconsistent with the
provisions of this Agreement in effect at such time) with respect to the final
maturity of new Term Loans incurred following the date of such Extension
Amendment.

(c)    Notwithstanding anything to the contrary contained in this Agreement, on
any date on which any existing Term Loans are converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above, in the case of
the existing Term Loans of each Extending Term Loan Lender, the aggregate
principal amount of such existing Term Loans shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Term Loans so
converted by such Term Loan Lender on such date, and the Extended Term Loans
shall be established as a separate class of Term Loans (together with any other
Extended Term Loans so established on such date).

(d)    The Administrative Agent and the Term Loan Lenders hereby (i) consent to
the consummation of the transactions contemplated by this Section 2.28
(including, for the avoidance of doubt, payment of any principal, interest,
fees, or premium in respect of any Extended Term Loans on such terms as may be
set forth in the relevant Extension Amendment) and (ii) hereby waive any
requirement to obtain the consent of the Requisite Lenders for any Extension
Amendment that is effectuated pursuant to Section 2.28(b).

(e)    No conversion of Term Loans pursuant to any Extension Amendment in
accordance with this Section 2.28 shall (i) constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement or (ii) be made if an Event
of Default has occurred and is continuing.

2.29    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Financing Documents provide support, through a guarantee or otherwise, for
Interest Rate Agreements or Commodity Hedge Agreements or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special

 

101



--------------------------------------------------------------------------------

Resolution Regime if the Supported QFC and such QFC Credit Support (and any such
interest, obligation and rights in property) were governed by the laws of the
United States or a state of the United States. In the event a Covered Party or a
BHC Act Affiliate of a Covered Party becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under the Loan Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 2.29 (Acknowledgement Regarding Any Supported
QFCs), the following terms have the following meanings:

(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
part.

(ii)    “Covered Entity” means any of the following:

(A)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);

(B)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

(C)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).

(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

2.30    Effect of Benchmark Transition Event.

(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Financing Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Requisite Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Requisite Lenders
have delivered to the Administrative Agent written notice that such Requisite
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section titled “Effect of Benchmark Transition
Event” will occur prior to the applicable Benchmark Transition Start Date.

 

102



--------------------------------------------------------------------------------

(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent, with the
written consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed), will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
titled “Effect of Benchmark Transition Event,” including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section titled
“Effect of Benchmark Transition Event.”

(d)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBO Rate Loan of, conversion to or continuation of LIBO Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of Base Rate based
upon Adjusted LIBO Rate will not be used in any determination of Base Rate.

SECTION 3.    CONDITIONS PRECEDENT

3.1    Closing Date. The occurrence of the Closing Date is subject to the
satisfaction or waiver of the following conditions precedent, in each case to
the satisfaction of each of the Lenders, unless, in each case, waived by each of
the Lenders:

(a)    Financing Documents. Administrative Agent shall have received true,
correct and complete copies of the following documents, each of which shall have
been duly authorized, executed and delivered by the parties thereto:

(i)    this Agreement;

 

103



--------------------------------------------------------------------------------

(ii)    the Pledge and Security Agreement;

(iii)    the Intercreditor Agreement;

(iv)    the Fee Letters; and

(v)    the Collateral Agency Appointment Agreement.

(b)    Delivery of Material Contracts. The Administrative Agent shall have
received true, correct and complete copies of each of the Material Contracts
(other than the Additional Material Contracts), each of which shall have been
duly authorized, executed and delivered by the parties thereto.

(c)    Funding Notice. If a borrowing is requested to occur on the Closing Date,
the Administrative Agent shall have received a duly executed Funding Notice, as
required by and in accordance with, and meeting the requirements of,
Section 2.1(b)(ii) (Borrowing Mechanics for Term Loans) or Section 2.2(b)(ii)
(Borrowing Mechanics for Revolving Loans), as applicable.

(d)    Adequacy of Funds. The Administrative Agent shall have received a
certificate of an Authorized Officer that (i) the remaining undrawn Revolving
Commitments, plus (ii) the remaining undrawn Term Loan Commitments, plus
(iii) (A) contracted amounts being paid to Borrower and its subsidiaries in
connection with the operations of the Projects and Train 1 through Train 5 of
the SPL Project, minus (B) any Operation and Maintenance Expenses and debt
service obligations (including debt service reserve requirements, solely to the
extent such debt service reserve requirements have been funded in cash) of
Borrower and its subsidiaries, plus (iv) available cash of Borrower and its
subsidiaries, is at least equal to Borrower’s then-current estimates of the
total remaining amount of Capital Expenditures for the design, development,
procurement, construction, commissioning and operation of Train 6 Facilities.

(e)    Organizational Documents; Incumbency. Administrative Agent shall have
received, in respect of each Credit Party, (i) each Organizational Document
certified as of the Closing Date or a recent date prior thereto by the
appropriate Governmental Authority or, with respect to its limited liability
company agreement or partnership agreement, certified as of the Closing Date by
its secretary or an assistant secretary as being in full force and effect
without modification or amendment; (ii) signature and incumbency certificates of
the officers of such Credit Party (or, in the case of a limited partnership, of
the general partner, acting on behalf of such limited partnership); (iii)
resolutions of the board of directors or similar governing body of such Credit
Party (or, in the case of a limited partnership, of the general partner, acting
on behalf of such limited partnership), approving and, to the extent required in
any jurisdiction, resolutions of the meeting of shareholders of a Credit Party
(or, in the case of a limited partnership, of the general partner, acting on
behalf of such limited partnership), acting in its own capacity, in each case,
authorizing the execution, delivery and performance of this Agreement and the
other Financing Documents to which such Credit Party is, or shall become, a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a

 

104



--------------------------------------------------------------------------------

long form good standing certificate from the applicable Governmental Authority
of such Credit Party’s jurisdiction of incorporation, organization or formation
dated the Closing Date or a recent date prior thereto; and (v) signature and
incumbency certificates of one or more officers of Cheniere Energy Partners GP,
LLC, acting on behalf of Borrower, who are authorized to execute Funding
Notices, Issuance Notices and Letter of Credit applications delivered under this
Agreement, in substantially the form of Exhibit N hereto (with such amendments
or modifications as may be approved by Administrative Agent in its reasonable
discretion).

(f)    Consultant Reports. The Administrative Agent shall have received a
reasonably satisfactory final (i) report of the Independent Engineer;
(ii) letter of the Insurance Advisor; and (iii) report of the Market Consultant,
in each case, along with a reliance letter with respect to each such report and
in each case, in form and substance reasonably satisfactory to the
Administrative Agent, each Lender, and each Issuing Bank.

(g)    Financial Statements. The Administrative Agent shall have received, to
the extent available, certified copies of the most recent quarterly and annual
financial statements of each Credit Party and Excluded Subsidiary, which
financial statements (other than the annual financial statements of Borrower)
need not be audited.

(h)    Opinions from Counsel. The Administrative Agent shall have received the
legal opinions of (i) Latham & Watkins LLP, as New York counsel to each of the
Credit Parties and (ii) Ottinger Hebert, L.L.C., as Louisiana counsel to each of
the Credit Parties, each in form and substance reasonably satisfactory to the
Administrative Agent, each Lender, and each Issuing Bank.

(i)    Bank Regulatory Requirements.

(i)    Each Lender shall have received, or had access to, at least three
(3) Business Days prior to the Closing Date all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and Anti-Terrorism and Money Laundering Laws.

(ii)    If Borrower qualifies as a “legal entity customer” within the meaning of
the Beneficial Ownership Regulation, a Beneficial Ownership Certification for
Borrower shall have been delivered at least 1 Business Day prior to the Closing
Date.

(j)    Base Case Forecast. Borrower shall have delivered a Base Case Forecast in
form and substance reasonably acceptable to the Lenders.

(k)    Fees; Expenses. The Administrative Agent shall have received for its own
account, or for the account of the relevant Lender entitled thereto, or Borrower
shall have made provision to pay on the Closing Date in accordance with the
Funds Flow Memorandum delivered pursuant to Section 3.1(s) (Funds Flow
Memorandum), all fees due and payable pursuant to the Financing Documents, and
all costs and expenses (including reasonable and documented out-of-pocket costs,
fees and expenses of a single transactional legal counsel, a single local
counsel and the Consultants) payable thereunder for which invoices have been
presented at least 3 Business Days prior to the Closing Date.

 

105



--------------------------------------------------------------------------------

(l)    Absence of Default. As of the Closing Date, no Default or Event of
Default has occurred and is continuing or could reasonably be expected to result
from the consummation of the transactions contemplated by the Transaction
Documents.

(m)    Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an executed Closing Date Certificate.

(n)    Representations and Warranties. Each of the representations and
warranties in the Financing Documents is true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) on and as of the
Closing Date.

(o)    Perfection of Security. The Administrative Agent shall have received
satisfactory evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Documents that the Administrative
Agent may deem necessary or reasonably desirable in order to perfect the first
priority Liens (subject only to Permitted Liens) created thereunder, including
the delivery of the original certificates representing all Equity Interests in
the Subsidiary Guarantors (in each case together with a duly executed transfer
power and irrevocable proxy in substantially the form attached to the Pledge and
Security Agreement) to the Collateral Agent and the filing of UCC-l financing
statements.

(p)    Lien Searches. The Administrative Agent shall have received the results
of recent lien, judgment and litigation searches in each jurisdiction where a
Credit Party is organized and such searches shall reveal no Liens on any of the
assets of the Credit Parties except for Permitted Liens and Liens discharged on
or prior to the Closing Date pursuant to documentation reasonably satisfactory
to Administrative Agent.

(q)    Funds Flow Memorandum. Administrative Agent shall have received the Funds
Flow Memorandum applicable to the Closing Date.

(r)    Flood Insurance. The Administrative Agent, each Lender and each Issuing
Bank shall have received the following flood insurance documentation from
Borrower:

(i)    a completed Flood Certificate with respect to the Property, which Flood
Certificate will (A) be addressed to the Administrative Agent, (B) provide for
“life of loan” monitoring and (C) otherwise comply with Flood Program;

(ii)    if the Flood Certificate states that the anticipated Mortgaged Property
will be located in a Special Flood Hazard Area, Borrower’s written
acknowledgment of receipt of written notification from the Administrative Agent
and any Lender requesting the same: (A) as to the existence of such Mortgaged
Property; and (B) as to whether the community in which such Mortgaged Property
will be located is participating in the Flood Program.

 

106



--------------------------------------------------------------------------------

(s)    Train 6 FID. SPL has obtained the requisite lender consents under the SPL
Working Capital Facility and declared its final investment decision for the
Train 6 Facilities.

(t)    Government Approvals and Consents. The Administrative Agent shall have
received (i) evidence that all material Government Approvals for the Projects
set forth on Schedule 4.30(a) (A) have been duly obtained, were validly issued
and are in full force and effect, (B) are held in the name of CTPL, SPLNG or
such third party as allowed pursuant to Government Rule as indicated on Schedule
4.30(a), (C) in respect of any material Government Approval relating to a third
berth at the SPL Project or at the SPLNG Terminal, other than as set forth on
Schedule 4.30(a), are not the subject of any pending rehearing or appeal to the
issuing agency and all applicable fixed time periods for rehearing or appeal to
the issuing agency have expired (except as noted on Schedule 4.30(a) or
Government Approvals which do not have limits on appeal periods under Government
Rule), and (D) in respect of any material Government Approval relating to a
third berth at the SPL Project or at the SPLNG Terminal, other than as set forth
on Schedule 4.30(a), are free from conditions or requirements (I) the compliance
with which could reasonably be expected to have a Material Adverse Effect or
(II) which Borrower, CTPL, SPLNG or such third party, as applicable, does not
expect to be able to satisfy on or prior to the commencement of the relevant
stage of the applicable Project except to the extent that a failure to so
satisfy such condition or requirement could not reasonably be expected to have a
Material Adverse Effect; and (ii) copies of each Government Approval set forth
on Schedule 4.30(a).

(u)    Evidence of Insurance. Administrative Agent and Collateral Agent shall
have received a certificate from the applicable Credit Parties’ insurance broker
or other evidence satisfactory to it that all insurance required to be
maintained pursuant to Section 5.5 (Insurance) is in full force and effect,
together with endorsements naming Collateral Agent, for the benefit of Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 5.5 (Insurance).

3.2    Conditions to Each Credit Extension not on the Closing Date.

(a)    The several obligation of each Lender or any Issuing Bank, as applicable,
to make, or cause one of its Affiliates to make, a Credit Extension on a Credit
Date (other than the Closing Date) is subject to the satisfaction or waiver of
the following conditions precedent, in each case to the satisfaction of the
Requisite Lenders or such Issuing Bank, as applicable, unless, in each case,
waived by the Requisite Lenders or such Issuing Bank, as applicable:

(i)    Funding Notice; Issuance Notice. The Administrative Agent shall have
received a duly executed Funding Notice or Issuance Notice, as required by and
in accordance with, and meeting the requirements of, Section 2.2(b)(ii)
(Borrowing Mechanics for Revolving Loans) or Section 2.3(b)(i) (Procedures for
Issuance and Amendment of Letters of Credit; Auto-Extension Letters of Credit),
as applicable.

(ii)    Representations and Warranties. Each of the representations and
warranties of the Credit Parties in Financing Documents is true and correct in
all material

 

107



--------------------------------------------------------------------------------

respects, except for (A) those representations and warranties that are qualified
by materiality, which shall be true and correct in all respects, on and as of
the date of such advance of Loans as if made on and as of such date (or, if
stated to have been made solely as of an earlier date, as of such earlier date)
and (B) the representations and warranties that are not deemed repeated.

(iii)    Absence of Default. As of the Credit Date, no Default or Event of
Default has occurred and is continuing.

3.3    Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit as the case may be; provided each such notice shall be promptly confirmed
in writing by delivery of the applicable Notice to Administrative Agent on or
before the close of business on the date that the telephonic notice is given. In
the event of a discrepancy between the telephone notice and the written Notice,
the written Notice shall govern. In the case of any Notice that is irrevocable
once given, if Borrower provides telephonic notice in lieu thereof, such
telephone notice shall also be irrevocable once given. None of Administrative
Agent, any Lender nor any Issuing Bank shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
Person authorized on behalf of Borrower or for otherwise acting in good faith.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

In order to induce Agents, Lenders and Issuing Banks to enter into this
Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants to each Agent, Lender and Issuing Bank on (x) the
Closing Date and (y) to the extent specified below each Credit Date, in each
case, that the following statements are true and correct:

4.1    Organization; Requisite Power and Authority; Qualification. On the
Closing Date and on each Credit Date, each Credit Party (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, as identified as of the Closing Date in Schedule 4.1, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Financing Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and could not be reasonably
expected to have, a Material Adverse Effect.

4.2    Equity Interests and Ownership. As of the Closing Date and on each Credit
Date, the Equity Interests of each Credit Party have been duly authorized and
validly issued. As of the Closing Date, except with respect to Borrower and as
set forth on Schedule 4.2, there is no existing option, warrant, call, right,
commitment or other agreement to which any Credit Party is a party requiring,
and there is no membership interest or other Equity Interests of any Credit
Party outstanding which upon conversion or exchange would require, the issuance
by any Credit

 

108



--------------------------------------------------------------------------------

Party of any additional membership interests or other Equity Interests of any
Credit Party or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of any Credit Party. Schedule 4.2 correctly sets forth
the ownership interest of Borrower and each of its Subsidiaries in their
respective Subsidiaries as of the Closing Date both before and after giving
effect to the Transactions. Except as set forth on Schedule 4.2 or in respect of
any Subsidiaries formed or Subsidiaries or Equity Interests formed or acquired
after the Closing Date, the Credit Parties do not own any Equity Interests in
any Person other than the Equity Interests in Borrower and Subsidiaries of
Borrower.

4.3    Due Authorization. As of the Closing Date and on each Credit Date, the
execution, delivery and performance of the Financing Documents have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto.

4.4    No Conflict. As of the Closing Date and on each Credit Date, the
execution, delivery and performance by each Credit Party of each of the
Financing Documents to which they are parties and the consummation of the
transactions contemplated by the Transaction Documents do not and will not
(a) violate (i) any provision of any law or any Government Rule or any
Government Approval applicable to the Credit Parties, (ii) any of the
Organizational Documents of the Credit Parties, or (iii) any order, judgment or
decree of any court or other agency of government binding on the Credit Parties,
in the case of clauses (i) and (iii), except to the extent such violation would
not reasonably be expected to have a Material Adverse Effect; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of the Credit Parties except to the
extent such conflict, breach or default could not reasonably be expected to have
a Material Adverse Effect; (c) result in or require the creation or imposition
of any Lien upon any of the properties or assets now owned or hereafter acquired
by the Credit Parties (other than any Permitted Lien); or (d) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of the Credit Parties, except for such
approvals or consents (i) that have been obtained or are reasonably expected to
be received at the time required and all such consents and approvals that have
been obtained remain in full force and effect or (ii) the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect.

4.5    Governmental Consents. As of the Closing Date, other than receipt of any
FERC or DOE approvals required in connection with the Secured Parties’ exercise
of remedies under the Financing Documents, the execution, delivery and
performance by Credit Parties of the Financing Documents to which they are
parties and the consummation of the transactions contemplated by the Financing
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority,
except for (i) filings and recordings with respect to the Collateral to be made,
or otherwise delivered to Collateral Agent for filing and/or recordation, as of
the Closing Date or (ii) immaterial registrations, consents, approvals, notices
or other actions.

4.6    Binding Obligation. As of the Closing Date and on each Credit Date, each
Financing Document has been duly executed and delivered by each Credit Party
that is a party thereto and each Financing Document and, to the Knowledge of
each Credit Party that is a party

 

109



--------------------------------------------------------------------------------

thereto, each of the Material Contracts, is the legally valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

4.7    Financial Statements. As of the Closing Date and on each Credit Date, the
financial statements of the Credit Parties furnished to the Administrative Agent
pursuant to Section 5.1 (Financial Statements and Other Reports) (or pursuant to
Section 3.1 (Closing Date)) were prepared in conformity with GAAP and fairly
present, in all material respects, the financial position, on a consolidated
basis, of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. As of the Closing
Date, none of the Credit Parties has any contingent liability or liability for
Taxes, long term lease or unusual forward or long term commitment that is not
reflected in the financial statements or the notes thereto and which in any such
case is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower and any of its
Subsidiaries taken as a whole. No information, documentation or other materials
(other than the Projections, budgets, forecasts, third party consultant reports,
pro forma financial information, other forward-looking information and
information of a general economic or industry-specific nature, “Information”) in
any other documents, certificates or written statements furnished directly or
indirectly to any Agent, Lender or Issuing Bank by or on behalf of any Credit
Party or its Affiliates in connection with the transactions contemplated hereby
is or will be, when taken as a whole, not complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading. The Credit Parties agree that if any
of the representations in the preceding sentence would be incorrect in any
material respect if the Information were being furnished, and such
representations were being made, at such time, then the Credit Parties shall
promptly supplement, or cause to be supplemented, the Information so that such
representations will be correct in all material respects under those
circumstances.

4.8    Projections. As of the Closing Date, the financial projections of the
Credit Parties contained in the Base Case Forecast (including the estimates, pro
forma calculations and forward-looking statements provided to the Independent
Engineer, Insurance Advisor or any other independent consultant, but excluding
any audits, assessments, investigations, analyses and reports prepared by such
advisors or consultants, (the “Projections”)) were prepared in good faith and
based upon assumptions and estimates believed by the management of the Credit
Parties to be reasonable and consistent with the Transaction Documents at the
time prepared. Whether or not such projections or forward looking statements are
in fact achieved will depend upon future events, some of which are not within
the control of the Credit Parties it being recognized by the Lenders and Issuing
Banks that such projections as to future events are not a guarantee of financial
performance. Accordingly, actual results may vary from the projections and such
variations may be material. The Credit Parties make no representation or
warranty as to future conditions or performance, or as to general industry or
other information derived from consultants or public or third-party sources.

 

110



--------------------------------------------------------------------------------

4.9    No Material Adverse Effect. As of the Closing Date, since December 31,
2018, no event, circumstance or change has occurred and there are no facts known
(or which should upon the reasonable exercise of diligence be known) to the
Credit Parties (other than matters of a general economic nature), that have
caused or evidence, or could reasonably be expected to result in a Material
Adverse Effect.

4.10    Adverse Proceedings. As of the Closing Date, there are no Adverse
Proceedings that could reasonably be expected to have a Material Adverse Effect.
On and as of the Closing Date, none of the Credit Parties (i) is in violation of
any applicable laws (including Environmental Laws) in any jurisdiction that
could reasonably be expected to have a Material Adverse Effect, or (ii) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that could reasonably be expected to have
a Material Adverse Effect.

4.11    Payment of Taxes. As of the Closing Date, except as would not reasonably
be expected to have a Material Adverse Effect, all federal income Tax returns
and all other Tax returns of the Credit Parties required to be filed by any of
them have been timely filed, and all Taxes shown on such Tax returns to be due
and payable and any other Taxes required to be paid by the Credit Parties have
been paid when due and payable or remitted on a timely basis, as applicable, or
are being contested in good faith and by appropriate proceedings; provided
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.12    Properties.

(a)    Title. As of the Closing Date and on each Credit Date, each of the Credit
Parties have (i) good and legal title to (in the case of fee interests in real
or personal property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid licensed rights
in (in the case of licensed interests in intellectual property) and (iv) good
title to (in the case of all other personal property), all of their respective
properties and assets reflected in their respective financial statements
referred to in Section 4.7 (Financial Statements), except as where the failure
to hold such title could not materially interfere with the Credit Parties’ use
of such property, their ability to perform their obligations under the Material
Contracts or otherwise result in a Material Adverse Effect.

(b)    Real Estate. As of the Closing Date, Schedule 4.12 contains a true,
accurate and complete list of (A) all Real Estate Assets, and (B) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset.

4.13    Environmental Matters. As of the Closing Date, (a) except as set forth
in Schedule 4.13, neither Borrower nor any of its Subsidiary Guarantors nor any
of their respective Projects (if any) or operations are subject to any
outstanding written Adverse Proceeding, order, consent decree or settlement
agreement with any Person relating to any Environmental Law that could
reasonably be expected to have a Material Adverse Effect; (b) no Credit Party
has received

 

111



--------------------------------------------------------------------------------

any letter or request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
letter or written request for information under any comparable foreign, state,
provincial or territorial law the subject of which could reasonably be expected
to result in a Material Adverse Effect; (c) to each Credit Parties’ Knowledge,
there are, and have been, no conditions or occurrences which could reasonably be
expected to form the basis of an Environmental Claim against any Credit Party
that could reasonably be expected to have a Material Adverse Effect; and (d) the
Credit Parties are in compliance with all current Environmental Laws and
requirements of any Government Approvals issued pursuant to Environmental Law,
except to the extent that no Material Adverse Effect could reasonably be
expected to result.

4.14    No Defaults. As of the Closing Date and on each Credit Date, no Credit
Party is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Material Contract,
and no condition exists which, with the giving of notice or the lapse of time or
both, could reasonably be expected to constitute such a default, except where
the consequences, direct or indirect, of such default or defaults, if any, could
not reasonably be expected to have a Material Adverse Effect.

4.15    Material Contracts. As of the Closing Date, Schedule 4.15 contains a
true, correct and complete list of all the Material Contracts in effect on the
Closing Date, and except as described thereon, all such Material Contracts are
in full force and effect, none of such Material Contracts have been amended,
modified, supplemented, transferred, Impaired or, to any Credit Party’s
Knowledge, assigned, except as indicated on Schedule 4.15 as of the Closing Date
or as permitted by the terms of the Financing Documents and no defaults
currently exist thereunder as of the Closing Date.

4.16    Investment Company Act of 1940. As of the Closing Date and on each
Credit Date, none of the Credit Parties is subject to regulation under or has
received a waiver of, or blanket authorization with respect to, the Investment
Company Act of 1940 or under any other federal, state or foreign law, statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. As of the
Closing Date and on each Credit Date, none of the Credit Parties is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

4.17    Federal Reserve Regulations; Exchange Act. As of the Closing Date and on
each Credit Date:

(a)    none of the Credit Parties is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock; and

(b)    no portion of the proceeds of any Credit Extension shall be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause, such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act.

 

112



--------------------------------------------------------------------------------

4.18    Employee Matters. As of the Closing Date:

(a)    There is no strike or work stoppage in existence or threatened involving
any Credit Party, except as could not be reasonably likely to have a Material
Adverse Effect;

(b)     To the Knowledge of any Credit Party, there is no union representation
question existing with respect to the employees of any Credit Party and, to the
Knowledge of any Credit Party, no union organization activity that is taking
place;

(c)    The hours worked by and payments made to employees of any Credit Party
have not been in violation of the Fair Labor Standards Act of 1938, or any other
applicable federal, state, provincial, territorial, local or foreign law dealing
with such matters in any manner which could reasonably be expected to result in
a Material Adverse Effect; and

(d)    All payments due from any Credit Party, or for which any claim may be
made against any Credit Party, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of any Credit Party, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

4.19    Employee Benefit Plans. As of the Closing Date and each Credit Date:

(a)    Each of the Credit Parties and each of their respective ERISA Affiliates
are in compliance with all applicable provisions and requirements of ERISA and
the Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan, except where the failure to
do so would not reasonably be expected to result, in the aggregate, in a
Material Adverse Effect;

(b)    Each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS indicating that such Employee Benefit Plan is
so qualified and to the Knowledge of Borrower, nothing has occurred or failed to
occur subsequent to the issuance of such determination letter which would cause
such Employee Benefit Plan to lose its qualified status, except where the
failure to do so would not reasonably be expected to result, in the aggregate,
in a Material Adverse Effect;

(c)    no liability to the PBGC (other than required premium payments), any
Employee Benefit Plan or any trust established under Title IV of ERISA has been
or is expected to be incurred by any Credit Party, except where the failure to
do so would not reasonably be expected to result, in the aggregate, in a
Material Adverse Effect;

 

113



--------------------------------------------------------------------------------

(d)    no ERISA Event has occurred or is reasonably expected to occur, except
where the occurrence of such event would not reasonably be expected to result,
in the aggregate, in a Material Adverse Effect;

(e)    except to the extent required under Section 4980B of the Internal Revenue
Code or similar state laws and except to the extent not reasonably expected to
result, in the aggregate, in a Material Adverse Effect, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any of the Credit Parties or
any of their respective ERISA Affiliates; and

(f)    each of the Credit Parties and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan; in each of subclause
(a) through (e), except as would not reasonably be expected to result, in the
aggregate, in a Material Adverse Effect.

4.20    Certain Fees. As of the Closing Date, no broker’s or finder’s fee or
commission with respect to the Transactions will be payable except as payable to
Agents, Lenders and Issuing Banks.

4.21    Solvency. As of the Closing Date, the Credit Parties, on a consolidated
basis are and, upon the incurrence of any Obligation by the Credit Parties on
any date on which this representation and warranty is made, will be on a
consolidated basis, Solvent.

4.22    Compliance with Statutes, Etc. As of the Closing Date, each Credit Party
is in compliance with all Government Approvals, applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except such non-compliance that would not reasonably be expected to
result in a Material Adverse Effect.

4.23    Equator Principles. As of the Closing Date, the Credit Parties are in
compliance in all material respects with the applicable Equator Principles.

4.24    Sanctions; Anti-Corruption Laws; PATRIOT Act. As of the Closing Date, to
the extent applicable, no Credit Party nor, to the Knowledge of the Credit
Parties, any of their respective directors, officers, employees, agents or
Affiliates is (i) the subject of any sanctions or economic embargoes
administered or enforced by the U.S. Department of State or the U.S. Department
of Treasury (including the Office of Foreign Assets Control), or any other
applicable U.S. sanctions authority, the European Union or Her Majesty’s
Treasury (collectively, “Sanctions”, and the associated laws, rules, regulations
and orders promulgated or issued thereunder, collectively, “Sanctions Laws”),
(ii) an organization owned or controlled by a Person, entity, or country or
territory that is the target of Sanctions, or (iii) a Person located, organized
or resident in a country or territory that is, or whose government is, the
target of Sanctions, including, without limitation, currently the Crimea region,
Cuba, Iran, North Korea, and Syria. As of the Closing Date, each Credit Party
and, to the Knowledge of the Credit Parties, their respective directors,
officers, employees, agents and Affiliates is in compliance, in all

 

114



--------------------------------------------------------------------------------

material respects, with (i) applicable Sanctions Laws, (ii) the United States
Foreign Corrupt Practices Act of 1977 and any other applicable anti-bribery or
anti-corruption laws, rules, regulations and orders promulgated or issued
thereunder (collectively, “Anti-Corruption Laws”) and (iii) the Anti-Terrorism
and Money Laundering Laws. No part of the proceeds of the Loans or Letters of
Credit will be used, directly or, to the Knowledge of Borrower, indirectly,
(A) for the purpose of financing any activities or business of or with any
Person or in any country or territory that is known by Borrower at such time to
be the subject of any Sanctions or (B) in any other manner that would result in
a violation of Anti-Corruption Laws, Anti-Terrorism and Money Laundering Laws,
or Sanctions Laws.

4.25    Security Documents. As of the Closing Date, the Security Documents that
have been delivered on or prior to the date this representation is made are
effective to create, in favor of Collateral Agent for the benefit of the Secured
Parties, a legal, valid and enforceable Lien on and security interest in all of
the Collateral purported to be covered thereby, and all necessary recordings and
filings have been made (or will be made concurrently with the occurrence of the
Closing Date) in all necessary public offices, and all other necessary and
appropriate action has been taken, so that the security interest created by each
Security Document is a perfected Lien on and security interest in all right,
title and interest of the Credit Parties in the Collateral purported to be
covered thereby (including delivery to Collateral Agent of the certificates
evidencing all of the Equity Interests in each Subsidiary Guarantor), prior and
superior to all other Liens other than Permitted Liens.

4.26    Insurance. As of the Closing Date and on each Credit Date, all insurance
required to be obtained by the Credit Parties pursuant to Section 5.5
(Insurance) has been obtained and is in full force and effect, and all premiums
then due and payable on all such insurance have been paid.

4.27    Flood Insurance. As of the Closing Date and on each Credit Date, the
applicable Credit Party has obtained flood insurance for each Flood Hazard
Property.

4.28    Regulatory Status. As of the Closing Date:

(a)    SPLNG is subject to the provisions of Section 3 of the NGA and the
regulations of FERC and DOE thereunder, (1) for the siting, construction,
expansion, and the operation of the SPLNG Terminal and (2) with respect to the
import and export of LNG from the SPLNG Terminal. CTPL is subject to the
provisions of Section 7 of the NGA and the regulations of FERC thereunder, for
the construction, expansion, operation and abandonment of the Creole Trail
Pipeline;

(b)    No Credit Party is subject to, or not exempt from, regulation:

(i)    as a “natural-gas company” as such term is defined in the NGA, except for
CTPL;

 

115



--------------------------------------------------------------------------------

(ii)    under PUHCA, except for the books and records requirements applicable to
holding companies and their associate companies under Section 1264 of PUHCA, to
the extent they apply to any Credit Party; or

(iii)    as a “public utility,” an “electric public utility,” a “gas utility”
or, except for CTPL, a “natural gas company” pursuant to Article 4, Section 21
of the Louisiana Constitution, or Title 30 or Title 45 of the Louisiana Revised
Statutes, or the orders, rules and regulations promulgated thereunder;

provided, that a Credit Party (in addition to CTPL) will become subject to
provisions of the NGA and FERC’s regulations thereunder as a “natural-gas
company” at such time as such Credit Party engages in the transportation or sale
of such gas for resale in interstate commerce of “natural gas” as such term is
defined in the NGA. Such Credit Party qualifies for a blanket marketing
certificate for the sale of gas for resale to the extent provided in Part 284,
Subpart L of FERC’s regulations;

(c)    Except in connection with the exercise of any remedy involving control or
possessory rights, none of the Credit Agreement Secured Parties, solely by
virtue of the execution and delivery of the Financing Documents, the
consummation of the transactions contemplated by the Financing Documents, or the
performance of obligations under the Financing Documents, shall be or become
subject to the provisions of:

(i)    Section 3 or Section 7 of the NGA;

(ii)    the NGA as a “natural-gas company” as such term is defined in the NGA;

(iii)    PUHCA; or

(iv)    as a “public utility,” an “electric public utility,” a “gas utility” or
a “natural gas company” pursuant to Article 4, Section 21 of the Louisiana
Constitution, or Title 30 or Title 45 of the Louisiana Revised Statutes, or the
orders, rules and regulations promulgated thereunder.

4.29    Accounts. As of the Closing Date, neither Borrower nor any Subsidiary
Guarantor has any deposit account or securities accounts (each as defined in the
UCC) other than the accounts set forth on Schedule 4.29.

4.30    Government Approvals; Government Rules. As of the Closing Date:

(a)    no material Government Approvals are required for the Projects except for
those set forth on Schedules 4.30(a) and (b), and except for those that may be
required as a result of the exercise of remedies under the Financing Documents;

(b)    all material Government Approvals for the Projects set forth on Schedule
4.30(a) (i) have been duly obtained, were validly issued, are in full force and
effect, (ii) are held in the name of CTPL, SPLNG or such third party allowed
pursuant to Government Rule as

 

116



--------------------------------------------------------------------------------

indicated on Schedule 4.30(a), (iii) are not the subject of any pending
rehearing or appeal to the issuing agency and all applicable fixed time periods
for rehearing or appeal to the issuing agency have expired (except as noted on
Schedule 4.30(a) or Government Approvals which do not have limits on appeal
periods under Government Rule), and (iv) are free from conditions or
requirements (A) the compliance with which could reasonably be expected to have
a Material Adverse Effect or (B) which Borrower, CTPL or SPLNG, as applicable,
does not expect to be able to satisfy on or prior to the commencement of the
relevant stage of the applicable Project except to the extent that a failure to
so satisfy such condition or requirement could not reasonably be expected to
have a Material Adverse Effect;

(c)    all material Government Approvals not obtained as of the Closing Date but
necessary for the Projects are set forth on Schedule 4.30 (b);

(d)    the Projects conform to and comply in all material respects with all
material covenants, conditions, restrictions and reservations in the applicable
Government Approvals and all applicable Government Rules as in effect as of the
date this representation is made and deemed repeated; and

(e)    to the Credit Parties’ Knowledge, there is no action, suit, or proceeding
pending that would reasonably be expected to result in the materially adverse
modification, rescission, termination, or suspension of any Government Approval.

4.31    Tax Status. As of the Closing Date, each Credit Party is treated as a
partnership for U.S. federal income tax purposes or an entity disregarded for
U.S. federal, state and local income tax purposes as separate from its owner and
not an association taxable as a corporation, and neither the execution or
delivery of any Transaction Document nor the consummation of any of the
transactions contemplated thereby shall affect such status.

4.32    Nature of Business. As of the Closing Date, the Credit Parties have not
and are not engaged in any business other than as contemplated by the
Transaction Documents.

4.33    EEA Financial Institutions. As of the Closing Date, no Credit Party is
an EEA Financial Institution.

SECTION 5.    AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as the Commitments have not
been terminated and until the Discharge of Obligations (other than contingent
indemnification obligations with respect to which no claim has been made), such
Credit Party shall perform all covenants in this Section 5.

5.1    Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent:

(a)    Quarterly Financial Statements. Within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, commencing with the Fiscal
Quarter ending June 30, 2019, the consolidated unaudited balance sheets of
Borrower and its Subsidiaries as at

 

117



--------------------------------------------------------------------------------

the end of such Fiscal Quarter and the related consolidated statements of income
and cash flows of Borrower and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, in each case, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail, together with a Financial Officer Certification;

(b)    Annual Financial Statements. Within 120 days after the end of each Fiscal
Year, commencing with the Fiscal Year ending December 31, 2019, (i) a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification; and (ii) with respect to such consolidated
financial statements a report thereon of an independent certified public
accountants of recognized national standing (which report and/or the
accompanying financial statements shall be unqualified as to scope of audit or
any going concern (other than (x) resulting from the impending maturity of any
Indebtedness or (y) resulting from any actual or prospective breach of any
financial covenant contained relating to any First Lien Obligations));

(c)    Compliance Certificate. Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Sections 5.1 (a)
(Quarterly Financial Statements) (commencing with the Fiscal Quarter ending on
June 30, 2019) and 5.1(b) (Annual Financial Statements), a duly executed and
completed Compliance Certificate, certified as complete and correct by an
Authorized Officer of Borrower as part of the Compliance Certificate delivered
in connection with such financial statements;

(d)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies, the
consolidated financial statements of Borrower and its Subsidiaries delivered
pursuant to Section 5.1(a) (Quarterly Financial Statements) or 5.1(b) (Annual
Financial Statements) will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and substance reasonably satisfactory to Administrative
Agent;

(e)    Notice of Default. Promptly, and in any event within 5 Business Days
after any Authorized Officer of Borrower obtains Knowledge (i) of any condition
or event that constitutes a Default or an Event of Default or that notice has
been given to Borrower by Administrative Agent or the Requisite Lenders with
respect thereto; (ii) that any Person has given any notice to Borrower or any of
its Subsidiary Guarantors or taken any other action with respect to any event or
condition set forth in Section 8.1(b) (Default in Other Agreements or
Instruments); or (iii) of the occurrence of any event or change that has caused
or evidences a Material Adverse Effect, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, default, event or
condition, and what action Borrower has taken, is taking and proposes to take
with respect thereto;

 

118



--------------------------------------------------------------------------------

(f)    Notice of Litigation. Promptly, and in any event within 5 Business Days
after any Authorized Officer of Borrower obtains Knowledge of (i) the
institution of any Adverse Proceeding not previously disclosed in writing by
Borrower to Administrative Agent, Lenders and Issuing Banks, or (ii) any
development in any Adverse Proceeding that, in the case of either clause (i) or
(ii), if adversely determined could be reasonably expected to have a Material
Adverse Effect;

(g)    ERISA. Promptly, and in any event no later than 5 Business Days after
becoming aware of the occurrence of or forthcoming occurrence of any ERISA Event
that would reasonably be expected to have a Material Adverse Effect, a written
notice specifying the nature thereof, what action Borrower, any of its
Subsidiary Guarantors or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the IRS, the Department of Labor or the PBGC with respect
thereto;

(h)    Insurance.

(i) Promptly, and in any event by the last day of each Fiscal Year, a customary
certificate from Borrower’s insurance broker(s) (or, in lieu of such
certificate, an officer’s certificate) outlining all material insurance coverage
maintained as of the date of such certificate by Borrower and its Subsidiary
Guarantors;

(ii)    As soon as practicable and in any event within 5 Business Days after any
Credit Party obtains Knowledge of the occurrence of any Event of Loss, Event of
Taking or other event giving rise (or that could reasonably be expected to give
rise) to a claim under any insurance policy maintained in accordance with
Section 5.5 (Insurance) in excess of (A) one hundred and fifty million Dollars
($150,000,000) individually or (B) five hundred million Dollars ($500,000,000)
in any calendar year, in either case, with copies of any material document
relating thereto that are in the possession of any Credit Party; and

(iii)    Promptly, and in any event within 5 Business Days after any Credit
Party obtains Knowledge of any cancellation or material change in the terms,
coverages or amounts of any insurance described in Section 5.5 (Insurance);

(i)    Notice Regarding Material Contracts. Promptly upon: (i) delivery to, or
receipt from, another Material Project Party pursuant to a Material Contract,
copies of all material written notices or other material documents delivered to
such Material Project Party; and (ii) such documents becoming available, copies
of all material written notices or other material documents received by a Credit
Party pursuant to any Material Contract;

(j)    Information Regarding Collateral. Borrower will furnish to Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure, (iii) in any
Credit Party’s jurisdiction of

 

119



--------------------------------------------------------------------------------

organization or (iv) in any Credit Party’s Federal Taxpayer Identification
Number or state organizational identification number, which, in each case, for
the avoidance of doubt, shall be subject to Section 6.12 (Amendments or Waivers
of Organizational Documents). Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless it has given the Collateral Agent
at least 10 Business Days’ prior written notice;

(k)    Notices regarding SPL Project. Promptly upon delivery of such information
to the common security trustee and other financing parties under the SPL Common
Terms Agreement, the construction reports delivered to the common security
trustee pursuant to Section 8.5 of the SPL Common Terms Agreement (or any
similar provision, if any, of any refinancing facility thereof) and any notice,
certification or other documentation of the occurrence of the Project Completion
Date;

(l)    Other Information.

(i)    Promptly after the filing thereof, a copy of each filing, certification,
waiver, exemption, claim, declaration, or registration made with (A) respect to
Government Approvals to be obtained or filed by a Credit Party with any
Governmental Authority or (B) any Governmental Authority in a proceeding in
which SPL or any Credit Party is the captioned party or respondent, in each case
except such filings, certifications, waivers, exemptions, claims, declarations,
or registrations that are routine or ministerial in nature or in respect of
which a failure to file would not reasonably be expected to have a Material
Adverse Effect;

(ii)    Promptly upon obtaining Knowledge thereof, a description of each change
in the status of any Government Approval that is reasonably likely to have a
Material Adverse Effect;

(iii)    Such other information and data with respect to Borrower or any of its
Subsidiary Guarantors as from time to time may be reasonably requested by
Administrative Agent (including any Lender or any Issuing Bank, through the
Administrative Agent); and

(iv)    As soon as practicable and in any event within 5 Business Days after any
Credit Party obtains Knowledge thereof, notice of any other circumstance, act or
condition, not otherwise delivered pursuant to this Section 5.1, which would
reasonably be expected to result in a Material Adverse Effect, and describing
any action being taken or proposed to be taken with respect thereto;

(m)    Certification of Public Information. Borrower acknowledges that certain
of the Lenders may be Public Lenders and, if documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise are being distributed
through IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Non-Public Information shall not be posted on that portion of
the Platform designated for such Public Lenders. Borrower agrees to clearly
designate all information provided to Administrative Agent and the Lenders by or
on behalf of Borrower or any of its Affiliates that is suitable to make
available to Public Lenders. If

 

120



--------------------------------------------------------------------------------

Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.1 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Borrower, its Affiliates and their respective Securities;

(n)    Operating Reports. Prior to the Term Loan Repayment Trigger Date,
promptly upon written request from Administrative Agent, Collateral Agent or any
Lender, and in no event later than 45 days after such written request delivered
to Borrower, all operating reports delivered to Borrower or any Subsidiary
Guarantors pursuant to any Material Contracts and operating and maintenance
agreements to which Borrower or any Subsidiary Guarantor is a party;

(o)    Operating Budgets.

(i)    On the Closing Date, an Operating Budget for the Credit Parties which
shall cover each calendar year through the Final Maturity Date; and

(ii)    Following the Closing Date, until the Term Loan Repayment Trigger Date,
on or about each annual date on which Borrower delivers its audited financial
statement to the Administrative Agent pursuant to Section 5.1(b) (Annual
Financial Statements), Borrower shall deliver to the Administrative Agent a copy
of an updated Operating Budget for each calendar year through the Final Maturity
Date.

(p)    Equator Principles. The Borrower shall provide, on an annual basis for
each Fiscal Year following the Closing Date, concurrently with the financial
statements delivered pursuant to Section 5.1(b), a certification that the
Borrower is in material compliance with the Equator Principles.

5.2    Existence. Each Credit Party will at all times preserve and keep in full
force and effect its existence and all rights and franchises, and Government
Approvals it deems material to its business. Each Credit Party shall at all
times maintain its status as a partnership for U.S. federal income tax purposes
or an entity disregarded for U.S. federal, state and local income tax purposes.
All of the owners of interests in the Subsidiary Guarantors that are treated as
equity for U.S. federal income tax purposes will be United States persons within
the meaning of Code Section 7701(a)(30).

5.3    Payment of Taxes and Claims. Except as would not reasonably be expected
to have a Material Adverse Effect, Borrower will, and will cause each of its
Subsidiary Guarantors to, timely file all federal income Tax returns and all
other Tax returns, and remit or pay all Taxes required to be remitted by it and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings, so long
as adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP, shall have been made therefor. No Credit Party will file
or consent to the filing of any combined, unitary or consolidated tax return
(other than required by law) with any Person (other than Borrower or any of its
Subsidiaries).

 

121



--------------------------------------------------------------------------------

5.4    Maintenance of Properties. Each Credit Party, will maintain or cause to
be maintained in working order ordinary wear and tear excepted, all properties
used or useful in the business of the Credit Parties, except to the extent that
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

5.5    Insurance.

(a)    

(i) Borrower shall maintain insurance customarily carried by companies engaged
in similar businesses, insured with financially sound insurers in such form and
amounts as is necessary to insure the probable maximum loss for the Projects
(through either an individual policy or as part of a group policy maintained by
Borrower, so long as Borrower is included as a “named” insured on all policies).
Borrower will cause one or more property insurance policies to name the
Collateral Agent (on behalf of the Secured Parties) as (A) a “named insured” or
an “additional insured” and (B) as loss payees as their interest may appear
(other than to the extent such endorsements are not commercially available, as
determined in accordance with Prudent Industry Practices and confirmed by an
insurance broker of Borrower).

(ii) Within 30 days of any renewal date for policies of insurance maintained
with respect to Borrower’s property and operations, Borrower will deliver to the
Administrative Agent (a) certificates of insurance, binders or other
documentation evidencing the existence of all insurance for the Project and
(b) a schedule of the insurance policies held by or for the benefit of the
Project. The schedule of insurance shall include the name of the insurance
company, policy number (if available), type of insurance, major limits of
liability, deductibles, and expiration date of the insurance policies. Such
certificates of insurance/binders shall identify underwriters, the type of
insurance and the insurance limits and the policy term Section 5.5.

(iii)    Borrower will promptly furnish the Collateral Agent and/or the
Administrative Agent with copies of all insurance policies, reinsurance
policies, binders and cover notes.

(iv)    Borrower will advise the Administrative Agent in writing as soon as
reasonably practicable of (A) any changes in the coverage or limits provided
under any policy required by this Section 5.5, (B) any default in the payment of
any premium and of any other act or omission on the part of a Credit Party which
would be reasonably anticipated to invalidate or render unenforceable, in whole
or part, any insurance being maintained by the Credit Parties pursuant to this
Section 5.5 and (C) any reduction in the financial rating of any insurer
providing the insurance required hereunder such that the rating no longer meets
the requirements set forth in this Section 5.5, in each of clauses (A) through
(C), that would reasonably be expected to have a Material Adverse Effect.

 

122



--------------------------------------------------------------------------------

(b)    In the event any Credit Party fails to obtain or maintain, or cause to be
obtained and maintained, the full insurance coverage required by this
Section 5.5, the Collateral Agent may (but shall not be obligated to) take out
the required policies of insurance and pay the premiums on the same. All amounts
so advanced by the Collateral Agent shall become an Obligation and Borrower
shall forthwith pay such amounts to the Collateral Agent, together with interest
from the date of payment by the Collateral Agent at the Default Rate.

(c)    Borrower may, directly or through one or more of its Subsidiaries, use
any Net Insurance/Condemnation Proceeds (other than Prepayment
Insurance/Condemnation Proceeds) exceeding $500,000,000 in connection with any
Event of Loss or Event of Taking to repair, restore or replace the applicable
damaged or destroyed assets or otherwise reinvest in the operations and business
of Borrower and its Subsidiaries if each of the following conditions is
satisfied (in which case no consent of any Agent or Lender shall be required) or
waived by the Requisite Lenders within ninety (90) days of the applicable Event
of Loss or Event of Taking:

(i)    No Default or Event of Default (other than a Default or Event of Default
that has occurred primarily as a result of the Event of Loss or Event of Taking)
has occurred and is continuing at the time of such application and after giving
effect to any repair or restoration, such Event of Loss, Event of Taking or
proposed repair or restoration could not reasonably be expected to result in a
Default or Event of Default;

(ii)    Borrower submits a reasonably detailed plan (the “Repair and Restoration
Plan”) to the Collateral Agent and the Administrative Agent describing the
applicable Credit Party’s plan, time schedule and associated costs for
effectuating the applicable improvements, repairs and restorations or
reinvestment in the operations and business of Borrower and its Subsidiaries and
such plan is reviewed and approved by the Requisite Lenders in consultation with
the Independent Engineer;

(iii)    Borrower certifies that such improvements, repairs and restorations or
reinvestment in accordance with the Repair and Restoration Plan are technically
and economically feasible within a period of three hundred and sixty five
(365) days (plus up to an additional one hundred eighty (180) days if Borrower
is exercising commercially reasonable efforts to complete the improvements,
repairs and restorations) from the date of receipt of such Net
Insurance/Condemnation Proceeds or are otherwise reinvested in assets or
properties permitted by Sections 6.5 (Investments), 6.7 (Fundamental Changes;
Disposition of Assets; Acquisitions) or 6.11 (Conduct of Business);

(iv)    after taking into consideration the availability of Net
Insurance/Condemnation Proceeds, business interruption insurance proceeds, any
Revenues received by Borrower and its Subsidiary Guarantors and any
distributions reasonably expected to be received by Borrower from its
Subsidiaries, it is reasonably projected that there will be adequate amounts
available to pay all ongoing expenses, including Debt Service, during the period
of improvement, repair or restoration (and the Independent Engineer shall have
confirmed the projected revenues and projected costs of the Repair and
Restoration Plan during such period); and

 

123



--------------------------------------------------------------------------------

(v)    the Collateral Agent and Administrative Agent shall have received a
confirmation by (A) the Independent Engineer of its agreement with the matters
set forth in sub-clauses (ii) – (iv) and (B) Borrower of their certification of
the matters set forth in sub-clauses (i) – (iii).

(d)    Borrower may, directly or through one or more of its Subsidiaries, use
any Net Insurance/Condemnation Proceeds less than $500,000,000 in connection
with any Event of Loss or Event of Taking to repair, restore or replace the
applicable damaged or destroyed assets or otherwise reinvest in the operations
and business of Borrower and its Subsidiaries to the extent permitted hereunder
so long as Borrower certifies to the Administrative Agent that (i) the Net
Insurance/Condemnation Proceeds received (or reasonably anticipated by Borrower
to be received) by Borrower and the Subsidiary Guarantors are less than
$500,000,000; (ii) such Net Insurance/Condemnation Proceeds are paid, reinvested
or otherwise utilized within three hundred sixty-five (365) days of receipt
thereof by Borrower or the Subsidiary Guarantors (which 365-day period may be
extended by an additional one hundred and eighty (180) days if Borrower shall
have provided to Administrative Agent a binding commitment to make any such
payment, restoration or reinvestment); and (iii) no Event of Default has
occurred and is continuing at the time of such application (other than (x) an
Event of Default that has occurred as a result of the Event of Loss or Event of
Taking and/or (y) an Event of Default that would be cured as a result of
application of the applicable Net Insurance/Condemnation Proceeds).

(e)    Borrower shall cause, directly or through one or more of its
Subsidiaries, any necessary improvements, repairs and restorations to be
commenced and completed in material compliance with the Repair and Restoration
Plan, if applicable, and promptly and in accordance with Prudent Industry
Practices at the cost and expense of the applicable Credit Party.

5.6    Revenue Account. (a) All revenues of Borrower and the Subsidiary
Guarantors shall be deposited in the Revenue Account or, as soon as practicable
upon receipt therein following the Closing Date, transferred from the Existing
Accounts into the Revenue Account, (b) the Borrower and the Subsidiary
Guarantors shall direct third parties to deposit all such revenues into the
Revenue Account and (c) during any period in which Borrower has not satisfied
the requirements for distributions set forth in Section 6.17 (Restricted
Payments), Borrower will deliver, on a quarterly basis, a certificate setting
forth, in reasonable detail, the amount of funds available in the Revenue
Account, and application of funds therefrom, to the Administrative Agent.

5.7    Books and Records; Inspections. Each Credit Party will keep proper books
of record and accounts in which full, true and correct entries in conformity in
all material respects with GAAP shall be made of all dealings and transactions
in relation to its business and activities. Each Credit Party will permit any
authorized representatives designated by the Administrative Agent to visit and
inspect any of the properties of any Credit Party to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers, engineers
and independent public accountants, all upon reasonable prior written notice and
at such reasonable times during normal business hours and as often as may
reasonably be requested; provided that unless an Event of

 

124



--------------------------------------------------------------------------------

Default shall have occurred and be continuing, such visits and inspections shall
be limited to once in each calendar year and shall be at the sole cost and
expense of Administrative Agent (except that Administrative Agent may make one
such visit to each Project and Borrower’s Principal Office in each calendar
year, the reasonable cost and expense thereof shall be borne by Borrower).

5.8    Compliance with Laws.

(a)    Each Credit Party will comply, and each Credit Party shall cause all of
its subsidiaries and all other Persons under its control, if any, on or
occupying any Project to comply with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which would reasonably be expected to
have a Material Adverse Effect.

(b)    The Credit Parties and all other Persons under their control shall comply
in all material respects with Anti-Terrorism and Money Laundering Laws and
Sanctions Laws.

(c)    The Credit Parties shall at all times obtain and maintain and use
commercially reasonably efforts to cause third parties (including Affiliates
that are not Credit Parties), as allowed pursuant to Government Rule, to obtain
and maintain in full force and effect all permits, licenses, trademarks,
patents, agreements or Government Approvals necessary for the Projects, except
to the extent as would not reasonably be expected to have a Material Adverse
Effect.

(d)    The Credit Parties will not, and will procure that their Affiliates,
directors and officers do not, directly or, to the Credit Parties’ knowledge,
indirectly, use the proceeds of the Loans or Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any subsidiary, Joint
Venture partner or other Person:

(i)    in furtherance of an offer, payment, promise to pay or authorization of
the payment or giving of money or anything else of value, to any Person in
violation of any Anti-Terrorism and Money Laundering Laws, Anti-Corruption Laws
or Sanctions Laws, to the extent applicable;

(ii)    to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the target of Sanctions; or

(iii)    in any other manner that would result in a violation of any Anti-
Terrorism and Money Laundering Laws, Anti-Corruption Laws or Sanctions, by any
Person (including any Person participating in the Loans, whether as Lender,
Administrative Agent, Collateral Agent or otherwise).

 

125



--------------------------------------------------------------------------------

5.9    Environmental.

(a)    Environmental Disclosure. Borrower will deliver to Administrative Agent
(and Administrative Agent shall deliver to the Lenders and, if so requested, the
Issuing Banks):

(i)    as soon as reasonably practicable following receipt thereof, copies of
all written environmental audits, assessments, investigations, analyses and
reports prepared by any independent consultants (excluding, for clarity, legal
counsel) with respect to any (A) significant environmental matters at or related
to any Project that, in any such case would reasonably be expected to have a
Material Adverse Effect, or (B) Environmental Claims against any Credit Party
that, in any such case would reasonably be expected to have a Material Adverse
Effect; and

(ii)    as soon as reasonably practicable following the occurrence thereof,
written notice describing in reasonable detail (1) any Release that has a
reasonable possibility of resulting in Environmental Claims that would
reasonably be expected to have a Material Adverse Effect and (2) any remedial
action taken by Borrower or any other Person in response to (A) the Release by
any Credit Party, the occurrence of which would reasonably be expected to result
in one or more Environmental Claims that would reasonably be expected to have a
Material Adverse Effect, or (B) any Environmental Claims that would reasonably
be expected to have a Material Adverse Effect.

(b)    Obligation to Cure, Etc. Each Credit Party shall promptly take any and
all actions reasonably necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against it where the failure to
do so would reasonably be expected to have a Material Adverse Effect.

5.10    Subsidiaries. In the event that any Person becomes a Subsidiary of
Borrower (other than any Excluded Subsidiary) after the Closing Date, Borrower
shall (a) promptly cause such Subsidiary (other than any Excluded Subsidiary) to
become a Subsidiary Guarantor hereunder and a Grantor under the Pledge and
Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a supplement to the Pledge and Security Agreement, and (b) take
all such actions and execute and deliver, or cause to be executed and delivered,
all such documents, instruments, agreements, and certificates reasonably
required to effectuate similar purposes or results to those described in
Sections 3.1(b) (Organizational Documents; Incumbency) and 3.1(n) (Perfection of
Security). Borrower shall take, or shall cause such Subsidiary to take, all of
the actions referred to in Section 3.1(n) (Perfection of Security) necessary to
grant and to perfect a first priority Lien (subject to Permitted Liens) in favor
of Collateral Agent, for the benefit of the Secured Parties, under the Pledge
and Security Agreement in 100% of the Equity Interests of such Subsidiary to the
extent such Equity Interests are required to be so pledged by the Pledge and
Security Agreement. With respect to each such Subsidiary, Borrower shall as soon
as practicable and in any event no later than 10 Business Days after such Person
becomes a Subsidiary send to Administrative Agent written notice setting forth
with respect to such Person (i) the date on which such Person became a
Subsidiary of Borrower and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower; and such
written notice shall be deemed to supplement Schedules 4.1 and 4.2 for all
purposes hereof.

 

126



--------------------------------------------------------------------------------

5.11    [Reserved].

5.12    [Reserved].

5.13    Further Assurances. At any time or from time to time upon the request of
Administrative Agent or Collateral Agent, each Credit Party will, at its
expense, promptly execute, acknowledge and deliver such further documents
(including UCC financing statements and UCC continuation statements) and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Financing Documents and to
ensure the validity, enforceability and legality of this Agreement or any other
Financing Document and the rights of the Secured Parties and the Collateral
Agent hereunder or thereunder; provided that if the Administrative Agent or
Collateral Agent requests that any Credit Party execute a mortgage in
furtherance of this Section 5.13 (it being acknowledged that the Administrative
Agent or the Collateral Agent may only do so to the extent any such real estate
constitutes a Real Estate Asset and is not an Excluded Asset (as defined in the
Pledge and Security Agreement)), no Credit Party shall execute such mortgage
until the date that is 30 days following the date that the Administrative Agent
makes a draft of such mortgage and Flood Certificates for the real properties
subject to such mortgage available to the Lenders pursuant to
Section 10.1(b)(i). In furtherance and not in limitation of the foregoing, each
Credit Party shall take such actions as Administrative Agent or Collateral Agent
may reasonably request from time to time to ensure that the Obligations are
guaranteed by the Subsidiary Guarantors and are secured by the Collateral and
that the Liens on the Collateral that are duly perfected in accordance with all
applicable Government Rules for the purposes of perfecting the first priority
Lien (subject only to Permitted Liens) created, or purported to be created, in
favor of the Collateral Agent or the Secured Parties under this Agreement or any
other Financing Documents.

5.14    Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely for purposes permitted in this Agreement.

5.15    Debt Service Reserve Amount. To the extent the Term Loan Repayment
Trigger Date has not occurred, on the last day of the first full calendar
quarter after the occurrence of the Project Completion Date, Borrower shall have
on deposit (in cash (which may include borrowings under the Revolving
Commitments) or by delivering an Acceptable Letter of Credit or a Letter of
Credit) into the Debt Service Reserve Account an amount equal the projected Debt
Service relating to the Term Loans over the next six (6) months. On and after
the last day of the first full calendar quarter after the occurrence of the
Project Completion Date and prior to the occurrence of the Term Loan Repayment
Trigger Date, the Debt Service Reserve Account shall be funded with an amount
equal to the projected Debt Service relating to the relating to the Commitments
and Term Loans thereunder over the next six (6) months.

 

127



--------------------------------------------------------------------------------

5.16    Technology.

On the Closing Date, each of CTPL and SPLNG shall maintain in place all licenses
and other rights with respect to technology, in each case to the extent
necessary for the operation or maintenance of the applicable Project, except
where the failure to take such actions or maintain such licenses or rights would
not reasonably be expected to have a Material Adverse Effect.

5.17    Post-Closing Obligations.

(a)    On or prior to the date that is thirty (30) days after the Closing Date
(as such period may be extended by the Administrative Agent (in its
discretion)), Borrower shall deliver to the Collateral Agent a Control Agreement
in respect of each deposit account or securities accounts (each as defined in
the UCC) of the Credit Parties other than the Excluded Accounts.

(b)    On or prior to the date that is sixty (60) days after the Closing Date
(as such period may be extended by the Administrative Agent (in its
discretion)), Borrower shall deliver to the Collateral Agent, in form and
substance reasonably satisfactory to the Administrative Agent:

(i)    a fully executed and, if required to effect recording, notarized
Mortgage, in proper form for recording in all applicable jurisdictions,
encumbering each Real Estate Asset listed in Schedule 5.17 (each a “Mortgaged
Property”);

(ii)    a Landlord Consent and Estoppel for each of (i) the Crain Lands
Leasehold Estate and (ii) the Crain Brothers Leasehold Estate;

(iii)    an ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more nationally recognized title companies with
respect to each Mortgaged Property and including customary available
endorsements (each, a “Title Policy”), in an aggregate amount of not less than
$750,000,000; and

(iv)    an opinion of Louisiana counsel to each of the Credit Parties covering
the enforceability of the Mortgage and other customary matters related thereto.

SECTION 6.    NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as the Commitments have not
been terminated and until the Discharge of Obligations (other than contingent
indemnification obligations with respect to which no claim has been made), such
Credit Party shall perform all covenants in this Section 6.

6.1    Indebtedness. No Credit Party shall directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:

(a)    (i) the First Lien Obligations; (ii) any Replacement Debt that is not
secured on a pari passu basis with the Loans and Obligations; (iii) any
Additional Secured Indebtedness; (iv) any Additional Unsecured Indebtedness; and
(v) any Indebtedness under the

 

128



--------------------------------------------------------------------------------

Existing Indenture outstanding as of the date hereof; provided, that, in any
such case, only Borrower shall directly incur Replacement Debt, Additional
Secured Indebtedness or Additional Unsecured Indebtedness and the other Credit
Parties may guarantee such Replacement Debt, Additional Secured Indebtedness or
Additional Unsecured Indebtedness;

(b)    purchase money Indebtedness or Capital Lease Obligations to the extent
incurred in the ordinary course of business to finance the acquisition or
licensing of intellectual property or items of equipment; provided, that (i) if
such obligations are secured, they are secured only by Liens upon the equipment
or intellectual property being financed and (ii) the aggregate principal amount
and the capitalized portion of such obligations do not at any time exceed
$75,000,000 in the aggregate;

(c)    Indebtedness incurred by any Credit Party arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations (including Indebtedness consisting of the deferred purchase price of
property acquired in a Permitted Acquisition), or from guarantees or letters of
credit, surety bonds or performance bonds securing the performance of such
Credit Party pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
any Credit Party;

(d)    Indebtedness that is unsecured not to exceed $250,000,000 in the
aggregate at any time outstanding;

(e)    trade or other similar Indebtedness incurred in the ordinary course of
business, which is (i) not more than ninety (90) days past due, or (ii) being
contested in good faith and by appropriate proceedings;

(f)    contingent liabilities incurred in the ordinary course of business,
including the acquisition or sale of goods, services, supplies or merchandise in
the normal course of business, the endorsement of negotiable instruments
received in the normal course of business and indemnities provided under any of
the Transaction Documents;

(g)    to the extent constituting Indebtedness, indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course or other cash
management services in the ordinary course of business;

(h)    to the extent constituting Indebtedness, obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, indemnification
obligations, obligations to pay insurance premiums, take-or-pay obligations
contained in supply agreements and similar obligations incurred in the ordinary
course of business;

(i)    Indebtedness in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business;

(j)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

 

129



--------------------------------------------------------------------------------

(k)    unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;

(l)    Indebtedness consisting of the financing of insurance premiums in
customary amounts consistent with operations and business of the Credit Parties
in the ordinary course of business;

(m)    Subordinated Indebtedness between or among the Credit Parties; provided
that, all such Indebtedness shall be evidenced by an Intercompany Note;

(n)    with respect to Borrower, Indebtedness of a Person or Indebtedness
attaching to assets of a Person that, in either case, becomes a Subsidiary of
Borrower or Indebtedness attaching to assets that are acquired by Borrower or
any of its Subsidiaries, provided that (i) such Indebtedness existed at the time
such Person became a Subsidiary of Borrower or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, and
(ii) such Indebtedness is not guaranteed in any respect by Borrower or any
Subsidiary Guarantor (other than by any such Person that so becomes a Subsidiary
of Borrower);

(o)    Indebtedness to current or former officers, managers, consultants,
directors and employees of Cheniere Energy Partners GP, LLC or any Credit Party
(or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) incurred in lieu of the payment
of cash consideration for the redemption of Equity Interests or securities
convertible into Equity Interests of Borrower or Parent of Borrower; provided
that payment of such Indebtedness is subordinated to the repayment of the
Obligations on terms and conditions acceptable to Administrative Agent; provided
that the aggregate principal amount of such Indebtedness does not exceed
$5,000,000 at any time outstanding (it being understood that the consideration
payable in respect of such Equity Interests or securities convertible into
Equity Interests may be calculated net of any applicable exercise price, taxes
or other amounts payable by the holder or beneficiary thereof in respect of such
Equity Interests or convertible securities);

(p)    [Reserved];

(q)    Indebtedness in respect of Commodity Hedge Agreements, in each case
subject to Section 6.16 (Speculative Transactions); and

(r)    all premiums (if any), interest, fees, expenses, charges and additional
or contingent interest on obligations described in paragraphs (b), through
(q) above;

provided that after giving effect to the incurrence of such Indebtedness,
Borrower shall be in Pro Forma compliance with Section 6.6 (Financial Covenant).
For the avoidance of doubt, Indebtedness of any Unrestricted Subsidiary (for
which the Credit Parties are not guarantors or obligors) shall not be prohibited
or limited by this Section 6.1.

 

130



--------------------------------------------------------------------------------

6.2    Liens. No Credit Party shall, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind of any Credit Party, whether now owned or hereafter acquired or
licensed, or any income, profits or royalties therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income,
profits or royalties under the UCC of any State, or under any similar recording
or notice statute or under any applicable intellectual property laws, rules or
procedures, except:

(a)    (i) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Financing Document and (ii) Liens in favor of the
Collateral Agent or any other agent, trustee, representative or Person in
respect of any additional debt service reserve account established for the
benefit of any Indebtedness permitted by clause (a) of Section 6.1
(Indebtedness);

(b)    Liens securing (i) Indebtedness with respect to Commodity Hedge
Agreements permitted to be entered into pursuant to Section 6.16 (Speculative
Transactions) and (ii) Indebtedness described in clause (c) of Section 6.1
(Indebtedness);

(c)    Liens which are specific Schedule B exceptions to the coverage afforded
by a Title Policy;

(d)    statutory Liens or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than 30 days or
if more than 30 days overdue, are unfiled and no other action has been taken to
enforce such Lien or which are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP to the extent required by GAAP;

(e)    pledges or deposits of cash or letters of credit to secure the
performance of bids, trade contracts (other than for borrowed money), government
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and return of money bonds, letters of credit and other obligations of a
like nature incurred in the ordinary course of business and in accordance with
the then-effective Operating Budget;

(f)    Capital Leases and purchase money liens on property purchased securing
obligations not in excess of $75,000,000 in the aggregate;

(g)    easements, rights of way, encroachments and other similar encumbrances
affecting real property which are incurred in the ordinary course of business
and encumbrances consisting of zoning or other rights reserved to or vested in
any governmental office or agency, licenses, restrictions on the use of property
or encumbrances, defects or imperfections in title which do not materially
impair such property for the purpose for which the applicable Credit Party’s
interest therein was acquired or materially interfere with the operation of the
Projects as contemplated by the Transaction Documents;

(h)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments; provided that such Liens
(i) attach only to such Investments and (ii) secure only obligations incurred in
the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing or otherwise;

 

131



--------------------------------------------------------------------------------

(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(j)    Liens (i) created in the ordinary course of business on deposits to
secure liability for premiums to insurance carriers or securing insurance
premium financing arrangements, arising in connection with conditional sale,
title retention, consignment or similar arrangements for the sale of goods or
securing letters of credit issued in the ordinary course of business and (ii) of
SPL or its secured lenders or creditors on any corporate or joint property
policy collectively insuring the assets of Borrower and its Subsidiaries
(including SPL) and Liens granted in favor of secured creditors of Borrower or
its Subsidiaries over such interests;

(k)    Mechanics’ Liens, Liens of lessors and sublessor, other common law Liens
and similar Liens incurred in the ordinary course of business for sums which
secure amounts not overdue for a period of more than 30 days or if more
than 30 days overdue, are unfiled and no other action has been taken to enforce
such Lien or which are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP to the extent required by GAAP;

(l)    legal or equitable encumbrances (other than any attachment prior to
judgment, judgment lien or attachment in aid of execution on a judgment) deemed
to exist by reason of the existence of any pending litigation or other legal
proceeding if the same is effectively stayed or the claims secured thereby are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP to the extent required by GAAP;

(m)    Liens arising out of judgments or awards not constituting an Event of
Default so long as an appeal or proceeding for review is being prosecuted in
good faith and for the payment of which adequate cash reserves, bonds or other
cash equivalent security have been provided or are fully covered by insurance
(other than any customary deductible);

(n)    Liens for workers’ compensation awards and similar obligations not then
delinquent and any such Liens, whether or not delinquent, whose validity is at
the time being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP;

(o)    Liens on Permitted Debt described in clause (b) of Section 6.1
(Indebtedness); provided, any such Lien shall encumber only the asset acquired
with the proceeds of such Indebtedness;

(p)    Liens on assets acquired, or on assets of a Person that is acquired or
merged with or into or consolidated with any Credit Party to the extent
permitted hereunder, provided that such Liens (i) shall be existing at the time
of such acquisition, (ii) do not extend to property not subject to such Liens at
the time of such acquisition (other than improvements thereon) and (iii) are not
created in anticipation or contemplation of such acquisition;

 

132



--------------------------------------------------------------------------------

(q)    Liens as contemplated under the Material Contracts that are in existence
as of the Closing Date that expire in accordance with their terms or are
terminated by the counterparty thereunder; provided that such Liens may not,
after the Closing Date, extend to (i) any assets of any Credit Party not party
to such existing Material Contract or (ii) any additional property of the
applicable Credit Party party to such existing Material Contract;

(r)    the replacement, extension or renewal of any Lien permitted by this
Section 6.2; provided that such Lien is on the same assets originally subject
thereto and arises out of the extension, renewal or replacement of the
Indebtedness secured thereby (without any increase in the amount thereof except
to the extent permitted herein);

(s)    Liens solely on any cash earnest money deposits made by any Credit Party
in connection with any letter of intent or purchase agreement permitted
hereunder;

(t)    [Reserved];

(u)    [Reserved];

(v)    Liens for Taxes not yet due and payable or which are being contested in
good faith and by appropriate actions, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP to
the extent required by GAAP;

(w)    non-exclusive outbound licenses of patents, copyrights, trademarks and
other Intellectual Property rights granted by Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of Borrower or such Subsidiary;

(x)    non-consensual statutory Liens and rights of setoff of financial
institutions over deposit accounts held at such financial institutions to the
extent such Liens or rights of setoff secure or allow setoff against amounts
owing for fees and expenses relating to the applicable deposit account;

(y)    Liens on property rented to, or leased by, any Credit Party pursuant to a
Sale and Leaseback Transaction; provided, that (i) such Sale and Leaseback
Transaction is permitted by Section 6.9 (Sale and Leasebacks); (ii) such Liens
do not encumber any other property of the Credit Parties; and (iii) such Liens
secure only the Indebtedness incurred in connection with such Sale and Leaseback
Transaction; and

(z)    Liens not otherwise permitted by this Section 6.2 in an aggregate amount
not to exceed $50,000,000 at any time outstanding;

provided, however, that no reference herein to Liens permitted hereunder
(including Permitted Liens), including any statement or provision as to the
acceptability of any Liens (including Permitted Liens), shall in any way
constitute or be construed as to provide for a subordination of

 

133



--------------------------------------------------------------------------------

any rights of the Agents, the Lenders, the Issuing Banks or other Credit
Agreement Secured Parties hereunder or arising under any of the other Financing
Documents in favor of such Liens. For the avoidance of doubt, Liens on the
assets of any Unrestricted Subsidiary shall not be prohibited this Section 6.2.

6.3    No Further Negative Pledges. No Credit Party shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations, except with respect to (a) specific property encumbered to secure
payment of particular Indebtedness or to be sold pursuant to an executed
agreement with respect to a disposition of assets permitted pursuant to
Section 6.7(a)(i) (Fundamental Changes; Disposition of Assets; Acquisitions),
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, Joint Venture
agreements and similar agreements entered into in the ordinary course of
business to the extent permitted hereunder (provided that such restrictions are
limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses, Joint Venture agreements or similar
agreements, as the case may be) and (c) restrictions identified on Schedule 6.3.

6.4    Restrictions on Subsidiary Distributions. No Credit Party shall create,
and, in the case of clause (a) hereof, no Credit Party shall permit Sabine Pass
LNG – LP, LLC to create, or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary Guarantor or Sabine Pass LNG – LP, LLC to (a) pay dividends or
make any other distributions on any of such Person’s Equity Interests owned by
any Credit Party, (b) repay or prepay any Indebtedness owed by such Subsidiary
Guarantor to Borrower or any other Credit Party, (c) make loans or advances to
Borrower or any other Credit Party, or (d) transfer, lease or license any of its
property or assets to Borrower or any other Credit Party.

6.5    Investments. No Credit Party shall directly or indirectly, make or own
any Investment in any Person, including any Joint Venture, except:

(a)    Investments in Cash and Cash Equivalents;

(b)    (i) equity Investments owned as of the Closing Date in any Subsidiary,
(ii) equity Investments made after the Closing Date in any Subsidiary Guarantor,
(iii) Investments in any Unrestricted Subsidiary (other than SPL) not to exceed
$100,000,000 plus any amounts that are available to be distributed by Borrower
pursuant to Section 6.17 (Restricted Payments) in the aggregate and
(iv) Investments in SPL (whether made prior to the Closing Date or after the
Closing Date);

(c)    Investments in deposits, prepayments and other credits to suppliers made
in the ordinary course of business consistent with the past practices of the
Credit Parties;

(d)    intercompany loans to the extent permitted under Section 6.1(m)
(Indebtedness);

 

134



--------------------------------------------------------------------------------

(e)    Capital Expenditures;

(f)    Permitted Acquisitions permitted pursuant to Section 6.7 (Fundamental
Changes; Disposition of Assets; Acquisitions);

(g)    Subject to Section 6.16 (Speculative Transactions), Permitted Hedging
Agreements or Commodity Hedge Agreements that constitute Investments;

(h)    Investments of any Person that becomes a Subsidiary of Borrower on or
after the Closing Date; provided that (i) such Investments exist at the time
such Person is acquired, and (ii) such Investments are not made in anticipation
or contemplation of such Person becoming a Subsidiary;

(i)    with respect to Borrower, loans and advances to current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) of Cheniere Energy Partners GP, LLC, acting on behalf of
Borrower, and of Borrower’s Subsidiaries, made in the ordinary course of
business in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding to any current or former officers, managers, consultants, directors
and employees (or their respective spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees) or $5,000,000 at any
time outstanding to all current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees);

(j)    Investments in (i) any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors, and (ii) securities of trade creditors or
customers that are received in settlement of bona fide disputes;

(k)    Investments made in the ordinary course of business consisting of
negotiable instruments held for collection in the ordinary course of business
and lease, utility and other similar deposits in the ordinary course of
business;

(l)    Investments the consideration for which consists of Equity Interests
(that are not Disqualified Equity Interests) of Borrower or Cheniere Energy,
Inc.;

(m)    Investments made using the proceeds of any Retained Excess Cash Flow (and
in compliance with Section 6.11 (Conduct of Business)); and

(n)    additional Investments in an aggregate amount not to exceed $100,000,000
during the term of this Agreement.

 

135



--------------------------------------------------------------------------------

6.6    Financial Covenants.

(a)    Prior to the Project Completion Date, Borrower shall cause at least one
of the following to be satisfied as of the last day of each Fiscal Quarter
beginning with the first full Fiscal Quarter after the Closing Date:

(i)    the Debt Service Coverage Ratio shall not be less than 1.15 to 1.00 as of
the end of any such fiscal quarter; or

(ii)    (w) the remaining undrawn amounts under the Revolving Facility, plus
(x) the remaining undrawn amounts under the Term Facility, plus (y)(1)
contracted amounts being paid to Borrower and its Subsidiaries in connection
with the operations of the Projects and Train 1 through Train 5 of the SPL
Project, minus (2) any Operation and Maintenance Expenses and debt service
obligations (including debt service reserve requirements, solely to the extent
such debt service reserve requirements have been funded in cash) of Borrower and
its Subsidiaries, plus (z) available cash of Borrower and its Subsidiaries, is
at least equal to Borrower’s then-current estimates of the total remaining
amount of Capital Expenditures for the design, development procurement,
construction, commissioning and operation of Train 6 Facilities.

(b)    On and after the Project Completion Date, Borrower shall not permit the
Debt Service Coverage Ratio as of the end of any Fiscal Quarter from and
following the Initial Quarterly Principal Payment Date to be less than 1.15 to
1.00.

(c)    Not later than twenty (20) Business Days (as extended by the
Administrative Agent, in its reasonable discretion) following the last day of
each Fiscal Quarter beginning with the first full Fiscal Quarter after the
Closing Date, Borrower shall calculate and deliver to the Administrative Agent
its calculation of the Debt Service Coverage Ratio, or, prior to the Project
Completion Date, its calculation of the requirement set forth in
Section 6.6(a)(ii) above. The Administrative Agent shall notify Borrower in
writing of any reasonable corrections which should be made to such Debt Service
Coverage Ratio calculations, within ten (10) Business Days of receipt. Borrower
shall incorporate all such reasonable corrections, changes or adjustments
consistent with the terms of this Agreement.

(d)

(i)    Notwithstanding anything to the contrary contained in Section 6.6(a) or
Section 6.6(b), if Borrower fails to comply with the Financial Covenant, then
until the 10th Business Day after delivery of the calculations specified in
Section 6.6(c), Borrower shall have the right to receive cash equity
contributions (directly or indirectly) from one or more of its parent companies
in an aggregate amount equal to the amount that, if added to Revenues for the
relevant period, would have been sufficient to cause compliance with the
Financial Covenant for such measurement period (an “Equity Cure”).

(ii)    Borrower shall give the Administrative Agent written notice (the “Cure
Notice”) of an Equity Cure on or before the day the Equity Cure is consummated.
Borrower shall not be entitled to exercise the Equity Cure more than two times
within any consecutive four Fiscal Quarters or more than five times in total.

 

136



--------------------------------------------------------------------------------

(iii)    Upon the delivery by Borrower of a Cure Notice, no Default or Event of
Default shall be deemed to exist pursuant to the Financial Covenant (and any
such Default or Event of Default shall be retroactively considered not to have
existed or occurred). If the Equity Cure is not consummated within 10 Business
Days after delivery of the calculations specified in Section 6.6(c), each such
Default or Event of Default shall be deemed reinstated.

(iv)    The cash amount received by Borrower pursuant to exercise of the right
to make an Equity Cure shall be added to Revenues for the last quarter of the
immediately preceding measurement period solely for purposes of recalculating
compliance with the Financial Covenant for such measurement period and of
calculating the Financial Covenant as of the end of the next three following
measurement periods; except as set forth in this Section 6.6(d) and the
definition of “Revenues”, the Equity Cure may not be used in any other
calculation for purposes of any provision under this Agreement. For the
avoidance of doubt, an Equity Cure shall be deemed to be made on the last
Business Day of the relevant measurement period even if such Equity Cure is made
after such date.

6.7    Fundamental Changes; Disposition of Assets; Acquisitions.

(a)    No Credit Party shall (i) enter into any transaction of merger,
amalgamation or consolidation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or (ii) convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or (iii) acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

(i)    (A) any Subsidiary Guarantor of Borrower may be merged or amalgamated
with or into Borrower or any Subsidiary Guarantor, as the case may be, or be
liquidated, wound up or dissolved (other than CTPL or SPLNG), or all or any part
of its business, property or assets may be conveyed, sold, leased, transferred
or otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Subsidiary Guarantor; provided, in the case of such a merger,
Borrower, or such Subsidiary Guarantor, as applicable, shall be the continuing
or surviving Person and provided further that no such merger or amalgamation
shall be permitted if any Non-Recourse Indebtedness of the entity merging with
or into Borrower or such other Subsidiary Guarantor shall become recourse to the
assets of Borrower or such Subsidiary Guarantor and (B) any Subsidiary (other
than SPL) that is not a Subsidiary Guarantor may be merged or amalgamated with
or into any other Subsidiary (other than SPL) that is not a Subsidiary
Guarantor, as the case may be, or be liquidated, wound up or dissolved, or all
or any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Subsidiary that is not a Subsidiary Guarantor (other than
SPL);

 

137



--------------------------------------------------------------------------------

(ii)    sales or other dispositions of assets that do not constitute Asset
Sales;

(iii)    Asset Sales for an aggregate consideration of less than $30,000,000 per
Fiscal Year or $75,000,000 in the aggregate since the Closing Date; provided
that (w) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of Cheniere Energy Partners GP, LLC, acting on behalf of
Borrower (or similar governing body)), (x) no less than 75% thereof shall be
paid in Cash or Cash Equivalents, (y) the Net Asset Sale Proceeds thereof, if
any, shall be applied as required by Section 2.13(a) (Asset Sales) and (z) no
Event of Default shall have occurred and be continuing or would result
therefrom;

(iv)    any Asset Sale of direct Equity Interests in CTPL so long as the Net
Asset Sale Proceeds received by the Credit Parties are applied or reinvested in
accordance with Section 2.13 (Mandatory Prepayments; Commitment Termination);

(v)    any Asset Sale of direct or indirect Equity Interests in SPLNG so long as
(i) the Net Asset Sale Proceeds received by the Credit Parties are applied or
reinvested in accordance with Section 2.13 (Mandatory Prepayments; Commitment
Termination) and (ii) Borrower continues to hold, directly or indirectly, and
control legally and beneficially on a fully diluted basis more than 50% of the
economic and voting rights associated with ownership of all outstanding Equity
Interests of all classes of Equity Interests of SPLNG;

(vi)    any Asset Sale of direct or indirect Equity Interests in SPL so long as
(i) the Net Asset Sale Proceeds received by the Credit Parties are applied or
reinvested in accordance with Section 2.13 (Mandatory Prepayments; Commitment
Termination) other than as permitted to be used to make a Restricted Payment in
accordance with Section 6.17(a)(ii) and (ii) Borrower continues to hold,
directly or indirectly, and control legally and beneficially on a fully diluted
basis more than 50% of the economic and voting rights associated with ownership
of all outstanding Equity Interests of all classes of Equity Interests of SPL;

(vii)    Permitted Acquisitions, the Acquisition Consideration for which
constitutes (A) less than $250,000,000 in the aggregate in any Fiscal Year, and
(B) less than $500,000,000 in the aggregate from the Closing Date to the date of
determination;

(viii)    any Credit Party may liquidate or otherwise dispose of Cash
Equivalents in the ordinary course of business;

(ix)    a Sale and Leaseback Transaction for which the aggregate sale
consideration is not in excess of $50,000,000;

(x)    Investments made in accordance with Section 6.5 (Investments);

 

138



--------------------------------------------------------------------------------

(xi)    any Credit Party may sell or discount, in each case without recourse and
in the ordinary course of business, accounts receivable or notes receivable
arising in the ordinary course of business but only in connection with the
compromise or collection thereof;

(xii)    to the extent constituting a disposition, sale, exchange or transfer,
the unwinding of any Permitted Hedging Agreement and/or Commodity Hedge
Agreement in accordance with the Financing Documents; or

(xiii)    acquisitions made using the proceeds of any Retained Excess Cash Flow
(and in compliance with Section 6.11 (Conduct of Business)).

(b)    (i) CTPL shall not permit the Creole Trail Pipeline and (ii) SPLNG shall
not permit the SPLNG Terminal, or in each case any material portion thereof to
be removed, demolished or materially altered, unless (A) such material portion
that has been removed, demolished or materially altered has been replaced or
repaired as permitted under the Financing Documents, or (B) such removal or
alteration is (x) in accordance with Prudent Industry Practices and could not
reasonably be expected to result in a Material Adverse Effect or (y) required by
applicable Government Rule.

6.8    Disposal of Subsidiary Interests. No Credit Party shall, directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Subsidiaries (other than Unrestricted Subsidiaries),
except to Borrower or any Subsidiary Guarantor and except as provided in
Section 6.7 (Fundamental Changes; Disposition of Assets; Acquisitions).

6.9    Sales and Leasebacks. No Credit Party shall, directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which such Credit Party (a) has sold or transferred
or is to sell or to transfer to any other Person (other than Borrower or any
Subsidiary Guarantors), or (b) intends to use for substantially the same purpose
as any other property which has been or is to be sold or transferred by such
Credit Party to any Person (other than Borrower or any of its Subsidiary
Guarantors) in connection with such lease (any such transaction, a “Sale and
Leaseback Transaction”); provided that, a Credit Party may engage in a Sale and
Leaseback Transaction if (i) the sale of such property is made for cash
consideration in an amount not less than the fair market value of such property,
(ii) the Sale and Leaseback Transaction is permitted by Section 6.7 (Fundamental
Changes; Disposition of Assets; Acquisitions) and is consummated within 180 days
after the date on which such property is sold or transferred, (iii) any Liens
arising in connection with its use of the property are permitted by Section 6.2
(Liens) and (iv) the Sale and Leaseback Transaction would be permitted under
Section 6.1 (Indebtedness), assuming the Attributable Indebtedness with respect
to the Sale and Leaseback Transaction constituted Indebtedness under Section 6.1
(Indebtedness).

6.10    Transactions with Shareholders and Affiliates.

No Credit Party shall, directly or indirectly, enter into or permit to exist any
transaction involving aggregate payments or consideration with respect to a
single transaction or a series of

 

139



--------------------------------------------------------------------------------

related transactions, in excess of $50,000,000 (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of Borrower on terms that are less favorable to such Credit Party, as
the case may be, than those that would have been obtained in a comparable
arm’s-length transaction with independent parties, or, if there is no comparable
arm’s length transaction, then on terms that are determined in good faith by the
board of directors of Cheniere Energy Partners GP, LLC to be fair and
reasonable; provided, the foregoing restriction shall not apply to (a) any
transaction (x) between or among Borrower and/or any Subsidiary Guarantors,
(y) among Subsidiaries of Borrower that are not Subsidiary Guarantors and
(z) insurance agreements and arrangements permitted by the CQP Corporate
Property Policy; (b) any indemnity provided to and any reasonable and customary
fees paid to members of (i) in the case of Borrower, the board of directors (or
similar governing body) of Cheniere Energy Partners GP, LLC, acting on behalf of
Borrower and (ii) in the case of any Subsidiary Guarantor, the board of
directors (or similar governing body) of such Subsidiary Guarantor; (c) (i)
compensation, benefits and indemnification arrangements for officers and other
employees of Borrower and its Subsidiaries entered into in the ordinary course
of business, (ii) any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options, stock ownership plans, including
restricted stock plans, stock grants, directed share programs and other equity
based plans and the granting and stockholder rights of registration rights
approved by Cheniere Energy Partners GP, LLC’s board of directors, acting on
behalf of Borrower; and (iii) payments or loans (or cancellation of loans) to
officers, directors, managers and employees that are approved by a majority of
Cheniere Energy Partners GP, LLC’s board of directors, acting on behalf of
Borrower, subject to the limitations set forth in Section 6.5 (Investments); (d)
transactions described in Schedule 6.10 (as in effect on the Closing Date
without giving effect to any amendment thereto); (e) any contribution by
Cheniere Energy Partners GP, LLC or its Affiliate to the equity capital of
Borrower; (f) Subordinated Indebtedness permitted by Section 6.1(m)
(Indebtedness); (g) the entering into of any tax sharing agreement or similar
arrangement; (h) transactions or agreements required by applicable law; and
(i) any Project processing, facilities sharing, use or similar agreement with an
Affiliate of Borrower.

6.11    Conduct of Business. From and after the Closing Date, no Credit Party
shall engage in any business other than (i) the businesses engaged in by such
Credit Party on the Closing Date and (ii) any business or development
opportunity incidental, ancillary, complimentary or reasonably related to the
businesses conducted by the Credit Parties on the Closing Date or within the
midstream oil and gas business.

6.12    Amendments or Waivers of Organizational Documents. No Credit Party shall
agree to any amendment, restatement, supplement or other modification to, or
waiver of, any of its Organizational Documents after the Closing Date in a
manner which materially and adversely affects the rights of the Lenders other
than (a) the deletion of any separateness or related provisions of the
organizational documents of an Excluded Subsidiary that becomes a Credit Party
after the Closing Date, which provisions were specifically included in
connection with Indebtedness being repaid in connection with such Excluded
Subsidiary becoming a Credit Party or (b) any such amendment, restatement,
supplement or other modification or waiver after obtaining the prior written
consent of Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.

 

140



--------------------------------------------------------------------------------

6.13    Modification of Contractual Obligations.

(a)    No Credit Party shall cancel or terminate (prior to its stated
termination) any Material Contract to which it is a party or consent to or
accept any cancellation or termination thereof, materially amend or otherwise
materially modify any Material Contract to which it is a party or give any
consent, waiver or approval thereunder, waive any default under or breach of any
Material Contract to which it is a party, or agree in any manner to any other
amendment, modification or change of any material term or condition of any
Material Contract to which it is a party, except for, in each case, a
modification, amendment or consent that is required by applicable law; provided
that no such cancellation, termination, amendment, consent, waiver, approval or
modification shall be a Default hereunder if:

(i)    such cancellation, termination, amendment, consent, waiver, approval or
modification could not reasonably be expected to have a Material Adverse Effect,
as certified by an Authorized Officer of Borrower in a certification to
Administrative Agent;

(ii)    any Credit Party enters into any extension of the term of a Material
Contract on substantially the same terms and conditions then in effect (or on
more favorable terms and conditions to Borrower or any Subsidiary Guarantor
(when taken as a whole) or on best available market terms, as determined by
Borrower or such Subsidiary Guarantor acting reasonably); or

(iii)    Borrower or such Subsidiary Guarantor (A) enters into a Replacement
Material Contract within ninety (90) days thereafter and (B) (1) to the extent
that Borrower or any Subsidiary Guarantor had been party to a Consent and
Agreement with respect to any Material Contract being replaced and the
Replacement Material Contract is not with an Affiliate of any Credit Party,
Borrower or such Subsidiary Guarantor, as applicable, has used commercially
reasonable efforts to obtain and deliver a Consent and Agreement with respect to
the Replacement Material Contract (provided further that, notwithstanding
whether Borrower or such Subsidiary Guarantor, as applicable, has been
successful in procuring each applicable Consent and Agreement pursuant to this
Section 6.13(a), Borrower or such Subsidiary Guarantor, as applicable, shall be
deemed to have satisfied its respective obligations hereunder to the extent it
uses its commercially reasonable efforts to procure such Consent and Agreements
continuously for a period of sixty (60) days following the date of execution of
such Replacement Material Contract) or (2) to the extent that the Replacement
Material Contract is with an Affiliate of any Credit Party, Borrower or such
Subsidiary Guarantor, as applicable, has obtained and delivered a Consent and
Agreement with respect to the Replacement Material Contract within thirty
(30) days after executing the Replacement Material Contract.

(b)    Notwithstanding the foregoing clause (a), without the consent of the
Requisite Lenders, no Credit Party will:

(i)    take any action under the SPL TUA that would cause or enable an Anchor
Customer to reduce the monthly reservation fee or operating fee;

 

141



--------------------------------------------------------------------------------

(ii)    amend a terminal use agreement with an Anchor Customer to decrease the
tenor or reduce the monthly reservation fee or operating fee in a manner adverse
to SPLNG or any other Credit Party, or reduce the aggregate amount of any
guarantee in respect of such terminal use agreement; or

(iii)    terminate or agree to any termination of the SPL TUA or a terminal use
agreement with an Anchor Customer.

(c)    No Credit Party shall enter into any Additional Material Contract except
(A) to the extent such entry into such Additional Material Contract would not
reasonably be expected to have a Material Adverse Effect or (B) with the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed). In connection with the entry by a Credit
Party into any Additional Material Contract, the Credit Parties shall:
(i) deliver copies of all such Additional Material Contracts to the
Administrative Agent; (ii) in respect of any Additional Material Contract
entered into by a Credit Party with an Affiliate of a Credit Party, deliver a
Consent and Agreement with each Affiliate party to such Additional Material
Contract and any other Affiliate guaranteeing or otherwise supporting such
Material Project Party’s obligations within thirty (30) days following the
execution of such Additional Material Contract; and (iii)(x) use commercially
reasonable efforts to enter into a Consent and Agreement with each non-Affiliate
party to such Additional Material Contract and any other non-Affiliate
guaranteeing or otherwise supporting such Material Project Party’s obligations
and (y) deliver copies of any such Consent and Agreements (if any) to
Administrative Agent and Collateral Agent following the execution thereof;
provided that no Consent and Agreement shall be required with respect to any
pipeline transportation service agreement (or any precedent agreement for the
subsequent execution of a transportation service agreement) with any
counterparty that owns and operates a natural gas pipeline that is subject to
FERC jurisdiction.

6.14    Fiscal Year. No Credit Party shall change its Fiscal Year end from
December 31st.

6.15    Capital Expenditures.

(a)    No Credit Party shall make or incur Capital Expenditures other than
(i) Capital Expenditures required for compliance with (A) any Contractual
Obligation in existence on the Closing Date, (B) any insurance policies, (C) any
Government Approvals or Government Rules, (D) Prudent Industry Practices or
(E) to operate the Projects, (ii) Capital Expenditures or other Investments
using Retained Excess Cash Flow or (iii) Capital Expenditures in connection with
the Train 6 Facilities.

(b)    In all cases, such Capital Expenditures shall be funded (i) with the
proceeds of equity contributions or Permitted Debt; (ii) with any amounts
available for distribution pursuant to Section 6.17 (Restricted Payments)
(including Retained Excess Cash Flow); (iii) to the extent constituting
maintenance Capital Expenditures, as Operation and Maintenance Expenses; (iv) by
insurance proceeds; (v) subject to the requirements of Section 2.5 (Use of
Proceeds), with the proceeds of Term Loans and Revolving Loans; or (vi) in the
case of the Subsidiary Guarantors, as contemplated by such Subsidiary
Guarantor’s then-effective Operating Budget.

 

142



--------------------------------------------------------------------------------

6.16    Speculative Transactions. No Credit Party shall engage in any
transaction involving commodity swaps, options or futures contracts or any
similar transactions other than (a) Permitted Hedging Agreements and
(b) Commodity Hedge Agreements that (i) are entered into in the ordinary course
of business consistent with prudent business practice and not for speculative
purposes and (ii) (A) are entered into with Commodity Hedge Counterparties, and
(B) comprise gas hedging contracts for up to a maximum of 17 bcf of gas for a
period of not to exceed 95 days.

6.17    Restricted Payments.

(a)    Borrower shall not make or agree to make, directly or indirectly, any
Restricted Payments:

(i)    unless each of the following conditions set forth below have been
satisfied:

(A)    no Default or Event of Default has occurred and is continuing or would
occur as a result of such Restricted Payment;

(B)    if required, the Debt Service Reserve Account is funded (with cash or
Letters of Credit) in an amount equal to the Debt Service Reserve Amount;

(C)    only (i) one such Restricted Payment based on Borrower’s reasonable
estimate of Borrower’s Available Cash (as defined in the CQP LP Agreement) as of
the end of the immediately preceding fiscal quarter, and (ii) one true-up
Borrower’s Available Cash (as defined in the CQP LP Agreement) as of the end of
the immediately preceding fiscal quarter shall be permitted (other than payment
made pursuant to clause (b) below) (it being acknowledged and agreed that
payments to one or more unitholders in the Equity Interests in Borrower shall be
permitted to be made on multiple days in accordance with the historical
practices of Borrower);

(D)    the aggregate amount of the Restricted Payment does not exceed Borrower’s
Available Cash (as defined in the CQP LP Agreement) as of the end of the Fiscal
Quarter immediately preceding the Fiscal Quarter in which the Restricted Payment
is being made;

(E)    Borrower delivers to the Administrative Agent and Collateral Agent a
certificate (setting out its calculations therein) confirming that the Debt
Service Coverage Ratio for the most recently completed four consecutive fiscal
quarters of Borrower is at least 1.25x; provided that this condition shall not
apply to any Restricted Payment made in respect of any fiscal quarter prior to
the Closing Date or the fiscal quarter in which the Closing Date occurs,
regardless of the timing of the actual payment in all cases;

(F)    Borrower delivers to the Administrative Agent and Collateral Agent have
received a certificate (setting out its calculations therein) confirming that
the Projected Debt Service Coverage Ratio for the next four full consecutive
quarters of Borrower is at least 1.25x; and

 

143



--------------------------------------------------------------------------------

(G)    the Administrative Agent and Collateral Agent have received a Restricted
Payment Certificate, duly executed by an authorized signatory of Borrower,
confirming that each of the conditions set forth in clauses (A) through (F) of
this Section 6.17(a) has been satisfied;

(ii)    except to the extent SPL enters into a new LNG sale and purchase
agreement with a non-affiliated third party, and in connection therewith, Credit
Parties directly or indirectly sell to such third party (or its affiliate) a
portion of the equity in SPL (in a transaction permitted by this Agreement and
the Financing Documents), Borrower may make Restricted Payments using the net
cash proceeds of any such sale of equity in SPL if each of the following
conditions set forth below have been satisfied:

(A)    no Default or Event of Default has occurred and is continuing or would
occur as a result of such Restricted Payment; and

(B)    if required, the Debt Service Reserve Account is funded (with cash or
Letters of Credit) in an amount equal to the Debt Service Reserve Amount.

(b)    No Subsidiary Guarantor shall make or agree to make, directly or
indirectly, any Restricted Payments to any Person other than Borrower or another
Subsidiary Guarantor or any other permitted holder of equity interests in such
Subsidiary Guarantor.

6.18    Accounts. No Credit Party shall open or have any deposit accounts or
securities accounts (each as defined in the UCC) other than (a) accounts subject
to a Control Agreement in favor of the Collateral Agent, (b) for 30 days
following the Closing Date (as such period may be extended by the Administrative
Agent (in its reasonable discretion)), Existing Accounts and (c) Excluded
Accounts.

6.19    Affiliate Loans. Except in respect of any Retained Excess Cash Flow, no
Credit Party shall make or agree to make any loans to Cheniere Energy, Inc. or
any other Affiliate that is not a Credit Party.

6.20    [Reserved].

6.21    Environmental Matters. No Credit Party shall Release, or permit the
Release of Hazardous Substance at any Project which would reasonably be expected
to have a Material Adverse Effect.

6.22    Margin Regulations. No Credit Party shall use any portion of the
proceeds of any Credit Extension to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock. No Credit Party shall use the proceeds of Credit Extension in a manner
that could reasonably be expected to violate or be inconsistent with the
provisions of Regulation T, Regulation U or Regulation X.

 

144



--------------------------------------------------------------------------------

SECTION 7.    GUARANTY

7.1    Guaranty of the Obligations. Subject to the provisions of Section 7.2
(Contribution by Guarantors), the Subsidiary Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations, when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or any equivalent
provision in any applicable jurisdiction) (each, a “Guaranteed Obligation” and,
collectively, the “Guaranteed Obligations”).

7.2    Contribution by Guarantors. All Subsidiary Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Subsidiary
Guarantor (a “Funding Guarantor”) under this Guaranty such that its Aggregate
Payments exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Subsidiary Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

 

145



--------------------------------------------------------------------------------

7.3    Payment by Guarantors. Subject to Section 7.2 (Contribution by
Guarantors), the Subsidiary Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Subsidiary Guarantor by
virtue hereof, that upon the failure of Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or any
equivalent provision in any applicable jurisdiction), the Subsidiary Guarantors
will upon demand pay, or cause to be paid, in Cash, to Administrative Agent for
the ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for Borrower becoming the subject of a case under the Bankruptcy Code or
other similar legislation in any jurisdiction, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against Borrower for
such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

7.4    Liability of Guarantors Absolute. Each Subsidiary Guarantor agrees that
its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Subsidiary Guarantor agrees as follows:

(a)    this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Subsidiary
Guarantor and not merely a contract of surety;

(b)    Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c)    the obligations of each Subsidiary Guarantor hereunder are independent of
the obligations of Borrower and the obligations of any other guarantor
(including any other Subsidiary Guarantor) of the obligations of Borrower, and a
separate action or actions may be brought and prosecuted against such Subsidiary
Guarantor, whether or not any action is brought against Borrower or any of such
other guarantors and whether or not Borrower is joined in any such action or
actions;

(d)    payment by any Subsidiary Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Subsidiary Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Subsidiary Guarantor’s covenant to pay a portion of the Guaranteed Obligations,
such judgment shall not be deemed to release such Subsidiary Guarantor from its
covenant to pay the portion of the Guaranteed Obligations that is not the
subject of such suit, and such judgment shall not, except to the extent
satisfied by such Subsidiary Guarantor, limit, affect, modify or abridge any
other Subsidiary Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

146



--------------------------------------------------------------------------------

(e)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Subsidiary Guarantor’s liability hereunder, from time to time may (i) renew,
extend, accelerate, increase the rate of interest on, or otherwise change the
time, place, manner or terms of payment of the Guaranteed Obligations;
(ii) settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Subsidiary Guarantor) with respect to the
Guaranteed Obligations; (v) subject to the provisions of this Agreement and the
other Financing Documents, enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Subsidiary Guarantor against any
other Credit Party or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Financing Documents;
and

(f)    this Guaranty and the obligations of Subsidiary Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Subsidiary Guarantor shall have had notice
or knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Financing Documents, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Financing Documents or any agreement
or instrument executed pursuant thereto, or of any other guaranty or security
for the Guaranteed Obligations, in each case whether or not in accordance with
the terms hereof or such Financing Document or any agreement relating to such
other guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect;

 

147



--------------------------------------------------------------------------------

(iv) the application of payments received from any source (other than payments
received pursuant to the other Financing Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Borrower, or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Subsidiary Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5    Waivers by Guarantors. Each Subsidiary Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Subsidiary Guarantor, to (i) proceed
against Borrower, any other guarantor (including any other Subsidiary Guarantor)
of the Guaranteed Obligations or any other Person, (ii) proceed against or
exhaust any security held from Borrower, any such other guarantor or any other
Person, (iii) proceed against or have resort to any balance of any deposit
account or credit on the books of any Beneficiary in favor of any Credit Party
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Subsidiary Guarantor including any defense based on or arising out of the lack
of validity or the unenforceability of the Guaranteed Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of Borrower or any other Subsidiary Guarantor from any cause other
than payment in full of the Guaranteed Obligations; (c) any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of
the principal; (d) any defense based upon any Beneficiary’s errors or omissions
in the administration of the Guaranteed Obligations, except behavior which
amounts to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Subsidiary Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Subsidiary
Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights to
set offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or under any Financing Document, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to Borrower and notices of any of the matters
referred to in Section 7.4 (Liability of Guarantors Absolute) and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

148



--------------------------------------------------------------------------------

7.6    Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been paid in full and the Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Subsidiary Guarantor hereby waives, any claim, right or remedy, direct or
indirect, that such Subsidiary Guarantor now has or may hereafter have against
Borrower or any other Subsidiary Guarantor or any of its assets in connection
with this Guaranty or the performance by such Subsidiary Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Subsidiary Guarantor now has or may hereafter have against Borrower with
respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been paid
in full and the Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled, each Subsidiary Guarantor shall withhold
exercise of any right of contribution such Subsidiary Guarantor may have against
any other guarantor (including any other Subsidiary Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.2 (Contribution by Guarantors). Each Subsidiary Guarantor further
agrees that, to the extent the waiver or agreement to withhold the exercise of
its rights of subrogation, reimbursement, indemnification and contribution as
set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Subsidiary Guarantor may have against Borrower or against
any collateral or security, and any rights of contribution such Subsidiary
Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Subsidiary Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all Guaranteed Obligations shall not have been finally and paid in
full, such amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

7.7    Subordination of Other Obligations. Any Indebtedness of Borrower or any
Subsidiary Guarantor now or hereafter held by any Subsidiary Guarantor (an
“Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by the
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to Administrative Agent for the benefit of Beneficiaries
to be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.

7.8    Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled. Each Subsidiary Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.

 

149



--------------------------------------------------------------------------------

7.9    Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Subsidiary Guarantor
or Borrower or the officers, directors or any agents acting or purporting to act
on behalf of any of them.

7.10    Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Permitted Hedging Agreements
may be entered into from time to time, in each case without notice to or
authorization from any Subsidiary Guarantor regardless of the financial or other
condition of Borrower at the time of any such grant or continuation or at the
time such Permitted Hedging Agreement is entered into, as the case may be. No
Beneficiary shall have any obligation to disclose or discuss with any Subsidiary
Guarantor its assessment, or any Subsidiary Guarantor’s assessment, of the
financial condition of Borrower. Each Subsidiary Guarantor has adequate means to
obtain information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Financing Documents, and each Subsidiary Guarantor assumes the responsibility
for being and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Subsidiary Guarantor hereby waives and relinquishes any duty on the part of
any Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.

7.11    Bankruptcy, Etc.

(a)    So long as any Guaranteed Obligations remain outstanding, no Subsidiary
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against Borrower or any other Subsidiary Guarantor. The
obligations of Subsidiary Guarantors hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Subsidiary Guarantor or by any defense which Borrower or any other
Subsidiary Guarantor may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding.

(b)    Each Subsidiary Guarantor acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Subsidiary Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Subsidiary
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve Borrower of any portion of such Guaranteed
Obligations. Subsidiary Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

 

150



--------------------------------------------------------------------------------

(c)    In the event that all or any portion of the Guaranteed Obligations are
paid by Borrower, the obligations of Subsidiary Guarantors hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

7.12    Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Subsidiary Guarantor or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) in accordance with the terms and conditions hereof to any party
other than a Credit Party, then the Guaranty of such Subsidiary Guarantor or
such successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

7.13    Keepwell.

(a)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.13, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 7.13 shall remain
in full force and effect until the Guaranteed Obligations have been paid in full
and the Commitments shall have terminated and all Letters of Credit shall have
expired or have been cancelled or Cash Collateralized with at least 102%
coverage. Each Qualified ECP Guarantor intends that this Section 7.13
constitute, and this Section 7.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 8.    EVENTS OF DEFAULT

8.1    Events of Default. If any one or more of the following conditions or
events shall occur:

(a)    Failure to Make Payments When Due. Failure by Borrower to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; unless (x) such failure is caused by an administrative or technical
error and (y) payment is made within three (3) Business Days of its due date; or
(ii) when due any amount payable to any Issuing Bank in

 

151



--------------------------------------------------------------------------------

reimbursement of any drawing under a Letter of Credit or any Cash
Collateralization of a Letter of Credit as required pursuant to Section 2.3
(Letters of Credit) or Section 2.21(d) (Cash Collateral); or (iii) any interest
on any Loan or any fee or any other amount due hereunder within three
(3) Business Days after the date due;

(b)    Default in Other Agreements or Instruments. (i) A failure of any Credit
Party to (A) pay when due any principal of or interest on or any other amount,
including any payment in settlement, payable in respect of one or more other
items of Indebtedness of such Credit Party (other than Indebtedness referred to
in Section 8.1(a) (Failure to Make Payments When Due)) or (B) observe or perform
any other condition, agreement or term of one or more items of Indebtedness of
such Credit Party if the effect of such failure is to cause that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be, in the case of each of clauses
(A) and (B), solely in respect of Indebtedness in excess of $150,000,000; or
(ii) a failure of SPL to (A) pay when due any principal of or interest on or any
other amount, including any payment in settlement, payable in respect of one or
more other items of Indebtedness of SPL or (B) observe or perform any other
condition, agreement or term of one or more items of Indebtedness of SPL if the
effect of such failure is to cause that Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be, in the case of each of clauses (A) and (B), solely in respect of
Indebtedness in excess of $500,000,000;

(c)    Breach of Certain Covenants. Failure of any applicable Credit Party to
perform or comply with any term or condition contained applicable to it in
Section 2.5 (Use of Proceeds), Section 5.2 (Existence) or Section 6 (Negative
Covenants), and such default shall not have been remedied, cured or waived
within ten (10) days after the earlier of (i) an officer of such Credit Party
becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default;

(d)    Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Financing Document or in any statement or certificate at any time given by any
Credit Party in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made, unless, if such misstatement (and the effect thereof) is capable of being
cured, such Credit Party cures such misstatement (and any effect thereof) within
30 days of becoming aware thereof(or if such incorrect representation or
warranty is not susceptible to cure within 30 days, and such Credit Party is
proceeding with diligence and in good faith to cure such default, and such
default is susceptible to cure, such 30 day period shall be extended as may be
necessary to cure such default, such extended period not to exceed 60 days in
the aggregate (inclusive of the original 30 day period));

(e)    Other Defaults Under Financing Documents. Any Credit Party shall default
in the performance of or compliance with any term contained herein or any of the
other Financing Documents other than any such term referred to in any other
clause of this Section 8.1 (Events of Default), and such default shall not have
been remedied, cured or waived within thirty

 

152



--------------------------------------------------------------------------------

(30) days after the earlier of (i) an officer of such Credit Party becoming
aware of such default or (ii) receipt by Borrower of notice from Administrative
Agent or any Lender of such default; provided, that if such failure is not
capable of remedy within such 30-day period, such 30-day period shall be
extended to a total period of ninety (90) days so long as (A) such Default is
subject to cure, (B) Borrower or such Credit Party, as applicable, is diligently
pursuing a cure and (C) such additional cure period could not reasonably be
expected to result in a Material Adverse Effect;

(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or SPLNG in an involuntary case or proceeding under any Debtor Relief
Laws, or any receiver, sequestrator, trustee, conservator, liquidator or other
custodian or other officer having similar powers over Borrower or SPLNG or over
all or a substantial part of its property shall be appointed, or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Borrower or SPLNG and any such event
described in this clause (i) shall remain undismissed or unstayed for sixty
days; or (ii) a case or proceeding shall be commenced against Borrower or SPLNG
without the consent or acquiescence of such party seeking relief under any
Debtor Relief Laws or seeking the appointment of a receiver, sequestrator,
trustee, conservator, liquidator or other custodian or other officer having
similar powers over Borrower or SPLNG or over all or a substantial part of its
property, and any such event described in this clause (ii) shall continue for
sixty days without having been dismissed, bonded or discharged; or (iii) any
analogous step or procedure is taken under the laws of any jurisdiction in
respect of Borrower or SPLNG;

(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Borrower or SPLNG
shall have an order for relief entered with respect to it or shall commence a
voluntary case or proceeding under any Debtor Relief Laws, or shall consent to
the entry of an order for relief in an involuntary case or proceeding, or to the
conversion of an involuntary case to a voluntary case or proceeding, under any
such law, or shall seek or consent to or acquiesce in the appointment of or
taking possession by a receiver, trustee, conservator, liquidator or other
custodian for all or a substantial part of its property; or Borrower or SPLNG
shall make any assignment for the benefit of creditors or take any other similar
action for the protection or benefit of creditors; or (ii) Borrower or SPLNG
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or (iii) in the case of
Borrower, the board of directors (or similar governing body) of Borrower (or any
committee thereof); or (iv) in the case of any Subsidiary Guarantor, the board
of directors (or similar governing body) of such Subsidiary Guarantor (or any
committee thereof), in each case shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f) (Involuntary Bankruptcy; Appointment of Receiver, Etc.); or
(v) any analogous step or procedure is taken under the laws of any jurisdiction
in respect of Borrower or SPLNG;

(h)    Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in excess of $150,000,000 or
(ii) otherwise, that would have, in the aggregate, a Material Adverse Effect and
(in either case to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against any Credit Party or any of their respective assets and
shall remain unpaid, undischarged, unvacated, unbonded or unstayed for a period
of sixty days (or in any event later than five days prior to the date of any
proposed sale thereunder);

 

153



--------------------------------------------------------------------------------

(i)    Dissolution. Any order, judgment or decree shall be entered against
Borrower, CTPL or SPLNG decreeing the dissolution or split up of Borrower, CTPL
or SPLNG and such order shall remain undischarged or unstayed for a period in
excess of thirty days or any analogous step or procedure is taken under the laws
of any applicable jurisdiction;

(j)    Employee Benefit Plans. There shall occur one or more ERISA Events which
results in or could reasonably be expected to result in a Material Adverse
Effect;

(k)    Change of Control. A Change of Control shall occur; or

(l)    Guaranties, Security Documents and other Financing Documents. Any of the
security interests held by the Collateral Agent over a material portion of the
Collateral cease to be validly perfected (subject to applicable reservations) in
favor of the Collateral Agent on behalf of the Secured Parties, and five
Business Days have elapsed after the Collateral Agent (acting at the direction
of the Administrative Agent) or the Administrative Agent gave notice to Borrower
thereof; or

(m)    Event of Total Loss. An Event of Total Loss occurs and the effect of such
Event of Total Loss is that the Credit Parties cannot reasonably expect to
continue to satisfy their obligations under this Agreement, in each case, after
giving effect to any insurance proceeds or voluntary equity contributions paid
to (or projected to be paid), or other amounts available to (or projected to be
available to), the Credit Parties and applied to (or projected to be applied to)
the replacement or repair of the affected assets; or

(n)    Abandonment. An Event of Abandonment occurs or is deemed to have
occurred;

(o)    Certain Material Contract Defaults. (i) The SPL TUA, CTPL FTSA or any
terminal use agreement or any guarantee thereof signed with an Anchor Customer
shall at any time for any reason cease to be valid and binding or in full force
and effect or shall be materially Impaired (in each case, except in connection
with its expiration in accordance with its terms in the ordinary course (and not
related to any default or early termination right thereunder)) or the
enforceability thereof is contested or disaffirmed in writing by or on behalf of
any party thereto or (ii) a Credit Party or any Material Project Party shall be
in material breach or default, or a termination event shall occur, under any
such Material Contract to which it is a party, in the case of this clause (ii),
with respect to Material Contracts other than the SPL TUA, SPLNG Lease
Agreements and any terminal use agreement or any guarantee thereof signed with
an Anchor Customer, solely to the extent the remaining obligations thereunder
are in excess of $150,000,000; provided, however, that no Event of Default shall
have occurred pursuant to this Section 8.1(o) if (A) such breach, default,
termination event, or other event is cured within the lesser of sixty (60) days
of such breach, default, termination event, or other event and the cure

 

154



--------------------------------------------------------------------------------

period permitted under the applicable Material Contract with respect to such
breach, default, termination event, or other event or (B) Borrower notifies the
Administrative Agent that it intends to replace such Material Contract and
diligently pursues such replacement and the applicable Material Contract is
replaced within ninety (90) days with a Material Contract or Additional Material
Contract, as applicable, that is on terms and conditions that are and with a
Material Project Party that is reasonably acceptable to the Requisite Lenders;
or

(p)    Additional Conditions. Borrower has failed to satisfy or cause to be
satisfied one of the following conditions: (i) on or after December 31, 2020,
the amount of all Loans and outstanding Commitments under the Credit Agreement
are no greater than $1,000,000,000; or (ii) SPL has entered into an Approved LNG
SPA after the Closing Date and on or prior to December 31, 2020.

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) (Involuntary Bankruptcy; Appointment of Receiver, Etc.) or 8.1(g)
(Voluntary Bankruptcy; Appointment of Receiver, Etc.), automatically, and
(2) upon the occurrence and during the continuance of any other Event of
Default, at the request of Requisite Lenders, upon notice to Borrower by
Administrative Agent, (A) the Commitments, if any, of each Lender having such
Commitments and the obligation of each Issuing Bank to issue any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest and
premium, if any, on the Loans, (II) an amount equal to the maximum amount that
may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit)
and (III) all other Obligations; provided, the foregoing shall not affect in any
way the obligations of Lenders under Section 2.3(c)(i) (Drawings and
Reimbursements); (C) Administrative Agent may cause Collateral Agent to enforce
any and all Liens and security interests created pursuant to Security Documents;
and (D) Administrative Agent shall direct Borrower to pay (and Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Sections 8.1(f) (Involuntary Bankruptcy; Appointment of
Receiver, Etc.) and 8.1(g) (Voluntary Bankruptcy; Appointment of Receiver, Etc.)
to pay) to Cash Collateralize the L/C Obligations (in an amount equal to 102% of
the amount of L/C Obligations thereof).

SECTION 9.    AGENTS

9.1    Appointment of Agent. MUFG Bank, Ltd. is hereby appointed Administrative
Agent hereunder and under the other Financing Documents and each Lender and
Issuing Bank hereby authorizes MUFG Bank, Ltd. to act as Administrative Agent in
accordance with the terms hereof and the other Financing Documents. The
Administrative Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Financing Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of the
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act

 

155



--------------------------------------------------------------------------------

solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for Borrower or any of its Subsidiaries. Notwithstanding anything to the
contrary herein, none of the Arrangers, in their capacity as such, shall have
any duties, responsibilities or obligations under this Agreement or any other
Financing Document nor any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Arrangers, in such capacity, but each Arranger, in such capacity, shall be
entitled to all benefits of this Section 9. Each of the Arrangers, and any Agent
described in clause (d) of the definition thereof appointed to serve in a
similar capacity may resign from such role at any time, with immediate effect,
by giving prior written notice thereof to Administrative Agent and Borrower.

9.2    Powers and Duties. Each Lender irrevocably authorizes each Agent (i) to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Financing Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto and
(ii) to enter into any and all of the Security Documents together with such
other documents as shall be necessary to give effect to the Collateral
contemplated by the Security Documents, on its behalf. For the avoidance of
doubt, each Lender agrees to be bound by the terms of the Intercreditor
Agreement to the same extent as if it were a party thereto. Each Agent shall
have only those duties and responsibilities that are expressly specified herein
and the other Financing Documents. Each Agent may exercise such powers, rights
and remedies and perform such duties by or through its agents or employees. No
Agent shall have, by reason hereof or any of the other Financing Documents, a
fiduciary relationship in respect of any Lender or any other Person; and nothing
herein or any of the other Financing Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect hereof or any of the other Financing Documents except as expressly
set forth herein or therein.

9.3    General Immunity.

(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Financing
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Financing Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Financing Documents or as to the use of
the proceeds of the Loans or as to the existence or possible existence of any
Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or L/C Obligations or the component amounts
thereof.

 

156



--------------------------------------------------------------------------------

(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Financing
Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Financing Documents or from the exercise
of any power, discretion or authority vested in it hereunder or thereunder
unless and until such Agent shall have received instructions in respect thereof
from Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.6 (Amendments and Waivers)) or, in the case of
Collateral Agent, in accordance with the applicable Security Documents or
Intercreditor Agreement, and upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be) or, in the case of
Collateral Agent, in accordance with the applicable Security Documents or
Intercreditor Agreement, such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions, including for the avoidance of
doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under any Debtor Relief Law
or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law. Without prejudice to
the generality of the foregoing, (i) each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Financing
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.6
(Amendments and Waivers)). Without limiting the generality of the foregoing, no
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose such Agent to liability or that is contrary to any
Financing Document or applicable law; and no Agent shall, except as expressly
set forth herein and in the other Financing Documents, have any duty to
disclose, and no Agent shall be liable for the failure to disclose, any
information relating to any Credit Party or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity. Each Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to such
Agent by a Credit Party or a Lender.

(c)    Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Financing Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 (Right to Indemnify) shall apply to any
Affiliates of Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

157



--------------------------------------------------------------------------------

9.4    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with any of Borrower’s Affiliates as if it were not performing
the duties specified herein, and may accept fees and other consideration from
Borrower for services in connection herewith and otherwise without having to
account for the same to Lenders.

9.5    Lenders’ Representations, Warranties and Acknowledgment.

(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiary Guarantors in connection with Credit Extensions hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiary Guarantors. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b)    Each Lender or Issuing Bank, as applicable, by delivering its signature
page to this Agreement, an Assignment Agreement and funding its Term Loan or
Revolving Loan or issuing a Letter of Credit on a Credit Date, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document and each other document required to be approved by any Agent, Requisite
Lenders, Issuing Banks or Lenders, as applicable on such Credit Date or the
Closing Date.

(c)    Notwithstanding anything herein to the contrary, each Lender acknowledges
that the lien and security interest granted to Collateral Agent, pursuant to the
U.S. Pledge and Security Agreement or other applicable Security Document and the
exercise of any right or remedy by Collateral Agent thereunder are subject to
the provisions of the Intercreditor Agreement and that in the event of any
conflict between the terms of the Intercreditor Agreement and such other
Security Document, the terms of the Intercreditor Agreement shall govern and
control.

9.6    Right to Indemnity. Each Lender or Issuing Bank, in proportion to its Pro
Rata Share, severally agrees to indemnify each Agent, to the extent that such
Agent shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses,

 

158



--------------------------------------------------------------------------------

damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in exercising its powers, rights and remedies or performing its duties hereunder
or under the other Financing Documents or Letters of Credit or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Financing Documents or Letters of Credit; provided, no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.

9.7    Successor Administrative Agent.

(a)    Administrative Agent may resign from the performance of all its functions
and duties hereunder and under the other Financing Documents at any time by
giving thirty (30) days’ prior notice to Borrower and the Lenders. The
Administrative Agent may be removed at any time (i) by the Requisite Lenders for
such Person’s gross negligence or willful misconduct or (ii) by Borrower, with
the consent of the Requisite Lenders, for such Person’s gross negligence or
willful misconduct. In the event MUFG Bank, Ltd. is no longer the Administrative
Agent, any successor Administrative Agent may be removed at any time with cause
by the Requisite Lenders. Any such resignation or removal shall take effect upon
the appointment of a successor Administrative Agent, in accordance with this
Section 9.7.

(b)    Upon any notice of resignation by the Administrative Agent or upon the
removal of the Administrative Agent by the Requisite Lenders, or by Borrower
with the approval of the Requisite Lenders pursuant to Section 9.7(a), the
Requisite Lenders shall appoint a successor Administrative Agent, hereunder and
under each other Financing Document to which the Administrative Agent is a
party, such successor Administrative Agent to be a commercial bank having a
combined capital and surplus of at least one billion Dollars ($1,000,000,000);
provided that, if no Default or Event of Default shall then be continuing,
appointment of a successor Administrative Agent shall also be acceptable to
Borrower (such acceptance not to be unreasonably withheld, conditioned or
delayed). The fees payable by Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor.

(c)    If no successor Administrative Agent has been appointed by the Requisite
Lenders within thirty (30) days after the date such notice of resignation was
given by such resigning Administrative Agent, or the Requisite Lenders elected
to remove such Person, any

 

159



--------------------------------------------------------------------------------

Secured Party may petition any court of competent jurisdiction for the
appointment of a successor Administrative Agent. Such court may thereupon, after
such notice, if any, as it may deem proper, appoint a successor Administrative
Agent, who shall serve as Administrative Agent hereunder and under each other
Financing Document to which it is a party until such time, if any, as the
Requisite Lenders appoint a successor Administrative Agent, as provided above.

(d)    Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent, and the retiring (or removed) Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Financing Documents. After the retirement or removal of the Administrative
Agent hereunder and under the other Financing Documents, the provisions of this
Section 9 (Agents) and Section 10.4 (Indemnity) shall continue in effect for the
benefit of such retiring (or removed) Person, its sub-agents and their
respective Agent Affiliates in respect of any actions taken or omitted to be
taken by any of them while the retiring Person was acting in its capacity as
Administrative Agent.

9.8    Security Documents and Guaranty.

(a)    Agents under Security Documents and Guaranty. Each Credit Agreement
Secured Party hereby further authorizes Administrative Agent to (or to authorize
the Collateral Agent to, as applicable), on behalf of and for the benefit of
Credit Agreement Secured Parties, (i) be the agent for and representative of the
Credit Agreement Secured Parties with respect to the Guaranty, the Collateral
and the Security Documents and (ii) enter into the Intercreditor Agreement and
acknowledge its consent, as may be necessary under each applicable jurisdiction,
to the granting of the first priority Lien (subject to permitted Liens) pursuant
to each of the Security Documents; provided that the Administrative Agent shall
not owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or
any other obligation whatsoever to any holder of First Lien Obligations other
than the Obligations. Subject to Section 10.6 (Amendments and Waivers), without
further written consent or authorization from any Secured Party, Administrative
Agent may (or may authorize the Collateral Agent to, as applicable) execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.6 (Amendments and Waivers)) have otherwise
consented or (ii) release any Subsidiary Guarantor from the Guaranty pursuant to
Section 7.12 (Discharge of Guaranty upon Sale of Guarantor) or with respect to
which Requisite Lenders (or such other Lenders as may be required to give such
consent under Section 10.6 (Amendments and Waivers)) have otherwise consented.

(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Financing Documents to the contrary notwithstanding, Borrower,
Administrative Agent and each Credit Agreement Secured Party hereby agree that
(i) no Credit Agreement Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Financing Documents may be exercised solely by Administrative Agent
or

 

160



--------------------------------------------------------------------------------

Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Security Documents may be exercised solely by Collateral Agent for the
benefit of the Secured Parties in accordance with the terms thereof, and (ii) in
the event of a foreclosure or similar enforcement action by Collateral Agent on
any of the Collateral pursuant to a public or private sale or other disposition
(including pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of
the Bankruptcy Code), Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code,) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and Collateral Agent, as agent
for and representative of Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities) shall be entitled, upon instructions
from the Administrative Agent at the instruction of the Requisite Lenders, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale or disposition,
to use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale or other
disposition.

(c)    Rights under Permitted Hedging Agreements. No Permitted Hedging
Agreements will create (or be deemed to create) in favor of any Qualified
Interest Rate Hedging Counterparty that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Subsidiary Guarantor under the Financing Documents except as
expressly provided in the Intercreditor Agreement.

(d)    Release of Collateral and Guarantees, Termination of Financing Documents.
Notwithstanding anything to the contrary contained herein or any other Financing
Document, upon the occurrence of the Discharge of Obligations, upon request of
Borrower, Administrative Agent shall, subject to the Intercreditor Agreement,
take such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any
Financing Document. Any such release of guarantee obligations shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
Borrower or any Subsidiary Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
Borrower or any Subsidiary Guarantor or any substantial part of its property, or
otherwise, all as though such payment had not been made.

(e)    Collateral Agent shall not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of
Collateral Agent’s Lien thereon, or any certificate prepared by any Credit Party
or the General Partner acting on behalf of Borrower in connection therewith, nor
shall Collateral Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.

9.9    Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim

 

161



--------------------------------------------------------------------------------

that Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender because the appropriate form was not delivered or
was not properly executed or because such Lender failed to notify Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding tax from
such payment, such Lender shall indemnify Administrative Agent fully for all
amounts paid, directly or indirectly, by Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred. A certificate as to the amount of such payment or liability delivered
to any Lender by Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Financing Document or
otherwise payable by Administrative Agent to the Lender from any other source
against any amount due to Administrative Agent under this Section 9.9.

9.10    Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Credit Party, Administrative Agent (irrespective of whether the principal
of any Loan or Obligation under a Letter of Credit shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, Issuing Banks and
Administrative Agent, including any claim for the reasonable compensation,
expenses, disbursements and advances of Administrative Agent and its respective
agents and counsel and all other amounts due Administrative Agent under
Sections 2.3 (Letters of Credit), 2.10 (Fees), 10.2 (Expenses) and
10.3 (Indemnity) allowed in such judicial proceeding; and

(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and Issuing Banks to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due

 

162



--------------------------------------------------------------------------------

Administrative Agent under Sections 2.3 (Letters of Credit), 2.10 (Fees), 10.2
(Expenses) and 10.3 (Indemnity). To the extent that the payment of any such
compensation, expenses, disbursements and advances of Administrative Agent, its
agents and counsel, and any other amounts due Administrative Agent under
Sections 2.3 (Letters of Credit), 2.10 (Fees), 10.2 (Expenses) and 10.3
(Indemnity) hereof out of the estate in any such proceeding, shall be denied for
any reason, payment of the same shall be secured by a Lien on, and shall be paid
out of, any and all distributions, dividends, money, securities and other
properties that the Lenders or Issuing Banks may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

9.11    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, the Collateral Agent, the
Sole Lead Arranger and each of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of Borrower or any other Credit Party,
that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Employee
Benefit Plans in connection with the Loans or the Commitments;

(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of ERISA Section 406 and Code Section 4975, such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

 

163



--------------------------------------------------------------------------------

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, the Collateral Agent, the Sole Lead Arranger and each of
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Borrower or any other Credit Party, that none of the Administrative
Agent, the Collateral Agent, the Sole Lead Arranger or their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Financing Document or any
documents related to hereto or thereto).

SECTION 10.    MISCELLANEOUS.

10.1    Notices.

(a)    Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent, Administrative Agent
or each Issuing Bank, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Financing Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in Section 3.3
(Notices) or paragraph (b) below, each notice hereunder shall be in writing and
may be personally served or sent by facsimile (except for any notices sent to
Administrative Agent) or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of facsimile, or three Business
Days after depositing it in the United States mail with postage prepaid and
properly addressed; provided, no notice to any Agent shall be effective until
received by such Agent; provided further, any such notice or other communication
shall at the request of Administrative Agent be provided to any sub-agent
appointed pursuant to Section 9.3(c) (Delegation of Duties) hereto as designated
by Administrative Agent from time to time.

(b)    Electronic Communications.

(i)    Notices and other communications to any Agent, Lenders and each Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including email and Internet or intranet websites, including the Platform)
pursuant to procedures approved

 

164



--------------------------------------------------------------------------------

by Administrative Agent, provided that the foregoing shall not apply to
(x) notices to any Agent, any Lender or any Issuing Bank pursuant to Section 2
(Loans and Letters of Credit) if such Person has notified Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication or (y) the issuance of any Letter of Credit. Administrative Agent
or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(ii)    Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii)    The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv)    Each Credit Party, each Lender, each Issuing Bank and each Agent agrees
that Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

(v)    The Administrative Agent shall give prompt notice to each Lender and
Issuing Bank of receipt of each notice or request required or permitted to be
given to the Administrative Agent by any Credit Party pursuant to the terms of
this Agreement or any other Financing Document (unless concurrently delivered to
the Lenders and Issuing Banks by the Credit Parties).

 

165



--------------------------------------------------------------------------------

(vi)    Any notice of Default or Event of Default may be provided by telephone
if confirmed promptly thereafter by delivery of written notice thereof.

(c)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Borrower, its Affiliates or their respective
Securities for purposes of United States federal or state securities laws. In
the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither any Credit Party nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Financing Documents.

10.2    Release of Liens.

(a)    In the event that any Credit Party disposes of all or any portion of any
of its assets to any Person (other than a Credit Party) in a transaction
permitted by Section 6.8 (Disposal of Subsidiary Interests), any Lien created by
any Financing Document in respect of such assets shall be automatically released
and the Administrative Agent shall, and shall direct the Collateral Agent to,
promptly (and the Lenders and Issuing Banks hereby authorize the Administrative
Agent and the Collateral Agent or any of them to) take such action and execute
any such documents as may be reasonably requested by Borrower (or on behalf of
any other Credit Party) and at Borrower’s expense to (i) evidence such release
and (ii) if such disposition is a sale of the Equity Interests in a subsidiary
that was formed or acquired after the date hereof, release such subsidiary as a
Guarantor under the Guaranty. In addition, if Borrower or any other Credit Party
enters into any lease or sublease with, or grants any easement, right-of-way,
permit, license, restriction or the like to, any Person (other than a Credit
Party or any other Affiliate of the Sponsor or any Subsidiary) in a transaction
permitted by Section 6.8 (Disposal of Subsidiary Interests), the Administrative
Agent may, and may direct the Collateral Agent to (and the Lenders and Issuing
Banks hereby authorize the Administrative Agent and the Collateral Agent or any
of them to), take such action and execute any such documents as may be
reasonably requested by Borrower (or on behalf of any other Credit Party) and at
Borrower’s expense to subordinate any Liens created by any Financing Document
with respect to such lease, sublease, easement, right-of-way, permit, license,
restriction or the like to such Person. In connection with any such transaction,
the Administrative Agent and the Collateral Agent may rely conclusively (and
without further inquiry) on a certificate provided to it upon its reasonable
request by any Credit Party to the effect that such transaction is permitted by
Section 6.8 (Disposal of Subsidiary Interests).

(b)    In the event that any Credit Party becomes an Unrestricted Subsidiary,
any Lien created by any Financing Document in respect of such Unrestricted
Subsidiary and the

 

166



--------------------------------------------------------------------------------

Equity Interests in such Unrestricted Subsidiary shall be automatically released
and the Administrative Agent shall, and shall direct the Collateral Agent to,
promptly (and the Lenders and Issuing Banks hereby authorize the Administrative
Agent and the Collateral Agent or any of them to) take such action and execute
any such documents as may be reasonably requested by Borrower (or on behalf of
any other Credit Party) and at Borrower’s expense to (i) evidence such release
and (ii) release such Unrestricted Subsidiary as a Subsidiary Guarantor under
the Guaranty. In connection with the foregoing, the Administrative Agent and the
Collateral Agent may rely conclusively (and without further inquiry) on a
certificate provided to it upon its reasonable request by any Credit Party to
the effect that such transaction is permitted hereunder.

(c)    Without limiting the generality of the foregoing clauses (a) and (b), and
notwithstanding anything to the contrary in this Agreement or any other
Financing Document, at the option of Borrower after (i) the Term Loan Repayment
Trigger Date has occurred and (ii) Investment Grade Ratings are given from at
least two Rating Agencies to each of (A) the Indebtedness outstanding under the
Existing Indenture and (B) the Indebtedness under the Revolving Facility:

(1)    the Administrative Agent shall withdraw from the Intercreditor Agreement;
and

(2)    to the extent that the Administrative Agent is the last remaining Senior
Class Debt Representative (as defined in the Intercreditor Agreement) and there
are no remaining Secured Parties party to the Intercreditor Agreement, the
Administrative Agent (or counsel on its behalf) shall direct the Collateral
Agent (or counsel on its behalf) to, upon the reasonable request of any Credit
Party, (x) authorize such Credit Party to file UCC-3 termination statements with
respect to the UCC-1 financing statements naming the Borrower and/or its
subsidiaries (the “Released Parties”) as debtors, (y) cause to be transferred,
delivered and returned, but without any recourse, warranty or representation
whatsoever, any remaining all assets and properties of the Released Parties
granted and pledged to the Collateral Agent under the Security Documents
(including related certificates of membership interests) (such assets and
properties, the “Released Collateral”) in its possession and money received in
respect of Released Collateral but not applied to any Obligations and
(z) furnish, execute and deliver such documents, instruments, certificates,
notices, mortgage releases or further assurances as any Released Party may
reasonably request and as necessary to effect such termination and release, all
at the Credit Parties’ sole expense.

10.3    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the costs of furnishing all
opinions by counsel for Borrower and the other Credit Parties required to be
delivered by this Agreement; (b) the actual, reasonable and documented fees and
expenses of advisors to the Agents (including legal fees, expenses and
disbursements of Norton Rose Fulbright US LLP, one local counsel to Agents in
each jurisdiction in which security over property of Borrower and its Subsidiary
Guarantors has or will be granted in connection with the Transactions; provided
that in the event of an actual or potential conflict of interest, the affected
Agents shall be entitled to

 

167



--------------------------------------------------------------------------------

reimbursement of the actual, reasonable and documented fees, expenses and
disbursements of one additional counsel) in connection with the negotiation,
preparation, execution and administration of the Financing Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (c) all the actual, reasonable and
documented out-of-pocket costs and reasonable expenses of creating, perfecting,
recording, maintaining and preserving Liens in favor of Collateral Agent, for
the benefit of Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees or title insurance premiums;
(d) all the actual, reasonable documented out-of-pocket costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers reasonably engaged by Administrative Agent; (e) all the actual,
reasonable and documented out-of-pocket costs and reasonable expenses (including
the reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (f) all
other actual, reasonable and documented out-of-pocket costs and expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the transactions contemplated by the Financing Documents and any
consents, amendments, waivers or other modifications thereto; and (g) after the
occurrence and during the continuance of a Default or an Event of Default, all
actual, documented and reasonable out-of-pocket costs and expenses, including
the reasonable fees and out-of-pocket expenses of one counsel and, to the extent
applicable, any other local counsel reasonably necessary, incurred by any Agent,
any Issuing Bank and Lenders in enforcing any Obligations of or in collecting
any payments due from Borrower or any of its Subsidiary Guarantors hereunder or
under the other Financing Documents by reason of such Default or Event of
Default (including in connection with the sale, lease or license of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work out” or pursuant to any
insolvency or bankruptcy cases or proceedings. This Section 10.3 shall not apply
with respect to Taxes that are imposed with respect to payments to or for the
account of any Agent or any Lender under any Financing Document which are
covered by Section 2.19 (Taxes; Withholding, Etc.) or that are specifically
excluded from the scope of Section 2.19 (Taxes; Withholding, Etc.).

10.4    Indemnity.

(a)    In addition to the payment of expenses pursuant to Section 10.3
(Expenses), whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless, each Agent, each
Issuing Bank and Lender and each of their and their Affiliates’ respective
officers, partners, members, directors, trustees, advisors, employees,
attorneys, agents, sub-agents, affiliates and controlling Persons (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct, or material
breach (other than by an Agent) of its express obligations hereunder of such
Indemnitee as determined by a final, non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.4 may be
unenforceable in

 

168



--------------------------------------------------------------------------------

whole or in part because they are violative of any law or public policy, the
applicable Credit Party shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. If for any reason the foregoing indemnification is unavailable to any
Indemnitee, or insufficient to hold it harmless, then Borrower will contribute
to the amount paid or payable by such Indemnitee, as applicable, as a result of
such Indemnified Liability in such proportion as is appropriate to reflect the
relative economic interests of (i) the Credit Parties and their respective
Affiliates, shareholders, partners, members or other equity holders on the one
hand and (ii) such Indemnitee on the other hand with respect to the
Transactions, as well as the relative fault of (x) the Credit Parties and their
respective Affiliates, shareholders, partners, members or other equity holders
and (y) such Indemnitee with respect to such Indemnified Liability. The
reimbursement, indemnity and contribution obligations of the Credit Parties
under this Section 10.4 will be in addition to any liability which the Credit
Parties may otherwise have, and will be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of the Credit
Parties, the Indemnitees, any such Affiliate and any such Person.
Notwithstanding the foregoing, no Credit Party shall be required to indemnify
any indemnified party for losses, claims, damages or liabilities arising solely
out of disputes as between the indemnified parties that are not based on any act
or omission of the Credit Parties or any of their respective subsidiaries or
affiliates, excluding any disputes against any Arranger, Collateral Agent or
Administrative Agent or any similar role under this Agreement, acting in such
capacity.

(b)    To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against each Lender, each Issuing
Bank, each Agent and their respective Affiliates, officers, partners, members,
directors, trustees, advisors employees, attorneys, agents, sub-agents or
controlling Persons, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Financing Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or Letter
of Credit or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. Other than
with respect the obligations of each Credit Party pursuant to Section 10.4(a)
(Indemnity), to the extent permitted by applicable law, no Lender, Issuing Bank
or Agent shall assert, and each Lender, Issuing Bank and Agent hereby waives,
any claim against each Credit Party and their respective Affiliates, officers,
partners, members, directors, trustees, advisors employees, attorneys, agents,
sub-agents or controlling Persons, on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Financing
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and no Lender, Issuing Bank
and Agent hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

169



--------------------------------------------------------------------------------

(c)    Each Credit Party also agrees that no Lender, Agent, Issuing Bank nor
their respective Affiliates, officers, partners, members, directors, trustees,
advisors, employees, controlling Persons, attorneys, agents or sub-agents will
have any liability, based on its or their exclusive or contributory negligence
or otherwise, to any Credit Party (or their respective Affiliates) or any Person
asserting claims on behalf of or in right of any Credit Party (or their
respective Affiliates) or any other Person in connection with or as a result of
this Agreement or any Financing Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof or any act or omission or event occurring in
connection therewith, in each case, except in the case of any Credit Party to
the extent that any losses, claims, damages, liabilities or expenses incurred by
such Credit Party or its affiliates, shareholders, partners or other equity
holders have been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of, or material breach (other than by an Agent) of its express
obligations under the Financing Documents by, such Lender, Issuing Bank, Agent
or their respective Affiliates, officers, partners, members, directors,
trustees, advisors, employees, controlling Persons, attorneys, agents or
sub-agents in performing its obligations under this Agreement or any Financing
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein; provided, however, that in no event will such
Lender, Issuing Bank, Agent, or their respective Affiliates, officers, partners,
members, directors, trustees, advisors, employees, controlling persons,
attorneys, agents or sub-agents have any liability for any indirect,
consequential, special or punitive damages in connection with or as a result of
such Lender’s, Issuing Bank’s, Agent’s or their respective Affiliates’,
officers’, partners’, members’, directors’, trustees’, advisors’, employees’,
controlling Persons’, attorneys’, agents’ or sub-agents’ activities related to
this Agreement or any Financing Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein. Notwithstanding
the foregoing, the Credit Parties shall not be required to indemnify any
Indemnitee for any Indemnified Liabilities arising solely out of disputes as
between the Indemnitees that are not based on any act or omission of the Credit
Parties or any of their respective Subsidiaries or Affiliates, excluding any
disputes against Administrative Agent acting in such capacity.

(d)    Promptly after receipt by any Lender, Issuing Bank or Agent of notice of
its involvement in any action, proceeding or investigation, such Lender, Issuing
Bank or Agent will, if a claim for indemnification in respect thereof is to be
made against the Credit Parties under this Section 10.4, notify Borrower in
writing of such involvement. Failure by any Lender, Issuing Bank or Agent to so
notify Borrower will not relieve the Credit Parties from the obligation to
indemnify the Indemnitees under this Section 10.4 except to the extent that the
Credit Parties suffer actual prejudice as a result of such failure, and will not
relieve the Credit Parties from their obligation to provide reimbursement and
contribution to such Lenders, Issuing Banks or Agents.

 

170



--------------------------------------------------------------------------------

This Section 10.4 shall not apply with respect to Taxes that are imposed with
respect to payments to or for the account of any Agent or any Lender under any
Financing Document which are covered by Section 2.19 (Taxes; Withholding, Etc.).

10.5    Set Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender and each Issuing Bank is hereby authorized by each Credit
Party at any time or from time to time, without notice to any Credit Party or to
any other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, time or demand, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts) and any other Indebtedness at any time held or owing by such
Lender or such Issuing Bank to or for the credit or the account of any Credit
Party against and on account of the obligations and liabilities of any Credit
Party to such Lender or such Issuing Bank hereunder, the Letters of Credit and
participations therein and under the other Financing Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Financing
Document, irrespective of whether or not (a) such Lender or such Issuing Bank
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans or any amounts in respect of the Letters of Credit or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
(Loans and Letters of Credit) and although such obligations and liabilities, or
any of them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Sections 2.16 (Ratable Sharing)
and 2.21 (Defaulting Lenders) and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent, Issuing Banks and the Lenders, and (y) the
Defaulting Lender shall provide promptly to Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section 10.5 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, Issuing Bank or their respective Affiliates may have.

10.6    Amendments and Waivers.

(a)    Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.6(b) (Affected Lenders’ Consent) and 10.6(c) (Other Consents), no
amendment, modification, termination or waiver of any provision of the Financing
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of Requisite Lenders;
provided that Administrative Agent may, with the consent of Borrower only,
amend, modify or supplement this Agreement or any other Financing Document
(i) to cure any ambiguity, omission, defect or inconsistency (as reasonably
determined by Administrative Agent), so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender (or any Issuing
Bank if applicable) or the Lenders shall

 

171



--------------------------------------------------------------------------------

have received at least five Business Days’ prior written notice thereof and
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Requisite Lenders
stating that the Requisite Lenders object to such amendment, (ii) to enter into
additional or supplemental Security Documents, (iii) to release Collateral or
Subsidiary Guarantors in accordance with Section 6.6 (Fundamental Changes;
Disposition of Assets; Acquisitions) of this Agreement and the Security
Documents, (iv) make any change that would provide any additional rights or
benefits to the Lenders, (v) to make, complete or confirm any grant of
Collateral permitted or required by any of the Security Documents, including to
secure any Permitted Indebtedness that may be secured by a Permitted Lien on the
Collateral, or any release of any Collateral that is otherwise permitted under
the terms of this Agreement and the Security Documents, (vi) to revise any
schedule to reflect any change in notice information, (vii) to revise the name
of the Collateral Agent on any UCC financing statement or other Security
Document as may be necessary to reflect the replacement of the Collateral Agent
or (vii) to amend this Agreement or the other Financing Documents in order to
effectuate the last paragraph of “Adjusted LIBO Rate”.

(b)    Affected Lenders’ Consent. Subject to Section 10.6(d) (Additional Secured
Indebtedness) below, no amendment, modification, termination, or consent shall
be effective if the effect thereof would:

(i)    extend the scheduled Final Maturity Date of any Loan or Note without the
written consent of the Lender holding such Loan or Note; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an extension of a final maturity date;

(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment or
mandatory prepayment, which shall be governed by Section 10.6(a) (Requisite
Lenders’ Consent)) of any Loan pursuant to Section 2.11 (Scheduled Payments)
without the written consent of the Lender holding such Loan;

(iii)    extend the Letter of Credit Expiration Date beyond the Final Maturity
Date or increase or decrease the GCP Sublimit (other than in connection with a
permanent reduction of Commitments (other than Term Loan Commitments)) without
the written consent of each Issuing Bank;

(iv)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9
(Default Interest)), any premium or any fee payable to a Lender under this
Agreement without the written consent of the Lender to which such interest,
premium or fee is payable hereunder;

(v)    extend the time for payment of any amortization, interest, fees or
premium payable to a Lender or Issuing Bank under this Agreement without the
written consent of the Lender or Issuing Bank to which such amortization,
interest, fee or premium is payable (it being understood that the waiver of any
mandatory prepayment shall not constitute an extension of any time for payment
of interest or fees unless expressly agreed in such waiver);

 

172



--------------------------------------------------------------------------------

(vi)    reduce the principal amount of any Loan or any reimbursement obligation
in respect of any Letter of Credit without the written consent of such Lender or
the applicable Issuing Bank to which such reimbursement obligation is payable;

(vii)    amend, modify, terminate or waive any provision of this
Section 10.6(b), Section 10.6(c) (Other Consents) or any other provision of this
Agreement that expressly provides that the consent of all Lenders is required,
without the written consent of all Lenders;

(viii)    amend the definition of “Requisite Lenders”, “Secured Parties”, “Term
Loan Exposure”, “Revolving Exposure”, “Voting Power Determinants”, “Pro Rata
Share” or “Pro Rata Funding Share” without the written consent of all Lenders;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders”,
“Secured Parties”, “Term Loan Exposure”, “Revolving Exposure”, “Voting Power
Determinants”, “Pro Rata Share” or “Pro Rata Funding Share” on substantially the
same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Closing Date;

(ix)    release all or substantially all of the Collateral or all or
substantially all of the Subsidiary Guarantors from the Guaranty except as
expressly provided in the Financing Documents (including a release pursuant to
Section 10.2 (Release of Liens)) and except in connection with a “credit bid”
undertaken by Collateral Agent at the direction of the Requisite Lenders
pursuant to section 363(k), section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Financing Documents (in which case only the consent of the Requisite Lenders
will be needed for such release), without the written consent of all Lenders and
Issuing Banks;

(x)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Financing Document, without the written consent
of all Lenders, except with respect to any such assignment or transfer resulting
from any transactions permitted by Section 6.7 (Fundamental Changes; Disposition
of Assets; Acquisitions); or

(xi)    modify the pro rata or ratable distribution or sharing requirements of
this Agreement (other than Section 2.14 (Application of Payments), which shall
be subject to Section 10.6(c)(ii) (Other Consents)) or Section 2.01 of the
Intercreditor Agreement, in each case, without the consent of each Lender
adversely affected thereby;

provided that, (1) for the avoidance of doubt, all Lenders and Issuing Banks
shall be deemed directly affected thereby with respect to any amendment
described in clauses (vii), (viii) and (ix) and (2) no amendment, waiver or
consent shall, unless in writing and signed by the applicable Issuing Bank in
addition to the Lenders required above, affect the rights or duties of such
Issuing Bank under this Agreement or any Issuer Document relating to any Letter
of Credit issued or to be issued by it; and (3) any amendment, waiver or consent
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Term Loan Lenders (but not the Issuing Banks), the Revolving

 

173



--------------------------------------------------------------------------------

Lender (but not the Term Loan Lenders or the Issuing Banks), the Issuing Banks
(but not the Term Loan Lenders) may be effected by a written instrument executed
by Borrower and by or on behalf of the requisite percentage in interest of the
Revolving Lender, the applicable Issuing Banks or the Term Loan Lenders, as
applicable, that would be required to consent thereto under the foregoing
provisions of this Section 10.6 if such class of Lenders or Issuing Banks were
the only class of Lenders or Issuing Banks hereunder at the time.

Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loan may not be extended, the rate of interest on any of its Loans
may not be reduced and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and (y) any
amendment, waiver or consent requiring the consent of all the Lenders or each
affected Lender that by its terms affects any Defaulting Lender materially and
more adversely than the other affected Lenders shall require the consent of such
Defaulting Lender.

(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Financing Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i)    increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender or Letter of Credit Issuance
Commitment of any Issuing Bank over the amount thereof in effect without the
consent of such Issuing Bank; provided, no amendment, modification or waiver of
any condition precedent, covenant, Default or Event of Default shall constitute
an increase in any Commitment of any Lender or Letter of Credit Issuance
Commitment of any Issuing Bank, as applicable;

(ii)    alter the required application of any repayments or prepayments as
pursuant to Section 2.14 (Application of Payments) without the consent of
Lenders holding more than 50% of the aggregate Term Loan Exposure of all
Lenders, Revolving Exposure of all Issuing Banks and Revolving Lenders, as
applicable, of each type of Loan that is being allocated a lesser repayment or
prepayment as a result thereof; provided, Requisite Lenders may waive, in whole
or in part, any prepayment so long as the application of any portion of such
prepayment which is still required to be made is not altered; or

(iii)    amend, modify, terminate or waive any provision of the Financing
Documents as the same applies to any Agent or Arranger, or any other provision
hereof as the same applies to the rights or obligations of any Agent or
Arranger, in each case without the consent of such Agent or Arranger, as
applicable.

(d)    Additional Secured Indebtedness. Notwithstanding anything to the contrary
in any Financing Document, Borrower, the Administrative Agent and the Collateral

 

174



--------------------------------------------------------------------------------

Agent may, without the need to obtain consent of any other Lender or Issuing
Bank, enter into an amendment to this Agreement and the Financing Documents to
(i) effectuate any Additional Secured Indebtedness satisfying the conditions of
Section 2.24 (Additional Secured Indebtedness); and (ii) permit the extensions
of credit from time to time thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Financing Documents with the Term Facility and the Revolving Facility, as
applicable, and the accrued interest and fees in respect thereof (including, by
administrative modifications to the “Requisite Lender” definition and related
definitions).

(e)    Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender or any Issuing Bank, execute
amendments, modifications, waivers or consents on behalf of such Lender or
Issuing Bank. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 10.6 shall be binding upon each Lender and Issuing Bank at the
time outstanding, each future Lender or Issuing Bank and, if signed by a Credit
Party, on such Credit Party.

(f)    Intercreditor Agreement. The Credit Parties, the Lenders, the Issuing
Banks and the Agents agree that upon execution of the Intercreditor Agreement
certain amendments, modifications, terminations and waivers with respect to the
Financing Documents will be determined in accordance with the terms of the
Intercreditor Agreement.

10.7    Successors and Assigns; Participations.

(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and permitted assigns and shall inure to the benefit
of the parties hereto and the successors and permitted assigns of Lenders. No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders (except to the extent resulting from any transaction permitted
pursuant to Section 6.6(a) (Fundamental Changes; Disposition of Assets;
Acquisitions)). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders and other
Indemnitees) any benefit, legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)    Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders or Issuing Banks in the Register as the holders
and owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.7(d) (Mechanics). Each
assignment shall be recorded in the Register

 

175



--------------------------------------------------------------------------------

promptly following receipt by Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender or Issuing Bank shall be conclusive and binding on any subsequent holder,
assignee or transferee of the corresponding Commitments or Loans.

(c)    Right to Assign.

(i)    Term Loan Lender Assignments. Each Term Loan Lender shall have the right
at any time to sell, assign or transfer all or a portion of its rights and
obligations under this Agreement, including all or a portion of its Commitment
or Loans owing to it or other Obligations (provided, however, that pro rata
assignments shall not be required and each assignment shall be of a uniform, and
not varying, percentage of all rights and obligations under and in respect of
any applicable Loan and any related Commitments):

(A)    to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; provided, that in the case of any assignment of Term Loan
Commitments pursuant to this clause (A), the assignee shall have the Required
Rating; and

(B)    to any Person meeting the criteria of clause (ii) of the definition of
the term of “Eligible Assignee” (or not satisfying the Required Ratings
requirement in clause (A) above) upon giving of notice to Borrower and
Administrative Agent and consented to by each of Borrower and the Administrative
Agent (each such consent not to be (x) unreasonably withheld or delayed or,
(y) in the case of Borrower, required at any time an Event of Default pursuant
to Section 8.1(a) (Failure to Make Payments When Due), Section 8.1(f)
(Involuntary Bankruptcy; Appointment of Receiver, Etc.) or Section 8.1(g)
(Voluntary Bankruptcy; Appointment of Receiver, Etc.) shall have occurred and
then be continuing); provided further that (A) Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within ten (10) Business Days after having
received notice thereof and (B) each such assignment pursuant to this
Section 10.7(c)(ii) shall be in an aggregate amount of not less than $1,000,000
(or such lesser amount as may be agreed to by Borrower and Administrative Agent
or as shall constitute the aggregate amount of the Commitments and Loans of the
assigning Lender) with respect to the assignment of the Term Loan Commitments
and Term Loans.

(ii)    Revolving Lender Assignments. Each Revolving Lender shall have the right
at any time to sell, assign or transfer all or a portion of its rights and
obligations under this Agreement, including all or a portion of its Revolving
Commitment and Revolving Loans owing to it and any participations in Letters of
Credit that it has purchased (provided, however, that pro rata assignments shall
not be required and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Revolving Loan and any related Revolving Commitments) to a Person (A) with the

 

176



--------------------------------------------------------------------------------

Required Ratings and (B) who also (1) meets the criteria of clause (i) of the
definition of the term of “Eligible Assignee” or (2) meets the criteria of
clause (ii) of the definition of the term of “Eligible Assignee” and, solely in
the case of this clause (2) (or an Eligible Assignee not satisfying the Required
Ratings requirement in clause (A) above), is consented to by Borrower and the
Issuing Banks (such consent not to be (x) unreasonably withheld or delayed or,
(y) in the case of Borrower, required at any time an Event of Default pursuant
to Section 8.1(a) (Failure to Make Payments When Due), Section 8.1(f)
(Involuntary Bankruptcy; Appointment of Receiver, Etc.) or Section 8.1(g)
(Voluntary Bankruptcy; Appointment of Receiver, Etc.) shall have occurred and
then be continuing); provided further that Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within ten (10) Business Days after having
received notice thereof.

(iii)    Issuing Bank Assignments. Each Issuing Bank shall have the right at any
time to sell, assign or transfer all or a portion of its rights and obligations
under this Agreement, including all or a portion of its Letter of Credit
Issuance Commitment and any Letters of Credit that it has issued (provided,
however, that pro rata assignments shall not be required; provided, further,
that no partial assignment of any outstanding Letter of Credit shall be
permitted) to a Person with the Required Ratings who is also an Eligible
Assignee and reasonably satisfactory to Administrative Agent as a Issuing Bank
hereunder and consented to by Borrower (such consent not to be (x) unreasonably
withheld or delayed or, (y) in the case of Borrower, required at any time an
Event of Default pursuant to Section 8.1(a) (Failure to Make Payments When Due),
Section 8.1(f) (Involuntary Bankruptcy; Appointment of Receiver, Etc.) or
Section 8.1(g) (Voluntary Bankruptcy; Appointment of Receiver, Etc.) shall have
occurred and then be continuing); provided further that (A) Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within ten (10) Business Days after
having received notice thereof. Upon a Issuing Banks assignment of L/C
Obligations and Letter of Credit Issuance Commitments to an additional Issuing
Bank, (a) such additional Issuing Bank shall become vested with all of the
rights, powers, privileges and duties of a Issuing Bank hereunder, and (b) the
assignee Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, assigned to such Issuing Bank.

(d)    Mechanics.

(i)    Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to withholding tax matters
as the assignee under such Assignment Agreement may be required to deliver
pursuant to Section 2.19(c) (Status of Lenders), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable in the case of an
assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(ii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition

 

177



--------------------------------------------------------------------------------

to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Pro Rata
Share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(e)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.7, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control);
and (iv) it will not provide any information (other than customary
administrative information) obtained by it in its capacity as a Lender to
Borrower or any Affiliate of Borrower.

(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.7, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder and under the
other Financing Documents to the extent of its interest in the Loans and
Commitments as reflected in the Register and shall thereafter be a party hereto
and a “Lender” for all purposes hereof; (ii) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned to
the assignee, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.9 (Survival of Representations, Warranties
and Agreements)) and be released from its obligations hereunder (and, in the
case of an assignment covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto on the Assignment Effective Date; provided, anything contained in any of
the Financing Documents to the contrary notwithstanding, such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter

 

178



--------------------------------------------------------------------------------

as practicable, surrender its applicable Notes to Administrative Agent for
cancellation, and thereupon Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(g)    Participations.

(i)    Each Lender shall have the right at any time to sell one or more
participations without restriction to any Person (other than Borrower, any of
its Subsidiaries or any of their respective Affiliates, or any natural Person)
in all or any part of its Term Loan Commitments, Term Loans, Revolving Loans or
in any other Obligation. Each Lender that sells a participation pursuant to this
Section 10.7(g) shall, acting solely for U.S. federal income tax purposes as a
non-fiduciary agent of Borrower, maintain a register on which it records the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s participation interest with respect to the
Commitments, Loans and other Obligations (each, a “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under United States Treasury Regulations
Section 5f.103-1(c) and Proposed Section 1.163-5(b) (or, in each case, any
amended or successor version). Unless otherwise required by the U.S. Internal
Revenue Service (“IRS”), any disclosure required by the foregoing sentence shall
be made by the relevant Lender directly and solely to the IRS. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of the applicable participation for all purposes under
this Agreement, notwithstanding any notice to the contrary.

(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement, except to the extent resulting from any transaction
permitted pursuant to Section 6.7(a) (Fundamental Changes; Disposition of
Assets; Acquisitions) or (C) release all or substantially all of the Collateral
under the Security Documents or all or substantially all of the Subsidiary
Guarantors from the Guaranty (in each case, except as expressly provided in the
Financing Documents) supporting the Loans hereunder in which such participant is
participating.

 

179



--------------------------------------------------------------------------------

(iii)    Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.17(c) (Compensation for Breakage or Non-Commencement of Interest
Periods), 2.18 (Increased Costs; Capital Adequacy) and 2.19 (Taxes; Withholding,
Etc.) to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (c) of this Section 10.7; provided, (x) a
participant shall not be entitled to receive any greater payment under
Section 2.18 (Increased Costs; Capital Adequacy) or 2.19 (Taxes; Withholding,
Etc.) than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, (A) except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation or (B) unless
the sale of the participation to such participant is made with Borrower’s prior
written consent (not to be unreasonably withheld or delayed), (y) a participant
shall not be entitled to the benefits of Section 2.19 (Taxes; Withholding, Etc.)
unless such participant agrees, for the benefit of Borrower, to comply with
Section 2.19 (Taxes; Withholding, Etc.) and provide all forms required by
Section 2.19(c) (Status of Lenders) as though it were a Lender (it being
understood that the forms required by Section 2.19(c) (Status of Lenders) shall
be delivered to the participating Lender) and (z) a participant agrees to be
subject to the provisions of Sections 2.20 (Obligation to Mitigate) and 2.22
(Removal or Replacement of a Lender) as if it were an assignee under paragraph
(c) of this Section; provided further that, except as specifically set forth in
clauses (x) and (y) of this sentence, nothing herein shall require any notice to
Borrower or any other Person in connection with the sale of any participation.
To the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.5 (Set-Off) as though it were a Lender, provided such
participant agrees to be subject to Section 2.16 (Ratable Sharing) as though it
were a Lender.

(h)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.7 any Lender
or Issuing Bank may assign, pledge and/or grant a security interest in all or
any portion of its Loans, the other Obligations owed by or to such Lender or
Issuing Bank, and its Notes, if any, to secure obligations of such Lender
including any Federal Reserve Bank as collateral security pursuant to Regulation
A of the Board of Governors and any operating circular issued by such Federal
Reserve Bank or other central bank; provided, that no Lender or Issuing Bank, as
between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge.

10.8    Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists. Any
determination regarding whether or not a Default or Event of Default has
occurred or is existing or continuing under this Agreement or any other
Financing Document shall be made by Borrower and the Requisite Lenders (or
Administrative Agent) to the extent such Default or

 

180



--------------------------------------------------------------------------------

Event of Default, if it had occurred, would be waivable by the Requisite Lenders
pursuant to Section 10.6 (Amendments and Waivers) hereof. The Lenders shall act
collectively through Administrative Agent with respect to all such
determinations; provided that the Requisite Lenders may direct Administrative
Agent with respect to any such determination; provided further that the
foregoing shall not in any manner prohibit any Lender from communicating with
any other Lender or with Administrative Agent regarding any such actual or
claimed Event of Default, Default, default, event or condition, what action
Borrower have taken, are taking and propose to take with respect thereto, the
terms and conditions of any amendment or waiver with respect to such Default or
Event of Default or any other matter relating to the Credit Parties or any
Financing Document.

10.9    Survival of Representations, Warranties and Agreements.

All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c) (Compensation for
Breakage or Non-Commencement of Interest Periods), 2.18 (Increased Costs;
Capital Adequacy), 2.19 (Taxes; Withholding, Etc.), 10.2 (Expenses), 10.3
(Indemnity), 10.4 (Set-Off), 10.8 (Independence of Covenants) and 10.23 (No
Fiduciary Duty) and the agreements of Lenders set forth in Sections 2.16
(Ratable Sharing), 9.3(b) (Exculpatory Provisions) and 9.6 (Right to Indemnity)
shall survive the payment of the Loans, the cancellation or expiration of the
Letters of Credit and the reimbursement of any amounts drawn thereunder and the
termination hereof.

10.10    No Waiver; Remedies Cumulative.

No failure or delay on the part of any Agent, any Issuing Bank or any Lender in
the exercise of any power, right or privilege hereunder or under any other
Financing Document shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to each Agent and each Lender hereby are cumulative and shall
be in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Financing Documents.
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy. Nothing herein shall prohibit any Issuing Bank
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank) hereunder and under the other Financing Documents.

10.11    Marshalling; Payments Set Aside.

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Credit Party makes a
payment or payments to Administrative Agent, any Issuing Bank or Lenders (or to
Administrative Agent, on behalf of Lenders or any

 

181



--------------------------------------------------------------------------------

Issuing Bank), or any Agent, Issuing Bank or Lender enforces any security
interests or exercises any right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

10.12    Severability.

In case any provision in or obligation hereunder or under any other Financing
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. Without limiting the foregoing
provisions of this Section 10.12, if and to the extent that the enforceability
of any provisions in this Agreement relating to Defaulting Lenders shall be
limited by Debtor Relief Laws, as determined in good faith by Administrative
Agent or an Issuing Bank, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

10.13    Obligations Several; Independent Nature of Lenders’ Rights.

The obligations of Lenders (which term shall include each Issuing Bank for
purposes of this Section 10.13) hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Financing Document, and no action taken
by Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as
a partnership, an association, a Joint Venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and (subject to
the provisions hereof) enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

10.14    Headings.

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

10.15    APPLICABLE LAW.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

 

182



--------------------------------------------------------------------------------

10.16    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER FINANCING DOCUMENTS, OR ANY OF THE OBLIGATIONS,
SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR
WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1 (NOTICES); (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS,
ISSUING BANKS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER
ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT. EACH CREDIT PARTY, FOR
ITSELF AND ITS AFFILIATES, AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

10.17    WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER FINANCING DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE

 

183



--------------------------------------------------------------------------------

SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER FINANCING DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.18    Confidentiality.

Each Agent and each Lender (which term shall for the purposes of this
Section 10.18 include each Issuing Bank) shall hold all non-public information
regarding Borrower and its Subsidiaries and Affiliates and their respective
businesses identified as such by Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender and each Agent may make (i) disclosures of such information to
Affiliates of such Lender or Agent and to their respective officers, directors,
partners, members, employees, legal counsel, independent auditors and other
experts, agents and advisors (and to other Persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.18) who need to
know such information and on a confidential basis, (ii) disclosures of such
information reasonably required by any potential or prospective assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein, by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations under the Loans or any potential providers of credit protection, in
each case, who are advised of the confidential nature of such information,
(iii) disclosure to any rating agency on a confidential basis; provided that
such information is supplied to such rating agency after consultation with
Administrative Agent, (iv) disclosure on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the

 

184



--------------------------------------------------------------------------------

issuance and monitoring of CUSIP numbers with respect to the Loans,
(v) disclosures in connection with the exercise of any remedies hereunder or
under any other Financing Document, (vi) disclosures to the extent that such
information is publicly available or becomes publicly available other than by
reason of improper disclosure by such Person, (vii) disclosures received by a
Person on a non-confidential basis from a source (other than the disclosing
party or any of its affiliates, advisors, members, directors, employees, agents
or other representatives) not known by such Person to be prohibited from
disclosing such information to such Person by a legal, contractual or fiduciary
obligation, (viii) disclosures to the extent that such information was already
in the disclosing party’s possession or is independently developed by the
disclosing party, (ix) with respect to the Arrangers only, disclosures for
purposes of establishing a “due diligence” defense, (x) disclosures to market
data collectors and similar services providers in the lending industry, and
service providers to Administrative Agent, the Arrangers and the Lenders in
connection with the administration and management of the Loans, (xi) disclosures
required or requested by any court, administrative or governmental agency, body,
committee or representative thereof or by the NAIC or pursuant to applicable law
or legal, administrative or judicial process, or pursuant to a subpoena or order
issued by a court of competent jurisdiction, in which case such Person agrees to
inform Borrower promptly thereof to the extent permitted by applicable law and
(xii) disclosures upon the request or demand of any regulatory or
quasi-regulatory authority purporting to have jurisdiction over such Person or
any of its Affiliates. Notwithstanding anything to the contrary set forth
herein, each party (and each of their respective employees, representatives or
other agents) may disclose to any and all Persons without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. However, any information relating to the tax treatment or tax
structure shall remain subject to the confidentiality provisions hereof (and the
foregoing sentence shall not apply) to the extent reasonably necessary to enable
the parties hereto, their respective Affiliates, and their respective
Affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax structure” means any facts relevant to the U.S. federal
income tax treatment of the transactions contemplated by this Agreement but does
not include information relating to the identity of any of the parties hereto or
any of their respective Affiliates.

10.19    Usury Savings Clause.

Notwithstanding any other provision herein, the aggregate interest rate charged
by any Lender with respect to any of the Obligations, including all charges or
fees in connection therewith deemed in the nature of interest under applicable
law, shall not exceed the Highest Lawful Rate applicable to such Lender. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement charged by any Lender at any time exceeds the Highest Lawful Rate
applicable to such Lender, the outstanding amount of the Loans held by such
Lender made hereunder shall bear interest at the Highest Lawful Rate until the
total amount of interest due thereunder equals the amount of interest which
would have been due thereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans made
thereunder are repaid in full the total interest due thereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due thereunder if the stated rates of interest
set forth in this Agreement had at all times

 

185



--------------------------------------------------------------------------------

been in effect, then to the extent permitted by law, Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid to such Lender and the amount of interest which would have been
paid to such Lender if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of Lenders and Borrower to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate applicable to such Lender, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
to such Lender or be refunded to Borrower.

10.20    Effectiveness; Counterparts.

This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by Borrower and Administrative Agent
of written notification of such execution and authorization of delivery thereof.
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, and all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic format (i.e., “pdf” or “tif”) shall be effective as delivery of an
original executed counterpart of this Agreement.

10.21    Entire Agreement.

This Agreement and the other Financing Documents with respect to fees payable to
Administrative Agent or the syndication of the Loans and Commitments constitute
the entire contract and understanding among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.

10.22    PATRIOT Act.

Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Credit Party that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective for each Lender, Agent and Issuing Bank.

10.23    Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as an original executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state, provincial or territorial laws
based on the Uniform Electronic Transactions Act.

 

186



--------------------------------------------------------------------------------

10.24    No Fiduciary Duty.

Each Agent, each Lender, each Issuing Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), are full
service financial institutions engaged, either directly or through their
respective affiliates, in a broad array of activities, including commercial and
investment banking, financial advisory, market making and trading, investment
management (both public and private investing), investment research, principal
investment, financial planning, benefits counseling, risk management, hedging,
financing, brokerage and other financial and non-financial activities and
services globally. In the ordinary course of their various business activities,
each Lender and funds or other entities in which the Lenders invest or with
which they co-invest, may at any time purchase, sell, hold or vote long or short
positions and investments in securities, derivatives, loans, commodities,
currencies, credit default swaps and other financial instruments for their own
account and for the accounts of their customers. In addition, any Lender may at
any time communicate independent recommendations and/or publish or express
independent research views in respect of such assets, securities or instruments.
Any of the aforementioned activities may involve or relate to assets, securities
and/or instruments of Borrower and/or any of its Affiliates, as well as of
Borrower and/or other Persons which (i) may be involved in transactions arising
from or relating to the Transactions or (ii) have other relationships with
Borrower or its Affiliates. In addition, any Lender may provide investment
banking, commercial banking, underwriting and financial advisory services to
such other Persons. The Transactions may have a direct or indirect impact on the
investments, securities or instruments referred to in this Section 10.24, and
employees working on the financing contemplated hereby may have been involved in
originating certain of such investments and those employees may receive credit
internally therefor, and may have economic interests that conflict with those of
the Credit Parties, their respective equity holders and/or their respective
Affiliates. Although any Lender in the course of such other activities and
relationships may acquire information about the Transaction or other Persons
which may be the subject of the Transactions, none of the Lenders shall have any
obligation to disclose such information, or the fact that such Lender is in
possession of such information, to the Credit Parties or to use such information
on the Credit Parties’ behalf. Each Credit Party acknowledges and agrees that
nothing in the Financing Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Credit Party, their respective
equity holders or their respective Affiliates, on the other. The Credit Parties
acknowledge and agree that (i) each Lender will act under the Financing
Documents as an independent contractor, (ii) the transactions contemplated by
the Financing Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Credit Parties, on the other, and (iii) in connection
therewith and with the process leading thereto, (x) no Lender has assumed an
advisory or fiduciary responsibility in favor of any Credit Party, their
respective equity holders or their respective Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will

 

187



--------------------------------------------------------------------------------

advise any Credit Party, its equity holders or its Affiliates on other matters)
or any other obligation to any Credit Party except the obligations expressly set
forth in the Financing Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of any Credit Party, any of their
respective management, equity holders, Affiliates, creditors or any other
Person. Each Credit Party acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that the
Credit Parties, their respective equity holders and their respective Affiliates
are each responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto. In addition,
any Lender may employ the services of its Affiliates in providing services
hereunder and may exchange with such Affiliates information concerning Borrower
or its equity holders or their respective Affiliates and other companies that
may be the subject of the Transactions, and such Affiliates will be entitled to
the benefits afforded to such Lender hereunder. Consistent with each Lender’s
policies to hold in confidence the affairs of its customers, each Lender will
not furnish confidential information obtained from the Credit Parties by virtue
of the Transactions to any of its other customers. Furthermore, the Credit
Parties acknowledge that none of the Lenders or any of their respective
Affiliates has an obligation to use in connection with the Transactions, or to
furnish to the Credit Parties, confidential information obtained or that may be
obtained by them from any other Person.

Each of the Lenders or Issuing Banks or its respective Affiliates are, or may at
any time be, a counterparty (in such capacities, the “Derivative
Counterparties”) to the Credit Parties and/or any of their respective
subsidiaries with respect to one or more agreements with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, in each case,
entered into by to the Credit Parties (collectively, the “Derivatives”). Each
Credit Party acknowledges and agrees for itself and its subsidiaries that each
Derivative Counterparty (a) will be acting for its own account as principal in
connection with the Derivatives, (b) will be under no obligation or duty as a
result of such Lender’s or its respective Affiliates’ role in connection with
the Transactions or otherwise to take any action or refrain from taking any
action, or exercising any rights or remedies, that such Derivative Counterparty
may be entitled to take or exercise in respect of the applicable Derivatives and
(c) may manage its exposure to the Derivatives without regard to such Lenders’
or its respective Affiliates’ role hereunder.

10.25    Authorization of Filing of Financing Statements.

Collateral Agent is hereby authorized to file one or more financing statements
(including fixture filings), continuation statements, or other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by each Credit Party pursuant to the Security
Documents to which it is a party, without the signature of any Credit Party, and
naming any Credit Party as debtor and Collateral Agent as secured party. Each
Credit Party authorizes Collateral Agent to use the collateral description “all
assets,” “all personal

 

188



--------------------------------------------------------------------------------

property, whether now existing or hereafter acquired,” “all of the debtor’s
assets, whether now owned or hereafter acquired” or words of similar effect in
any such financing statements filed or other filings for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted hereunder by such Credit Party. Notwithstanding the foregoing
the Collateral Agent has no obligation to file any financing statement.

10.26    Limited Recourse.

Subject to Section 10.26(b) below, each Secured Party that is a party hereto
acknowledges and agrees that the obligations of the Credit Parties under this
Agreement and the other Financing Documents, including with respect to the
payment of the principal of or premium or penalty, if any, or interest on any
Obligations, or any part thereof, or for any claim based thereon or otherwise in
respect thereof or related thereto, are obligations solely of the Credit Parties
and shall be satisfied solely from the security and assets of the Credit Parties
and shall not constitute a debt or obligation of Affiliates of Borrower (other
than the Credit Parties), nor of any past, present or future shareholders,
partners, members, directors, officers, employees, agents, attorneys or
representatives of the Credit Parties and their Affiliates (collectively (but
excluding the Credit Parties), the “Non-Recourse Parties”).

(a)    Each Secured Party that is a party hereto acknowledges and agrees that,
subject to Section 10.26(b) below, the Non-Recourse Parties shall not be liable
for any amount payable under this Agreement or any other Financing Document, and
no Secured Party shall seek a money judgment or deficiency or personal judgment
against any Non-Recourse Party for payment or performance of any obligation of
the Credit Parties under this Agreement or the other Financing Documents.

(b)    The acknowledgments, agreements and waivers set out in this Section 10.26
shall be enforceable by any Non-Recourse Party and are a material inducement for
the execution of this Agreement and the other Financing Documents by the Credit
Parties; provided, however, that:

(i)    the foregoing provisions of this Section 10.26 shall not constitute a
waiver, release or discharge of Borrower for any of the Indebtedness or
Obligations of Borrower any Subsidiary Guarantor under, or any terms, covenants,
conditions or provisions of, this Agreement or any other Financing Document to
which any of the foregoing are party, and the same shall continue until fully
and paid, discharged, observed or performed;

(ii)    the foregoing provisions of this Section 10.26 shall not limit or
restrict the right of any Secured Party to name Borrower, any Subsidiary
Guarantor or any other Person as defendant in any action or suit for a judicial
foreclosure or for the exercise of any other remedy under or with respect to
this Agreement, any of the Security Documents or any other Financing Document to
which such Person is a party, or for injunction or specific performance, so long
as no judgment in the nature of a deficiency judgment shall be enforced against
any Non-Recourse Party out of any property other than the property of Borrower,
any Subsidiary Guarantor or the Collateral;

 

189



--------------------------------------------------------------------------------

(iii)    the foregoing provisions of this Section 10.26 shall not in any way
limit, reduce, restrict or otherwise affect any right, power, privilege or
remedy of the Credit Agreement Secured Parties (or any permitted assignee or
beneficiary thereof or successor thereto) with respect to, and each and every
Person (including each and every Non-Recourse Party) shall remain fully liable
to the extent that such Person would otherwise be liable for its own actions
with respect to, any fraud, bad faith, gross negligence or willful
misrepresentation, or willful misappropriation of Revenues or any other
earnings, revenues, rents, issues, profits or proceeds from or of Borrower, the
Projects or the Collateral that should or would have been paid as provided in
the Financing Documents or paid or delivered to Collateral Agent (or any
assignee or beneficiary thereof or successor thereto) for any payment required
under this Agreement or any other Financing Document; and

(iv)    nothing contained herein shall limit the liability of: (x) any Person
who is a party to any Financing Document, Material Contract or Security Document
and (y) any Person rendering a legal opinion pursuant to Article III of this
Agreement or otherwise, in each case under this clause (iv) relating solely to
such liability of such Person as may arise under such referenced agreement,
instrument or opinion.

The limitations on recourse set forth in this Section 10.26 shall survive the
Discharge of Obligations.

[Remainder of page intentionally left blank.]

 

190



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CHENIERE ENERGY PARTNERS, L.P. as Borrower

By Cherniere Energy Partners, GP, LLC

its general partner

By   /s/ Lisa C. Cohen   Name  Lisa C. Cohen   Title    Vice President and
Treasurer

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

CHENIERE ENERGY INVESTMENTS, LLC as Subsidiary Guarantor By   /s/ Lisa C. Cohen
  Name  Lisa C. Cohen   Title    Treasurer

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

SABINE PASS LNG, L.P.

as Subsidiary Guarantor

By Sabine Pass LNG-GP, LLC

its general partner

By   /s/ Lisa C. Cohen   Name  Lisa C. Cohen   Title    Treasurer

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

CHENIERE CREOLE TRAIL PIPELINE, L.P. as Subsidiary Guarantor By   /s/ Lisa C.
Cohen   Name  Lisa C. Cohen   Title    Treasurer

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

SABINE PASS TUG SERVICES, LLC

as Subsidiary Guarantor

By   /s/ Lisa C. Cohen   Name  Lisa C. Cohen   Title    Treasurer

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

CHENIERE PIPELINE GP INTERESTS, LLC as Subsidiary Guarantor By   /s/ Lisa C.
Cohen   Name  Lisa C. Cohen   Title    Treasurer

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

SABINE PASS LNG-GP, LLC as Subsidiary Guarantor By   /s/ Lisa C. Cohen  
Name  Lisa C. Cohen   Title    Treasurer

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MUFG BANK, LTD., as Administrative Agent By   /s/ Lawrence Blat   Name  Lawrence
Blat   Title    Authorized Signatory

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ABN AMRO CAPITAL USA LLC, as Lender By:   /s/ Darrell Holley   Name:  Darrell
Holley   Title:    Managing Director By:   /s/ Anna C. Ferreira   Name:  Anna C.
Ferreira   Title:    Vice-President

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as Lender By   /s/ Brian
Crowley   Name:  Brian Crowley   Title:    Managing Director By   /s/ Miriam
Trautmann   Name:  Miriam Trautmann   Title:    Senior Vice President

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BANK OF AMERICA, N.A., as Lender By   /s/ Ronald E. McKaig   Name:  Ronald E.
McKaig   Title:    Managing Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BANK OF CHINA, NEW YORK BRANCH, as Lender By   /s/ Raymond Qiao   Name:  Raymond
Qiao   Title:    Executive Vice President

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender By   /s/ Lavinia
Macovschi   Name:  Lavinia Macovschi   Title:    Authorized Signatory By   /s/
Farhad Merali   Name:  Farhad Merali   Title:    Authorized Signatory

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CHINA MERCHANTS BANK CO., LTD., NEW YORK BRANCH, as Lender By   /s/ Joseph M.
Loffredo   Name:  Joseph M. Loffredo   Title:    Assistant General Manager By  
/s/ Jie Hu   Name:  Jie Hu   Title:    Executive Vice President

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CITIBANK, N.A., as Lender By   /s/ Derrick Lenz   Name:  Derrick Lenz  
Title:    Vice President

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMMONWEALTH BANK OF AUSTRALIA, as Lender By its attorney under Power of
Attorney dated 24 June 2013: Signature of Attorney:   /s/ Annette Tomoski Name
of Attorney:   Annette Tomoski Signed by its duly constituted attorney in the
presence of: Signature of Witness:   /s/ Daniel Sardelic Name of Witness:  
Daniel Sardelic

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK as Lender By   /s/ Kenneth
Ricciardi   Name:  Kenneth Ricciardi   Title:    Director By   /s/ G.D. Bellamy
Jr.   Name:  G.D. Bellamy Jr.   Title:    Managing Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By   /s/ Nupur Kumar  
Name:  Nupur Kumar   Title:    Authorized Signatory By   /s/ Christopher Zybrick
  Name:  Christopher Zybrick   Title:    Authorized Signatory

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

DBS BANK LTD., as Lender By   /s/ Nicholas Huels   Name:  Nicholas Huels  
Title:    Vice President

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

GOLDMAN SACHS BANK USA, as Lender By   /s/ Thomas M. Manning   Name:  Thomas M.
Manning   Title:    Authorized Signatory

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender By   /s/ Douglas S. Toile  
Name:  Douglas S. Toile   Title:    Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as Lender By  
/s/ Guoshen Sun   Name:  Guoshen Sun   Title:    Deputy General Manager

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ING CAPITAL LLC, as Lender By   /s/ Subha Pasumarti   Name:  Subha Pasumarti  
Title:    Managing Director By   /s/ Alberto Mihelcic Bazzana   Name:  Alberto
Mihelcic Bazzana   Title:    Vice President

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as Lender By   /s/ Fuensanta Diaz
Cobacho   Name:  Fuensanta Diaz Cobacho   Title:    First Vice President By  
/s/ Nicholas A. Matacchieri   Name:  Nicholas A. Matacchieri   Title:    Vice
President

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

JPMORGAN CHASE BANK, N.A., as Lender By   /s/ Travis Watson   Name:  Travis
Watson   Title:    Vice President

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MIZUHO BANK, LTD., as Lender By   /s/ Junji Hasegawa   Name:  Junji Hasegawa  
Title:    Managing Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MORGAN STANLEY BANK, N.A., as Lender By   /s/ Hamish Bunn   Name:  Hamish Bunn  
Title:    Authorized Signatory

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MORGAN STANLEY SENIOR FUNDING, INC., as Lender By   /s/ Hamish Bunn  
Name:  Hamish Bunn   Title:    Authorized Signatory

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MUFG BANK, LTD., as Lender By   /s/ Chip Lewis   Name:  Chip Lewis  
Title:    Managing Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NATIONAL AUSTRALIA BANK LIMITED, as Lender By   /s/ Eli Davis   Name:  Eli Davis
  Title:    Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NATIXIS, NEW YORK BRANCH, as Lender By   /s/ Amit Roy   Name:  Amit Roy  
Title:    Executive Director By   /s/ Jonathan J. Kim   Name:  Jonathan J. Kim  
Title:    Managing Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NATIXIS, NEW YORK BRANCH, as Issuing Bank By   /s/ Amit Roy   Name: Amit Roy  
Title: Executive Director By   /s/ Jonathan J. Kim   Name: Jonathan J. Kim  
Title: Managing Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SANTANDER BANK, N.A., as Lender By   /s/ Daniel S. Kostman   Name:  Daniel S.
Kostman   Title:    Executive Director By   /s/ Karim Tami   Name:  Karim Tami  
Title:    Vice President

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ROYAL BANK OF CANADA, as Lender By   /s/ Jason S. York   Name:  Jason S. York  
Title:    Authorized Signatory

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as Lender By   /s/ Alfredo Brahim  
Name:  Alfredo Brahim   Title:    Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as Issuing Bank By   /s/ Alfredo Brahim
  Name:  Alfredo Brahim   Title:    Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SOCIÉTÉ GÉNÉRALE, as Lender By   /s/ Roberto S. Simon   Name:  Roberto S. Simon
  Title:    Managing Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SOCIÉTÉ GÉNÉRALE, as Issuing Bank By   /s/ Roberto S. Simon   Name:  Roberto S.
Simon   Title:    Managing Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

STANDARD CHARTERED BANK, as Lender By   /s/ Stephen Hackett   Name:  Stephen
Hackett  

Title:    Regional Head of Corporate Finance, Americas

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SUMITOMO MITSUI BANKING CORPORATION, as Lender By   /s/ Juan Kreutz  
Name:  Juan Kreutz   Title:    Managing Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By   /s/ Lila Jordan  
Name:  Lila Jordan   Title:    Managing Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank By   /s/ Lila Jordan  
Name:  Lila Jordan   Title:    Managing Director

 

SIGNATURE PAGE TO CQP CREDIT AND GUARANTY AGREEMENT